

117 S2016 IS: Surface Transportation Investment Act of 2021
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2016IN THE SENATE OF THE UNITED STATESJune 10, 2021Ms. Cantwell (for herself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize elements of the Department of Transportation, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Surface Transportation Investment Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Multimodal and freight transportationSubtitle A—Multimodal freight policySec. 1101. Office of Multimodal Freight Infrastructure and Policy.Sec. 1102. Updates to National Freight Plan.Sec. 1103. State collaboration with National Multimodal Freight Network.Sec. 1104. Improving State freight plans.Sec. 1105. Implementation of National Multimodal Freight Network.Sec. 1106. Multi-State freight corridor planning.Subtitle B—Multimodal investmentSec. 1201. National infrastructure project assistance.Sec. 1202. Local and regional project assistance.Sec. 1203. National culvert removal, replacement, and restoration grant program.Sec. 1204. Nationally significant multimodal freight projects.Sec. 1205. National multimodal cooperative freight research program.Sec. 1206. Rural and Tribal infrastructure advancement.Subtitle C—Railroad rehabilitation and improvement financing reformsSec. 1301. RRIF codification and reforms.Sec. 1302. Substantive criteria and standards.Sec. 1303. Semiannual report on transit-oriented development eligibility.TITLE II—RailSec. 2001. Short title.Subtitle A—Authorization of appropriationsSec. 2101. Grants to Amtrak.Sec. 2102. Federal Railroad Administration.Sec. 2103. Consolidated rail infrastructure and safety improvements grants.Sec. 2104. Railroad Crossing Elimination Program.Sec. 2105. Restoration and enhancement grants.Sec. 2106. Federal-State partnership for intercity passenger rail grants.Sec. 2107. Amtrak Office of Inspector General.Subtitle B—Amtrak reformsSec. 2201. Amtrak findings, mission, and goals.Sec. 2202. Composition of Amtrak’s Board of Directors.Sec. 2203. Station agents.Sec. 2204. Increasing oversight of changes to Amtrak long-distance routes and other intercity services.Sec. 2205. Improved oversight of Amtrak accounting.Sec. 2206. Improved oversight of Amtrak spending.Sec. 2207. Increasing service line and asset line plan transparency.Sec. 2208. Passenger experience enhancement.Sec. 2209. Amtrak smoking policy.Sec. 2210. Protecting Amtrak routes through rural communities.Sec. 2211. State-Supported Route Committee.Sec. 2212. Enhancing cross border service.Sec. 2213. Creating quality jobs.Subtitle C—Intercity passenger rail policySec. 2301. Northeast Corridor planning.Sec. 2302. Northeast Corridor Commission.Sec. 2303. Consolidated rail infrastructure and safety improvements.Sec. 2304. Restoration and enhancement grants.Sec. 2305. Railroad Crossing Elimination Program.Sec. 2306. Interstate rail compacts.Sec. 2307. Federal-State partnership for intercity passenger rail grants.Sec. 2308. Corridor Identification and Development Program.Sec. 2309. Surface Transportation Board Passenger Rail Program.Sec. 2310. Railroad rights-of-way.Subtitle D—Rail safetySec. 2401. Railway-highway crossings program evaluation.Sec. 2402. Grade crossing accident prediction model.Sec. 2403. Periodic updates to highway-rail crossing reports and plans.Sec. 2404. Blocked crossing portal.Sec. 2405. Data accessibility.Sec. 2406. Emergency lighting.Sec. 2407. Comprehensive rail safety review of Amtrak.Sec. 2408. Completion of hours of service and fatigue studies.Sec. 2409. Positive train control study.Sec. 2410. Operating crew member training, qualification, and certification.Sec. 2411. Transparency and safety.Sec. 2412. Research and development.Sec. 2413. Rail Research and Development Center of Excellence.Sec. 2414. Quarterly report on positive train control system performance.Sec. 2415. Speed limit action plans.Sec. 2416. New passenger service pre-revenue safety validation plan.Sec. 2417. Federal Railroad Administration accident and incident investigations.Sec. 2418. Civil penalty enforcement authority.Sec. 2419. Advancing safety and innovative technology.Sec. 2420. Passenger rail vehicle occupant protection systems.Sec. 2421. Federal Railroad Administration safety reporting.Sec. 2422. National Academies study on trains longer than 7,500 feet.Sec. 2423. High-speed train noise emissions.Sec. 2424. Critical incident stress plans.TITLE III—Motor carrier safetySec. 3001. Authorization of appropriations.Sec. 3002. Motor carrier safety advisory committee.Sec. 3003. Combating human trafficking.Sec. 3004. Immobilization grant program.Sec. 3005. Commercial motor vehicle enforcement training and support.Sec. 3006. Study of commercial motor vehicle crash causation.Sec. 3007. Promoting women in the trucking workforce.Sec. 3008. State inspection of passenger-carrying commercial motor vehicles.Sec. 3009. Truck Leasing Task Force.Sec. 3010. Automatic emergency braking.Sec. 3011. Underride protection.Sec. 3012. Providers of recreational activities.Sec. 3013. Amendments to regulations relating to transportation of household goods in interstate commerce.Sec. 3014. Improving Federal-State motor carrier safety enforcement coordination.Sec. 3015. Limousine research.Sec. 3016. National Consumer Complaint Database.Sec. 3017. Electronic logging device oversight.TITLE IV—Highway and motor vehicle safetySubtitle A—Highway traffic safetySec. 4101. Authorization of appropriations.Sec. 4102. Highway safety programs.Sec. 4103. Highway safety research and development.Sec. 4104. High-visibility enforcement programs.Sec. 4105. National priority safety programs.Sec. 4106. Multiple substance-impaired driving prevention.Sec. 4107. Minimum penalties for repeat offenders for driving while intoxicated or driving under the influence.Sec. 4108. Crash data.Sec. 4109. Review of Move Over or Slow Down Law public awareness.Sec. 4110. Review of laws, safety measures, and technologies relating to school buses.Sec. 4111. Motorcyclist Advisory Council.Sec. 4112. Safe Streets and Roads for All grant program.Sec. 4113. Implementation of GAO recommendations.Subtitle B—Vehicle safetySec. 4201. Authorization of appropriations.Sec. 4202. Recall completion.Sec. 4203. Recall engagement.Sec. 4204. Motor vehicle seat back safety standards.Sec. 4205. Automatic shutoff.Sec. 4206. Petitions by interested persons for standards and enforcement.Sec. 4207. Child safety seat accessibility study.Sec. 4208. Crash avoidance technology.Sec. 4209. Reduction of driver distraction.Sec. 4210. Rulemaking report.Sec. 4211. Global harmonization.Sec. 4212. Headlamps.Sec. 4213. New Car Assessment Program.Sec. 4214. Hood and bumper standards.Sec. 4215. Emergency medical services and 9–1–1.Sec. 4216. Early warning reporting.Sec. 4217. Improved vehicle safety databases.Sec. 4218. National Driver Register Advisory Committee repeal.Sec. 4219. Research on connected vehicle technology.Sec. 4220. Advanced impaired driving technology.TITLE V—Research and innovationSec. 5001. Intelligent Transportation Systems Program Advisory Committee.Sec. 5002. Smart Community Resource Center.Sec. 5003. Federal support for local decisionmaking.Sec. 5004. Bureau of Transportation Statistics.Sec. 5005. Strengthening mobility and revolutionizing transportation grant program.Sec. 5006. Electric vehicle working group.Sec. 5007. Risk and system resilience.Sec. 5008. Coordination on emerging transportation technology.Sec. 5009. Interagency Infrastructure Permitting Improvement Center.Sec. 5010. Rural opportunities to use transportation for economic success initiative.Sec. 5011. Advanced transportation technologies deployment program.Sec. 5012. Safety data initiative.Sec. 5013. Advanced transportation research.Sec. 5014. Open research initiative.Sec. 5015. Transportation research and development 5-year strategic plan.Sec. 5016. Research planning modifications.Sec. 5017. Incorporation of Department of Transportation research.Sec. 5018. University transportation centers program.Sec. 5019. National travel and tourism infrastructure strategic plan.Sec. 5020. Local hiring preference for construction jobs.Sec. 5021. Transportation workforce development.Sec. 5022. Intermodal Transportation Advisory Board repeal.Sec. 5023. GAO cybersecurity recommendations.Sec. 5024. Volpe oversight.TITLE VI—Hazardous materialsSec. 6001. Authorization of appropriations.Sec. 6002. Assistance for local emergency response training grant program.Sec. 6003. Real-time emergency response information.2.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Transportation.(2)SecretaryThe term Secretary means the Secretary of Transportation.IMultimodal and freight transportationAMultimodal freight policy1101.Office of Multimodal Freight Infrastructure and Policy(a)In generalChapter 1 of title 49, United States Code, is amended by adding at the end the following:118.Office of Multimodal Freight Infrastructure and Policy(a)DefinitionsIn this section:(1)DepartmentThe term Department means the Department of Transportation.(2)Freight officeThe term Freight Office means the Office of Multimodal Freight Infrastructure and Policy established under subsection (b).(3)SecretaryThe term Secretary means the Secretary of Transportation.(b)EstablishmentThe Secretary shall establish within the Department an Office of Multimodal Freight Infrastructure and Policy.(c)PurposesThe purposes of the Freight Office shall be—(1)to carry out the national multimodal freight policy described in section 70101;(2)to administer and oversee certain multimodal freight grant programs within the Department in accordance with subsection (d);(3)to promote and facilitate the sharing of information between the private and public sectors with respect to freight issues;(4)to conduct research on improving multimodal freight mobility, and to oversee the freight research activities of the various agencies within the Department;(5)to assist cities and States in developing freight mobility and supply chain expertise;(6)to liaise and coordinate with other Federal departments and agencies; and (7)to carry out other duties, as prescribed by the Secretary.(d)Administration of policies and programsThe Freight Office shall—(1)develop and manage—(A)the national freight strategic plan described in section 70102; and(B)the National Multimodal Freight Network established under section 70103;(2)(A)oversee the development and updating of the State freight plans described in section 70202; and(B)provide guidance or best practices relating to the development and updating of State freight plans under that section;(3)(A)administer multimodal freight grant programs, including multimodal freight grants established under section 117 of title 23; and(B)establish procedures for analyzing and evaluating applications for grants under those programs;(4)assist States in the establishment of—(A)State freight advisory committees under section 70201; and(B)multi-State freight mobility compacts under section 70204; and(5)provide to the Bureau of Transportation Statistics input regarding freight data and planning tools.(e)Assistant Secretary(1)In generalThe Freight Office shall be headed by an Assistant Secretary for Multimodal Freight, who shall—(A)be appointed by the President, by and with the advice and consent of the Senate; and(B)have professional standing and demonstrated knowledge in the field of freight transportation.(2)DutiesThe Assistant Secretary shall—(A)report to the Under Secretary of Transportation for Policy;(B)be responsible for the management and oversight of the activities, decisions, operations, and personnel of the Freight Office;(C)work with the modal administrations of the Department to encourage multimodal collaboration; and(D)carry out such additional duties as the Secretary may prescribe.(f)Consolidation and elimination of duplicative offices(1)Consolidation of offices and office functionsThe Secretary may consolidate into the Freight Office any office or office function within the Department that the Secretary determines has duties, responsibilities, resources, or expertise that support the purposes of the Freight Office.(2)Elimination of officesThe Secretary may eliminate any office within the Department if the Secretary determines that—(A)the purposes of the office are duplicative of the purposes of the Freight Office;(B)the office or the functions of the office have been substantially consolidated with the Freight Office pursuant to paragraph (1);(C)the elimination of the office will not adversely affect the requirements of the Secretary under any Federal law; and(D)the elimination of the office will improve the efficiency and effectiveness of the programs and functions conducted by the office.(g)Staffing and budgetary resources(1)In generalThe Secretary shall ensure that the Freight Office is adequately staffed and funded.(2)Staffing(A)Transfer of positions to Freight OfficeSubject to subparagraph (B), the Secretary may transfer to the Freight Office any position within any other office of the Department if the Secretary determines that the position is necessary to carry out the purposes of the Freight Office.(B)RequirementIf the Secretary transfers a position to the Freight Office pursuant to subparagraph (A), the Secretary, in coordination with the appropriate modal administration of the Department, shall ensure that the transfer of the position does not adversely affect the requirements of the modal administration under any Federal law.(3)Budgetary resources(A)Transfer of funds from consolidated or eliminated offices(i)In generalTo carry out the purposes of the Freight Office, the Secretary may transfer to the Freight Office from any office or office function that is consolidated or eliminated under subsection (f) any funds allocated for the consolidated or eliminated office or office function.(ii)RetransferAny portion of any funds or limitations of obligations transferred to the Freight Office pursuant to clause (i) may be transferred back to, and merged with, the original account.(B)Transfer of funds allocated for administrative costs(i)In generalThe Secretary may transfer to the Freight Office any funds allocated for the administrative costs of the programs referred to in subsection (d)(3).(ii)RetransferAny portion of any funds or limitations of obligations transferred to the Freight Office pursuant to clause (i) may be transferred back to, and merged with, the original account.(h)Website(1)Description of Freight OfficeThe Secretary shall make publicly available on the website of the Department a description of the Freight Office, including a description of—(A)the programs managed or made available by the Freight Office; and(B)the eligibility requirements for those programs.(2)ClearinghouseThe Secretary may establish a clearinghouse for tools, templates, guidance, and best practices on a page of the website of the Department that supports the purposes of this section.(i)Notification to CongressNot later than 1 year after the date of enactment of this section, and not less frequently than once every 180 days thereafter until the date on which the Secretary determines that the requirements of this section have been met, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a notification that—(1)describes—(A)the programs and activities administered or overseen by the Freight Office; and(B)the status of those programs and activities;(2)identifies—(A)the number of employees working in the Freight Office as of the date of the notification; and(B)the total number of employees expected to join the Freight Office to support the programs and activities described in paragraph (1);(3)(A)indicates whether the Secretary has consolidated into the Freight Office any office or office function pursuant to subsection (f)(1); and(B)if the Secretary has so consolidated such an office or function, describes the rationale for the consolidation; (4)(A)indicates whether the Secretary has eliminated any office pursuant to subsection (f)(2); and(B)if the Secretary has so eliminated such an office, describes the rationale for the elimination; (5)describes any other actions carried out by the Secretary to implement this section; and(6)describes any recommendations of the Secretary for legislation that may be needed to further implement this section.(j)Savings provisions(1)Effect on other lawExcept as otherwise provided in this section, nothing in this section alters or affects any law (including regulations) with respect to a program referred to in subsection (d).(2)Effect on responsibilities of other agenciesExcept as otherwise provided in this section, nothing in this section abrogates the responsibilities of any agency, operating administration, or office within the Department that is otherwise charged by law (including regulations) with any aspect of program administration, oversight, or project approval or implementation with respect to a program or project subject to the responsibilities of the Freight Office under this section.(3)Effect on pending applicationsNothing in this section affects any pending application under a program referred to in subsection (d) that was received by the Secretary on or before the date of enactment of this section.(k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section..(b)Clerical amendmentThe analysis for chapter 1 of title 49, United States Code, is amended by inserting after the item relating to section 117 the following:118. Office of Multimodal Freight Infrastructure and Policy..(c)Conforming amendments(1)Section 70101(c) of title 49, United States Code, is amended, in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Policy and inserting Assistant Secretary for Multimodal Freight.(2)Section 70102 of title 49, United States Code, is amended—(A)in subsection (a), in the matter preceding paragraph (1), by striking Not later and all that follows through the Under Secretary of Transportation for Policy and inserting The Assistant Secretary for Multimodal Freight (referred to in this section as the Assistant Secretary);(B)in subsection (b)(4), in the matter preceding subparagraph (A), by striking Under Secretary and inserting Assistant Secretary;(C)in subsection (c), by striking Under Secretary and inserting Assistant Secretary; and(D)in subsection (d), in the matter preceding paragraph (1), by striking Under Secretary and inserting Assistant Secretary.(3)Section 70103 of title 49, United States Code, is amended—(A)in subsection (a), in the matter preceding paragraph (1), by striking Under Secretary of Transportation for Policy and inserting Assistant Secretary for Multimodal Freight (referred to in this section as the Assistant Secretary);(B)by striking subsection (b);(C)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively;(D)in subsection (b) (as so redesignated)—(i)in the subsection heading, by striking Final Network and inserting Designation of National Multimodal Freight Network;(ii)in paragraph (1), in the matter preceding subparagraph (A), by striking Not later and all that follows through Under Secretary and inserting Assistant Secretary;(iii)in paragraph (2), in the matter preceding subparagraph (A), by striking Under Secretary and inserting Assistant Secretary; and(iv)in paragraph (3), in the matter preceding subparagraph (A), by striking Under Secretary and inserting Assistant Secretary; and(E)in subsection (c) (as so redesignated)—(i)by striking subsection (c) each place it appears and inserting subsection (b); and(ii)by striking Under Secretary and inserting Assistant Secretary.1102.Updates to National Freight PlanSection 70102(b) of title 49, United States Code, is amended—(1)in paragraph (10), by striking and at the end;(2)in paragraph (11), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(12)best practices for reducing environmental impacts of freight movement (including stormwater runoff) and improving resiliency of the national multimodal freight system;(13)consideration of any potential unique impacts of the national freight system on rural and other underserved and historically disadvantaged communities;(14)strategies for decarbonizing freight movement, as appropriate; and(15)consideration of the impacts of e-commerce on the national multimodal freight system..1103.State collaboration with National Multimodal Freight NetworkSubsection (b) of section 70103 of title 49, United States Code (as redesignated by section 1101(c)(3)(C)), is amended—(1)in paragraph (3), by striking subparagraph (C) and inserting the following:(C)provide to the States an opportunity to submit proposed designations from the States in accordance with paragraph (4).; and(2)in paragraph (4)—(A)in subparagraph (C)(i), by striking 20 percent and inserting 30 percent; and(B)by adding at the end the following:(E)Condition for acceptanceThe Secretary shall accept from a State a designation under subparagraph (D) only if the Secretary determines that the designation meets the applicable requirements of subparagraph (A)..1104.Improving State freight plans(a)In generalSection 70202 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (9), by striking and at the end;(B)by redesignating paragraph (10) as paragraph (16); and(C)by inserting after paragraph (9) the following:(10)the most recent commercial motor vehicle parking facilities assessment conducted by the State under subsection (f);(11)the most recent supply chain cargo flows in the State, expressed by mode of transportation;(12)an inventory of commercial ports in the State;(13)if applicable, consideration of the findings or recommendations made by any multi-State freight compact to which the State is a party under section 70204;(14)the impacts of e-commerce on freight infrastructure in the State;(15)considerations of military freight; and; and(2)by adding at the end the following:(f)Commercial motor vehicle parking facilities assessmentsAs part of the development or updating, as applicable, of a State freight plan under this section, each State that receives funding under section 167 of title 23, in consultation with relevant State motor carrier safety personnel, shall conduct an assessment of—(1)the capability of the State, together with the private sector in the State, to provide adequate parking facilities and rest facilities for commercial motor vehicles engaged in interstate transportation;(2)the volume of commercial motor vehicle traffic in the State; and(3)whether there exist any areas within the State with a shortage of adequate commercial motor vehicle parking facilities, including an analysis (economic or otherwise, as the State determines to be appropriate) of the underlying causes of such a shortage..(b)Alignment of transportation planningSection 70202 of title 49, United States Code, is amended—(1)in subsection (d), by striking 5-year and inserting 8-year; and(2)in subsection (e)(1), by striking 5 years and inserting 4 years.1105.Implementation of National Multimodal Freight NetworkNot later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—(1)describes the status of the designation of the final National Multimodal Freight Network required under section 70103 of title 49, United States Code;(2)explains the reasons why the designation of the network referred to in paragraph (1) has not been finalized, if applicable; and(3)estimates the date by which that network will be designated.1106.Multi-State freight corridor planning(a)In generalChapter 702 of title 49, United States Code, is amended—(1)by redesignating section 70204 as section 70206; and(2)by inserting after section 70203 the following:70204.Multi-State freight corridor planning(a)Consent to multi-State freight mobility compactsCongress grants consent to States, cities, regional planning organizations, federally recognized Indian Tribes, and local public authorities (including public port authorities) that are regionally linked with an interest in a specific nationally or regionally significant multi-State freight corridor to enter into multi-State compacts to promote the improved mobility of goods, including—(1)identifying projects along the corridor that benefit multiple States;(2)assembling rights-of-way; and(3)performing capital improvements.(b)FinancingA multi-State freight compact established by entities under subsection (a) may provide that, in order to carry out the compact, the relevant States or other entities may—(1)accept contributions from a unit of State or local government;(2)use any Federal or State funds made available for freight mobility infrastructure planning or construction, including applying for grants;(3)subject to such terms and conditions as the States consider to be advisable—(A)borrow money on a short-term basis; and(B)issue—(i)notes for borrowing under subparagraph (A); and(ii)bonds; and(4)obtain financing by other means permitted under applicable Federal or State law. (c)Advisory committees(1)In generalA multi-State freight compact under this section may establish a multi-State freight corridor advisory committee, which shall include representatives of State departments of transportation and other public and private sector entities with an interest in freight mobility, such as—(A)ports;(B)freight railroads;(C)shippers;(D)carriers;(E)freight-related associations;(F)third-party logistics providers;(G)the freight industry workforce;(H)environmental organizations;(I)community organizations; and(J)units of local government.(2)ActivitiesAn advisory committee established under paragraph (1) may—(A)advise the parties to the applicable multi-State freight compact with respect to freight-related priorities, issues, projects, and funding needs that impact multi-State—(i)freight mobility; and(ii)supply chains;(B)serve as a forum for States, Indian Tribes, and other public entities to discuss decisions affecting freight mobility;(C)communicate and coordinate multi-State freight priorities with other organizations;(D)promote the sharing of information between the private and public sectors with respect to freight issues; and(E)provide information for consideration in the development of State freight plans under section 70202.(d)Grants(1)EstablishmentThe Secretary of Transportation (referred to in this section as the Secretary) shall establish a program under which the Secretary shall provide grants to multi-State freight compacts that seek to improve a route or corridor that is a part of the National Multimodal Freight Network established under section 70103.(2)New compacts(A)In generalTo incentivize the establishment of multi-State freight compacts, the Secretary may award a grant to multi-State freight compacts established under subsection (a) during the 2-year period beginning on the date of establishment for operations costs in an amount of not more than $2,000,000.(B)EligibilityA multi-State freight compact shall be eligible for a grant under this paragraph only during the initial 3 years of operation of the compact.(C)RequirementsTo be eligible to receive a grant under this paragraph, a multi-State freight compact shall—(i)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require;(ii)provide a non-Federal match equal to not less than 25 percent of the operating costs of the multi-State freight compact; and(iii)commit to establishing a multi-State freight corridor advisory committee under subsection (c)(1) during the initial 2-year period of operation of the compact.(3)Existing compacts(A)In generalThe Secretary may award a grant to multi-State freight compacts that are not eligible to receive a grant under paragraph (2) for operations costs in an amount of not more than $1,000,000.(B)RequirementsTo be eligible to receive a grant under this paragraph, a multi-State freight compact shall—(i)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require;(ii)provide a non-Federal match of not less than 50 percent of the operating costs of the compact; and(iii)demonstrate that the compact has established a multi-State freight corridor advisory committee under subsection (c)(1).(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000 for each fiscal year to carry out this subsection..(b)Clerical amendmentThe analysis for chapter 702 of title 49, United States Code, is amended by striking the item relating to section 70204 and inserting the following:70204. Multi-State freight corridor planning.70206. Savings provision..BMultimodal investment1201.National infrastructure project assistanceSubtitle III of title 49, United States Code, is amended by adding at the end the following:67National infrastructure investments6701. National infrastructure project assistance.6702. Local and regional project assistance.6701.National infrastructure project assistance(a)DefinitionsIn this section:(1)DepartmentThe term Department means the Department of Transportation.(2)Eligible entityThe term eligible entity means—(A)a State or a group of States;(B)a metropolitan planning organization;(C)a unit of local government;(D)a political subdivision of a State;(E)a special purpose district or public authority with a transportation function, including a port authority;(F)a Tribal government or a consortium of Tribal governments;(G)a partnership between Amtrak and 1 or more entities described in subparagraphs (A) through (F); and(H)a group of entities described in any of subparagraphs (A) through (G).(3)ProgramThe term program means the program established by subsection (b).(4)SecretaryThe term Secretary means the Secretary of Transportation.(5)StateThe term State means—(A)any of the several States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)the Commonwealth of the Northern Mariana Islands;(E)the United States Virgin Islands;(F)Guam;(G)American Samoa; and(H)any other territory or possession of the United States.(b)EstablishmentThere is established a program under which the Secretary shall provide to eligible entities grants, on a competitive basis pursuant to single-year or multiyear grant agreements, for projects described in subsection (d).(c)Applications(1)In generalTo be eligible for a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate.(2)Plan for data collectionAn application under paragraph (1) shall include a plan for data collection and analysis described in subsection (g).(d)Eligible projectsThe Secretary may provide a grant under the program only for a project—(1)that is—(A)a highway or bridge project carried out on—(i)the National Multimodal Freight Network established under section 70103;(ii)the National Highway Freight Network established under section 167 of title 23; or(iii)the National Highway System (as defined in section 101(a) of title 23);(B)a freight intermodal (including public ports) or freight rail project that provides a public benefit;(C)a railway-highway grade separation or elimination project;(D)an intercity passenger rail project;(E)a public transportation project that is—(i)eligible for assistance under chapter 53; and(ii)part of a project described in any of subparagraphs (A) through (D); or(F)a grouping, combination, or program of interrelated, connected, or dependent projects of any of the projects described in subparagraphs (A) through (E); and(2)the eligible project costs of which are—(A)reasonably anticipated to equal or exceed $500,000,000; or(B)for any project funded by the set-aside under subsection (m)(2)—(i)more than $100,000,000; but(ii)less than $500,000,000.(e)Geographical distributionIn providing grants under this section, the Secretary shall ensure among grant recipients—(1)geographical diversity; and(2)a balance between rural and urban communities.(f)Project evaluation and selection(1)RequirementsThe Secretary may select a project described in subsection (d) to receive a grant under the program only if the Secretary determines that—(A)the project is likely to generate national or regional economic, mobility, or safety benefits;(B)the project is in need of significant Federal funding;(C)the project will be cost-effective;(D)with respect to related non-Federal financial commitments, 1 or more stable and dependable sources of funding and financing are available—(i)to construct, operate, and maintain the project; and(ii)to cover cost increases; and(E)the applicant has, or will have, sufficient legal, financial, and technical capacity to carry out the project.(2)Evaluation criteriaIn awarding a grant under the program, the Secretary shall evaluate—(A)the extent to which a project supports achieving a state of good repair for each existing asset to be improved by the project;(B)the level of benefits a project is expected to generate, including—(i)the costs avoided by the prevention of closure or reduced use of the asset to be improved by the project;(ii)reductions in maintenance costs over the life of the applicable asset;(iii)safety benefits, including the reduction of serious injuries and fatalities and related costs;(iv)improved person or freight throughput, including improved mobility and reliability; and(v)environmental benefits and health impacts, such as—(I)reductions in greenhouse gas emissions;(II)air quality benefits;(III)preventing stormwater runoff that would be a detriment to aquatic species; and(IV)improved infrastructure resilience;(C)the benefits of the project, as compared to the costs of the project;(D)the number of persons or volume of freight, as applicable, supported by the project; and(E)national and regional economic benefits of the project, including with respect to short- and long-term job access, growth, or creation.(3)Additional considerationsIn selecting projects to receive grants under the program, the Secretary shall take into consideration—(A)contributions to geographical diversity among grant recipients, including the need for a balance between the needs of rural and urban communities;(B)whether multiple States would benefit from a project;(C)whether, and the degree to which, a project uses—(i)construction materials or approaches that have—(I)demonstrated reductions in greenhouse gas emissions; or(II)reduced the need for maintenance of other projects; or(ii)technologies that will allow for future connectivity and automation;(D)whether a project would benefit—(i)a historically disadvantaged community or population; or(ii)an area of persistent poverty;(E)whether a project benefits users of multiple modes of transportation, including—(i)pedestrians;(ii)bicyclists; and(iii)users of nonvehicular, railroad, and public transportation; and(F)whether a project improves connectivity between modes of transportation moving persons or goods nationally or regionally.(4)Ratings(A)In generalIn evaluating applications for a grant under the program, the Secretary shall assign the project proposed in the application a rating described in subparagraph (B), based on the information contained in the applicable notice published under paragraph (5).(B)Ratings(i)Highly recommendedThe Secretary shall assign a rating of highly recommended to projects that, in the determination of the Secretary—(I)are exemplary projects of national or regional significance; and(II)would provide significant public benefit, as determined based on the applicable criteria described in this subsection, if funded under the program.(ii)RecommendedThe Secretary shall assign a rating of recommended to projects that, in the determination of the Secretary—(I)are of national or regional significance; and(II)would provide public benefit, as determined based on the applicable criteria described in this subsection, if funded under the program.(iii)Not recommendedThe Secretary shall assign a rating of not recommended to projects that, in the determination of the Secretary, should not receive a grant under the program, based on the applicable criteria described in this subsection.(C)Technical assistance(i)In generalOn request of an eligible entity that submitted an application under subsection (c) for a project that is not selected to receive a grant under the program, the Secretary shall provide to the eligible entity technical assistance and briefings relating to the project.(ii)TreatmentTechnical assistance provided under this subparagraph shall not be considered to provide a guarantee of future selection of the applicable project under the program.(5)Publication of project evaluation and selection criteriaNot later than 90 days after the date of enactment of this chapter, the Secretary shall publish and make publicly available on the website of the Department a notice that contains a detailed explanation of—(A)the method by which the Secretary will determine whether a project satisfies the applicable requirements described in paragraph (1);(B)any additional ratings the Secretary may assign to determine the means by which a project addresses the selection criteria and additional considerations described in paragraphs (2) and (3); and(C)the means by which the project requirements and ratings referred to in subparagraphs (A) and (B) will be used to assign an overall rating for the project under paragraph (4).(6)Project selection priorityIn awarding grants under the program, the Secretary shall give priority to projects to which the Secretary has assigned a rating of highly recommended under paragraph (4)(B)(i). (g)Data collection and analysis(1)Plan(A)In generalAn eligible entity seeking a grant under the program shall submit to the Secretary, together with the grant application, a plan for the collection and analysis of data to identify in accordance with the framework established under paragraph (2)—(i)the impacts of the project; and(ii)the accuracy of any forecast prepared during the development phase of the project and included in the grant application. (B)ContentsA plan under subparagraph (A) shall include—(i)an approach to measuring—(I)the criteria described in subsection (f)(2); and(II)if applicable, the additional requirements described in subsection (f)(3);(ii)an approach for analyzing the consistency of predicted project characteristics with actual outcomes; and(iii)any other elements that the Secretary determines to be necessary.(2)FrameworkThe Secretary may publish a standardized framework for the contents of the plans under paragraph (1), which may include, as appropriate—(A)standardized forecasting and measurement approaches;(B)data storage system requirements; and(C)any other requirements the Secretary determines to be necessary to carry out this section.(3)Multiyear grant agreementsThe Secretary shall require an eligible entity, as a condition of receiving funding pursuant to a multiyear grant agreement under the program, to collect additional data to measure the impacts of the project and to accurately track improvements made by the project, in accordance with a plan described in paragraph (1). (4)Reports(A)Project baselineBefore the date of completion of a project for which a grant is provided under the program, the eligible entity carrying out the project shall submit to the Secretary a report providing baseline data for the purpose of analyzing the long-term impact of the project in accordance with the framework established under paragraph (2).(B)Updated reportNot later than 6 years after the date of completion of a project for which a grant is provided under the program, the eligible entity carrying out the project shall submit to the Secretary a report that compares the baseline data included in the report under subparagraph (A) to project data collected during the period—(i)beginning on the date that is 5 years after the date of completion of the project; and(ii)ending on the date on which the updated report is submitted. (h)Eligible project costs(1)In generalAn eligible entity may use a grant provided under the program for—(A)development-phase activities and costs, including planning, feasibility analysis, revenue forecasting, alternatives analysis, data collection and analysis, environmental review and activities to support environmental review, preliminary engineering and design work, and other preconstruction activities, including the preparation of a data collection and post-construction analysis plan under subsection (g); and(B)construction, reconstruction, rehabilitation, acquisition of real property (including land relating to the project and improvements to that land), environmental mitigation (including projects to replace or rehabilitate culverts or reduce stormwater runoff for the purpose of improving habitat for aquatic species), construction contingencies, acquisition of equipment, protection, and operational improvements directly relating to the project. (2)Interest and other financing costsThe interest and other financing costs of carrying out any part of a project under a multiyear grant agreement within a reasonable period of time shall be considered to be an eligible project cost only if the applicable eligible entity certifies to the Secretary that the eligible entity has demonstrated reasonable diligence in seeking the most favorable financing terms.(i)Cost sharing(1)In generalThe total amount awarded for a project under the program may not exceed 60 percent of the total eligible project costs described in subsection (h).(2)Maximum Federal involvement(A)In generalSubject to subparagraph (B), Federal assistance other than a grant awarded under the program may be provided for a project for which a grant is awarded under the program.(B)LimitationThe total amount of Federal assistance provided for a project for which a grant is awarded under the program shall not exceed 80 percent of the total cost of the project.(C)Local shareSecured loans or financing provided under section 603 of title 23 or section 22402 of this title and repaid with local funds or revenues shall be considered to be part of the local share of the cost of a project.(3)Application to multiyear agreementsNotwithstanding any other provision of this title, in any case in which amounts are provided under the program pursuant to a multiyear agreement, the disbursed Federal share of the cost of the project may exceed the limitations described in paragraphs (1) and (2)(B) for 1 or more years if the total amount of the Federal share of the cost of the project, once completed, does not exceed those limitations.(j)Grant agreements(1)In generalA project for which an eligible entity receives a multiyear grant under the program shall be carried out in accordance with this subsection.(2)TermsA multiyear grant agreement under this subsection shall—(A)establish the terms of Federal participation in the applicable project;(B)establish the maximum amount of Federal financial assistance for the project;(C)establish a schedule of anticipated Federal obligations for the project that provides for obligation of the full grant amount;(D)describe the period of time for completing the project, regardless of whether that period extends beyond the period of an authorization; and(E)facilitate timely and efficient management of the applicable project by the eligible entity carrying out the project, in accordance with applicable law.(3)Special rules(A)In generalA multiyear grant agreement under this subsection—(i)shall provide for the obligation of an amount of available budget authority specified in law;(ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law; and(iii)shall provide that any funds disbursed under the program for the project before the completion of any review required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) may only cover costs associated with development-phase activities described in subsection (h)(1)(A). (B)Contingent commitmentA contingent commitment under this paragraph is not an obligation of the Federal Government, including for purposes of section 1501 of title 31.(4)Single-year grantsThe Secretary may only provide to an eligible entity a full grant under the program in a single year if all reviews required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the applicable project have been completed before the receipt of any program funds.(k)Congressional notification(1)In generalNot later than 30 days before the date on which the Secretary publishes the selection of projects to receive grants under the program, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a written notice that includes—(A)a list of all project applications reviewed by the Secretary as part of the selection process;(B)the rating assigned to each project under subsection (f)(4);(C)an evaluation and justification with respect to each project for which the Secretary will—(i)provide a grant under the program; and(ii)enter into a multiyear grant agreement under the program;(D)a description of the means by which the Secretary anticipates allocating among selected projects the amounts made available to the Secretary to carry out the program; and(E)anticipated funding levels required for the 3 fiscal years beginning after the date of submission of the notice for projects selected for grants under the program, based on information available to the Secretary as of that date.(2)Congressional disapprovalThe Secretary may not provide a grant or any other obligation or commitment to fund a project under the program if a joint resolution is enacted disapproving funding for the project before the last day of the 30-day period described in paragraph (1).(l)Reports(1)TransparencyNot later than 60 days after the date on which the grants are announced under the program, the Secretary shall publish on the website of the Department a report that includes—(A)a list of all project applications reviewed by the Secretary as part of the selection process under the program;(B)the rating assigned to each project under subsection (f)(4); and(C)a description of each project for which a grant has been provided under the program.(2)Comptroller General(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under the program.(B)ReportNot later than 18 months after the date on which the initial grants are awarded for projects under the program, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes, as applicable—(i)the adequacy and fairness of the process by which the projects were selected; and(ii)the justification and criteria used for the selection of the projects. (m)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out the program $2,000,000,000 for each of fiscal years 2022 through 2026.(2)Other projectsOf the amounts made available under paragraph (1), 50 percent shall be set aside for projects that have a project cost of— (A)more than $100,000,000; but(B)less than $500,000,000.(3)Administrative expensesOf the amounts made available to carry out the program for each fiscal year, the Secretary may reserve not more than 2 percent for the costs of—(A)administering and overseeing the program; and(B)hiring personnel for the program, including personnel dedicated to processing permitting and environmental review issues.(4)Transfer of authorityThe Secretary may transfer any portion of the amounts reserved under paragraph (3) for a fiscal year to the Administrator of any of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, or the Maritime Administration to award and oversee grants in accordance with this section.(n)Additional requirementsEach project that receives a grant under the program shall achieve compliance with the applicable requirements of—(1)title 23 relating to highway, road, and bridge projects; (2)subchapter IV of chapter 31 of title 40;(3)title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.);(4)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(5)chapter 53 relating to transit projects; and(6)section 22905, as applicable, relating to rail projects..1202.Local and regional project assistance(a)In generalChapter 67 of subtitle III of title 49, United States Code (as added by section 1201), is amended by adding at the end the following:6702.Local and regional project assistance(a)DefinitionsIn this section:(1)Area of persistent povertyThe term area of persistent poverty means—(A)any county (or equivalent jurisdiction) in which, during the 30-year period ending on the date of enactment of this chapter, 20 percent or more of the population continually lived in poverty, as measured by—(i)the 1990 decennial census;(ii)the 2000 decennial census; and(iii)the most recent annual small area income and poverty estimate of the Bureau of the Census;(B)any census tract with a poverty rate of not less than 20 percent, as measured by the 5-year data series available from the American Community Survey of the Bureau of the Census for the period of 2014 through 2018; and(C)any territory or possession of the United States. (2)Eligible entityThe term eligible entity means—(A)a State;(B)the District of Columbia;(C)any territory or possession of the United States;(D)a unit of local government;(E)a public agency or publicly chartered authority established by 1 or more States;(F)a special purpose district or public authority with a transportation function, including a port authority;(G)a federally recognized Indian Tribe or a consortium of such Indian Tribes;(H)a transit agency; and(I)a multi-State or multijurisdictional group of entities described in any of subparagraphs (A) through (H).(3)Eligible projectThe term eligible project means—(A)a highway or bridge project eligible for assistance under title 23;(B)a public transportation project eligible for assistance under chapter 53;(C)a passenger rail or freight rail transportation project eligible for assistance under this title;(D)a port infrastructure investment, including—(i)inland port infrastructure; and(ii)a land port-of-entry;(E)the surface transportation components of an airport project eligible for assistance under part B of subtitle VII;(F)a project for investment in a surface transportation facility located on Tribal land, the title or maintenance responsibility of which is vested in the Federal Government;(G)a project to replace or rehabilitate a culvert or prevent stormwater runoff for the purpose of improving habitat for aquatic species that will advance the goal of the program described in subsection (b)(2); and (H)any other surface transportation infrastructure project that the Secretary considers to be necessary to advance the goal of the program.(4)ProgramThe term program means the Local and Regional Project Assistance Program established under subsection (b)(1).(5)Rural areaThe term rural area means an area that is located outside of an urbanized area.(6)SecretaryThe term Secretary means the Secretary of Transportation.(7)Urbanized areaThe term urbanized area means an area with a population of more than 200,000 residents, based on the most recent decennial census. (b)Establishment(1)In generalThe Secretary shall establish and carry out a program, to be known as the Local and Regional Project Assistance Program, to provide for capital investments in surface transportation infrastructure.(2)GoalThe goal of the program shall be to fund eligible projects that will have a significant local or regional impact and improve transportation infrastructure.(c)Grants(1)In generalIn carrying out the program, the Secretary may make grants to eligible entities, on a competitive basis, in accordance with this section.(2)AmountExcept as otherwise provided in this section, each grant made under the program shall be in an amount equal to—(A)not less than $5,000,000 for an urbanized area;(B)not less than $1,000,000 for a rural area; and(C)not more than $25,000,000.(3)LimitationNot more than 15 percent of the funds made available to carry out the program for a fiscal year may be awarded to eligible projects in a single State during that fiscal year. (d)Selection of eligible projects(1)Notice of funding opportunityNot later than 60 days after the date on which funds are made available to carry out the program, the Secretary shall publish a notice of funding opportunity for the funds.(2)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application—(A)in such form and containing such information as the Secretary considers to be appropriate; and(B)by such date as the Secretary may establish, subject to the condition that the date shall be not later than 90 days after the date on which the Secretary issues the solicitation under paragraph (1).(3)Primary selection criteriaIn awarding grants under the program, the Secretary shall evaluate the extent to which a project—(A)improves safety;(B)improves environmental sustainability;(C)improves the quality of life of rural areas or urbanized areas;(D)increases economic competitiveness and opportunity; (E)contributes to a state of good repair; and(F)improves mobility and community connectivity.(4)Additional selection criteriaIn selecting projects to receive grants under the program, the Secretary shall take into consideration the extent to which—(A)the project sponsors collaborated with other public and private entities;(B)the project adopts innovative technologies or techniques, including—(i)innovative technology;(ii)innovative project delivery techniques; and(iii)innovative project financing;(C)the project has demonstrated readiness; and (D)the project is cost effective.(5)Transparency(A)In generalThe Secretary, shall evaluate, through a methodology that is discernible and transparent to the public, the means by which each application submitted under paragraph (2) addresses the criteria under paragraphs (3) and (4) or otherwise established by the Secretary.(B)PublicationThe methodology under subparagraph (A) shall be published by the Secretary as part of the notice of funding opportunity under the program. (6)AwardsNot later than 270 days after the date on which amounts are made available to provide grants under the program for a fiscal year, the Secretary shall announce the selection by the Secretary of eligible projects to receive the grants in accordance with this section.(7)Technical assistance(A)In generalOn request of an eligible entity that submitted an application under paragraph (2) for a project that is not selected to receive a grant under the program, the Secretary shall provide to the eligible entity technical assistance and briefings relating to the project.(B)TreatmentTechnical assistance provided under this paragraph shall not be considered to provide a guarantee of future selection of the applicable project under the program. (e)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of an eligible project carried out using a grant provided under the program shall not exceed 80 percent. (2)ExceptionThe Federal share of the cost of an eligible project carried out in a rural area or an area of persistent poverty using a grant under this subsection may exceed 80 percent, at the discretion of the Secretary. (3)Treatment of other Federal fundsAmounts provided under any of the following programs shall be considered to be a part of the non-Federal share for purposes of this subsection:(A)The tribal transportation program under section 202 of title 23.(B)The Federal lands transportation program under section 203 of title 23. (C)The TIFIA program (as defined in section 601(a) of title 23). (D)The Railroad Rehabilitation and Improvement Financing Program under chapter 224.(4)LimitationThe Secretary shall not take into consideration the Federal share in selecting eligible projects to receive grants under the program.(f)Other considerations(1)In generalOf the total amount made available to carry out the program for each fiscal year—(A)not more than 50 percent shall be allocated for eligible projects located in rural areas; and(B)not more than 50 percent shall be allocated for eligible projects located in urbanized areas.(2)Historically disadvantaged communities and areas of persistent povertyOf the total amount made available to carry out the program for each fiscal year, not less than 1 percent shall be awarded for projects in historically disadvantaged communities or areas of persistent poverty.(3)Multimodal and geographical considerationsIn selecting projects to receive grants under the program, the Secretary shall take into consideration geographical and modal diversity.(g)Project planningOf the amounts made available to carry out the program for each fiscal year, not less than 5 percent shall be made available for the planning, preparation, or design of eligible projects.(h)Transfer of authorityOf the amounts made available to carry out the program for each fiscal year, the Secretary may transfer not more than 2 percent for a fiscal year to the Administrator of any of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, or the Maritime Administration to award and oversee grants and credit assistance in accordance with this section.(i)Credit program costs(1)In generalSubject to paragraph (2), at the request of an eligible entity, the Secretary may use a grant provided to the eligible entity under the program to pay the subsidy or credit risk premium, and the administrative costs, of an eligible project that is eligible for Federal credit assistance under—(A)chapter 224; or(B)chapter 6 of title 23.(2)LimitationNot more than 20 percent of the funds made available to carry out the program for a fiscal year may be used to carry out paragraph (1).(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,500,000,000 for each of fiscal years 2022 through 2026, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated.(k)Reports(1)Annual reportThe Secretary shall make available on the website of the Department of Transportation at the end of each fiscal year an annual report that describes each eligible project for which a grant was provided under the program during that fiscal year.(2)Comptroller GeneralNot later than 1 year after the date on which the initial grants are awarded for eligible projects under the program, the Comptroller General of the United States shall—(A)review the administration of the program, including—(i)the solicitation process; and(ii)the selection process, including—(I)the adequacy and fairness of the process; and(II)the selection criteria; and(B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the findings of the review under subparagraph (A), including recommendations for improving the administration of the program, if any..(b)Clerical amendmentThe analysis for subtitle III of title 49, United States Code, is amended by adding at the end the following:CHAPTER 67—National infrastructure investments Sec. 6701. National infrastructure project assistance. Sec. 6702. Local and regional project assistance..1203.National culvert removal, replacement, and restoration grant program(a)In generalChapter 67 of title 49, United States Code (as amended by section 1202(a)), is amended by adding at the end the following:6703.National culvert removal, replacement, and restoration grant program(a)DefinitionsIn this section: (1)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (2)ProgramThe term program means the annual competitive grant program established under subsection (b). (3)SecretaryThe term Secretary means the Secretary of Transportation.(4)UndersecretaryThe term Undersecretary means the Undersecretary of Commerce for Oceans and Atmosphere.(b)EstablishmentThe Secretary, in consultation with the Undersecretary, shall establish an annual competitive grant program to award grants to eligible entities for—(1)projects for the replacement, removal, and repair of culverts that would meaningfully improve or restore fish passage for anadromous fish; or(2)projects with the goal of addressing freshwater runoff that impacts marine or anadromous fish and shellfish species.(c)Eligible entitiesAn entity eligible to receive a grant under the program is—(1)a State;(2)a unit of local government; or(3)an Indian Tribe.(d)Grant selection processThe Secretary, in consultation with the Undersecretary, shall establish a process for determining criteria for awarding grants under the program, subject to subsection (e). (e)PrioritizationThe Secretary, in consultation with the Undersecretary, shall establish procedures to prioritize awarding grants under the program to—(1)projects that would improve fish passage for—(A)anadromous fish stocks listed as an endangered species or a threatened species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); (B)anadromous fish stocks identified by the Undersecretary that could reasonably become listed as an endangered species or a threatened species under that section; (C)anadromous fish stocks identified by the Undersecretary as prey for endangered species, threatened species, or protected species, including Southern resident orcas (Orcinus orcas); or(D)anadromous fish stocks identified by the Undersecretary as climate resilient stocks; and(2)with respect to culvert removal, projects that would open up more than 200 meters of upstream habitat before the end of the natural habitat.(f)Federal shareThe Federal share of the cost of a project carried out with a grant to a State or a unit of local government under the program shall be not more than 80 percent.(g)Technical assistanceThe Secretary, in consultation with the Undersecretary, shall develop a process to provide technical assistance to Indian Tribes and underserved communities to assist in the project design and grant process and procedures.(h)Administrative expensesOf the amounts made available for each fiscal year to carry out the program, the Secretary and the Undersecretary may use not more than 2 percent to pay the administrative expenses necessary to carry out this section.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $800,000,000 for each of fiscal years 2022 through 2026..(b)Clerical amendmentThe analysis for chapter 67 of title 49, United States Code (as added by section 1202(b)), is amended by adding at the end the following: 6703. National culvert removal, replacement, and restoration grant program..1204.Nationally significant multimodal freight projects(a)In generalSection 117 of title 23, United States Code, is amended—(1)in the section heading, by inserting multimodal before freight;(2)in subsection (a)(2)—(A)in subparagraph (C), by striking highway and inserting freight; and(B)in subparagraph (E), by striking highway and inserting freight;(3)in subsection (d)—(A)in paragraph (1)(A)—(i)in clause (iii)(II), by striking or after the semicolon at the end;(ii)in clause (iv), by striking and at the end and inserting or; and(iii)by adding at the end the following:(v)a highway, bridge, or freight project carried out on the National Multimodal Freight Network established under section 70103 of title 49; and; and(B)in paragraph (2), by striking $600,000,000 and inserting 50 percent ; (4)in subsection (e)(1)—(A)by striking 10 percent and inserting not less than 15 percent;(B)by striking subsection (d)(1)(A) and inserting subsection (d)(1); and(C)by striking subsection (d)(1)(B) and inserting subsection (d)(2);(5)in subsection (f)(2), by inserting (including a project to replace or rehabilitate a culvert, or to reduce stormwater runoff for the purpose of improving habitat for aquatic species) after environmental mitigation;(6)in subsection (m), by striking paragraph (1) and inserting the following:(1)In generalNot later than 60 days before the date on which a grant is provided for a project under this section, the Secretary shall submit to the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the proposed grant, including—(A)an evaluation and justification for the applicable project; and(B)a description of the amount of the proposed grant award.; and(7)by adding at the end the following:(o)Additional authorization of appropriationsIn addition to amounts made available from the Highway Trust Fund, there are authorized to be appropriated to carry out this section, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated—(1)$1,100,000,000 for fiscal year 2022;(2)$1,200,000,000 for fiscal year 2023;(3)$1,300,000,000 for fiscal year 2024;(4)$1,400,000,000 for fiscal year 2025; and(5)$1,500,000,000 for fiscal year 2026..(b)Conforming amendmentSection 116(d)(1)(D) of title 49, United States Code, is amended by striking freight and highway projects program and inserting multimodal freight and highway projects program.1205.National multimodal cooperative freight research program(a)In generalChapter 702 of title 49, United States Code (as amended by section 1106(a)), is amended by inserting after section 70204 the following:70205.National multimodal cooperative freight research program(a)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary of Transportation (referred to in this section as the Secretary) shall establish and support a national cooperative freight transportation research program.(b)Administration by National Academy of Sciences(1)In generalThe Secretary shall enter into an agreement with the National Academy of Sciences to support and carry out administrative and management activities under the program established under subsection (a).(2)Advisory committeeTo assist the National Academy of Sciences in carrying out this subsection, the National Academy shall establish an advisory committee, the members of which represent a cross-section of multimodal freight stakeholders, including—(A)the Department of Transportation and other relevant Federal departments and agencies;(B)State (including the District of Columbia) departments of transportation;(C)units of local government, including public port authorities;(D)nonprofit entities;(E)institutions of higher education;(F)labor organizations representing employees in freight industries; and(G)private sector entities representing various transportation modes.(c)Activities(1)National research agenda(A)In generalThe advisory committee established under subsection (b)(2), in consultation with interested parties, shall recommend a national research agenda for the program in accordance with subsection (d), which shall include a multiyear strategic plan.(B)Action by interested partiesFor purposes of subparagraph (A), an interested party may—(i)submit to the advisory committee research proposals;(ii)participate in merit reviews of research proposals and peer reviews of research products; and(iii)receive research results.(2)Research contracts and grants(A)In generalThe National Academy of Sciences may award research contracts and grants under the program established under subsection (a) through—(i)open competition; and(ii)merit review, conducted on a regular basis.(B)Evaluation(i)Peer reviewA contract or grant for research under subparagraph (A) may allow peer review of the research results.(ii)Programmatic evaluationsThe National Academy of Sciences may conduct periodic programmatic evaluations on a regular basis of a contract or grant for research under subparagraph (A).(C)Dissemination of findingsThe National Academy of Sciences shall disseminate the findings of any research conducted under this paragraph to relevant researchers, practitioners, and decisionmakers through—(i)conferences and seminars;(ii)field demonstrations;(iii)workshops;(iv)training programs;(v)presentations;(vi)testimony to government officials;(vii)publicly accessible websites;(viii)publications for the general public; and(ix)other appropriate means.(3)ReportNot later than 1 year after the date of establishment of the program under subsection (a), and annually thereafter, the Secretary shall make available on a public website a report that describes the ongoing research and findings under the program.(d)Areas for researchThe national research agenda under subsection (c)(1) shall consider research in the following areas: (1)Improving the efficiency and resiliency of freight movement, including—(A)improving the connections between rural areas and domestic and foreign markets;(B)maximizing infrastructure utility, including improving urban curb-use efficiency;(C)quantifying the national impact of blocked railroad crossings;(D)improved techniques for estimating and quantifying public benefits derived from freight transportation projects; and(E)low-cost methods to reduce congestion at bottlenecks.(2)Adapting to future trends in freight, including—(A)considering the impacts of e-commerce;(B)automation; and(C)zero-emissions transportation.(3)Workforce considerations in freight, including—(A)diversifying the freight transportation industry workforce; and(B)creating and transitioning a workforce capable of designing, deploying, and operating emerging technologies.(e)Federal share(1)In generalThe Federal share of the cost of an activity carried out under this section shall be up to 100 percent.(2)Use of non-Federal fundsIn addition to using funds made available to carry out this section, the National Academy of Sciences may seek and accept additional funding from public and private entities capable of accepting funding from the Department of Transportation, States, units of local government, nonprofit entities, and the private sector.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $3,750,000 for each fiscal year to carry out the program established under subsection (a), to remain available until expended.(g)SunsetThe program established under subsection (a) shall terminate 5 years after the date of enactment of this section..(b)Clerical amendmentThe analysis for chapter 702 of title 49, United States Code (as amended by section 1106(b)), is amended by inserting after the item relating to section 70204 the following:70205. National multimodal cooperative freight research program..1206.Rural and Tribal infrastructure advancement(a)DefinitionsIn this section:(1)Build America BureauThe term Build America Bureau means the National Surface Transportation and Innovative Finance Bureau established under section 116 of title 49, United States Code.(2)Eligible entityThe term eligible entity means—(A)a unit of local government or political subdivision that is located outside of an urbanized area with a population of more than 150,000 residents, as determined by the Bureau of the Census;(B)a State seeking to advance a project located in an area described in subparagraph (A); and(C)a federally recognized Indian Tribe.(3)Eligible programThe term eligible program means any program described in—(A)subparagraph (A), (B), or (D) of section 116(d)(1) of title 49, United States Code; or(B)chapter 67 of that title (as added by section 1201).(4)Pilot programThe term pilot program means the Rural and Tribal Assistance Pilot Program established under subsection (b)(1).(b)Establishment(1)In generalThe Secretary shall establish within the Build America Bureau a pilot program, to be known as the Rural and Tribal Assistance Pilot Program, to provide to eligible entities the assistance and information described in paragraph (2).(2)Assistance and informationIn carrying out the pilot program, the Secretary may provide to an eligible entity the following:(A)Financial, technical, and legal assistance to evaluate potential projects reasonably expected to be eligible to receive funding or financing assistance under an eligible program.(B)Assistance with development-phase activities, including—(i)project planning;(ii)feasibility studies;(iii)revenue forecasting and funding and financing options analyses;(iv)environmental review;(v)preliminary engineering and design work;(vi)economic assessments and cost-benefit analyses;(vii)public benefit studies;(viii)statutory and regulatory framework analyses;(ix)value for money studies;(x)evaluations of costs to sustain the project;(xi)evaluating opportunities for private financing and project bundling; and(xii)any other activity determined to be appropriate by the Secretary.(C)Information regarding innovative financing best practices and case studies, if the eligible entity is interested in using innovative financing methods. (c)Assistance from expert firmsThe Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in providing financial, technical, and legal assistance to eligible entities under the pilot program.(d)Website(1)Description of pilot program(A)In generalThe Secretary shall make publicly available on the website of the Department a description of the pilot program, including—(i)the resources available to eligible entities under the pilot program; and(ii)the application process established under paragraph (2)(A).(B)ClearinghouseThe Secretary may establish a clearinghouse for tools, templates, and best practices on the page of the website of the Department that contains the information described in subparagraph (A).(2)Applications(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a process by which an eligible entity may submit to the Secretary an application under the pilot program, in such form and containing such information as the Secretary may require.(B)Online portalThe Secretary shall develop and make available to the public an online portal through which the Secretary may receive applications under subparagraph (A), on a rolling basis.(C)Approval(i)In generalNot later than 60 days after the date on which the Secretary receives a complete application under subparagraph (A), the Secretary shall provide to each eligible entity that submitted the application a notice describing whether the application is approved or disapproved.(ii)Additional written notification(I)In generalNot later than 30 days after the date on which the Secretary provides to an eligible entity a notification under clause (i), the Secretary shall provide to the eligible entity an additional written notification of the approval or disapproval of the application.(II)Disapproved applicationsIf the application of an eligible entity is disapproved under this subparagraph, the additional written notification provided to the eligible entity under subclause (I) shall include an offer for a written or telephonic debrief by the Secretary that will provide an explanation of, and guidance regarding, the reasons why the application was disapproved.(iii)Insufficient applicationsThe Secretary shall not approve an application under this subparagraph if the application fails to meet the applicable criteria established under this section.(3)DashboardThe Secretary shall publish on the website of the Department a monthly report that includes, for each application received under the pilot program—(A)the type of eligible entity that submitted the application;(B)the location of each potential project described in the application;(C)a brief description of the assistance requested;(D)the date on which the Secretary received the application; and(E)the date on which the Secretary provided the notice of approval or disapproval under paragraph (2)(C)(i). (e)ExpertsAn eligible entity that receives assistance under the pilot program may retain the services of an expert for any phase of a project carried out using the assistance, including project development, regardless of whether the expert is retained by the Secretary under subsection (c).(f)Funding(1)In generalFor each of fiscal years 2022 through 2026, the Secretary may use to carry out the pilot program, including to retain the services of expert firms under subsection (c), any amount made available to the Secretary to provide credit assistance under an eligible program that is not otherwise obligated, subject to paragraph (2).(2)LimitationThe amount used under paragraph (1) to carry out the pilot program shall be not more than—(A)$1,600,000 for fiscal year 2022;(B)$1,800,000 for fiscal year 2023;(C)$2,000,000 for fiscal year 2024;(D)$2,200,000 for fiscal year 2025; and(E)$2,400,000 for fiscal year 2026.(3)Geographical distributionNot more than 20 percent of the funds made available to carry out the pilot program for a fiscal year may be used for projects in a single State during that fiscal year.(g)SunsetThe pilot program shall terminate on the date that is 5 years after the date of enactment of this Act.(h)NonapplicabilityNothing in this section limits the ability of the Build America Bureau or the Secretary to establish or carry out any other assistance program under title 23 or title 49, United States Code.(i)Administration by Build America BureauSection 116(d)(1) of title 49, United States Code, is amended by adding at the end the following:(E)The Rural and Tribal Assistance Pilot Program established under section 1206(b)(1) of the Surface Transportation Investment Act of 2021..CRailroad rehabilitation and improvement financing reforms1301.RRIF codification and reforms(a)Codification of title V of the Railroad Revitalization and Regulatory Reform Act of 1976Part B of subtitle V of title 49, United States Code, is amended—(1) by inserting after chapter 223 the following chapter analysis:Chapter 224—Railroad rehabilitation and improvement financing Sec. 22401. Definitions. 22402. Direct loans and loan guarantees. 22403. Administration of direct loans and loan guarantees. 22404. Employee protection.22405. Authorization of appropriations.;(2)by inserting after the chapter analysis the following section headings:22401.Definitions22402.Direct loans and loan guarantees22403.Administration of direct loans and loan guarantees22404.Employee protection;(3)by inserting after the section heading for section 22401, as added by paragraph (2), the text of section 501 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821);(4)by inserting after the section heading for section 22402, as added by paragraph (2), the text of section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822); (5)by inserting after the section heading for section 22403, as added by paragraph (2), the text of section 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 823); and(6)by inserting after the section heading for section 22404, as added by paragraph (2), the text of section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836).(b)Conforming repeals(1)In generalSections 501, 502, 503, and 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821, 822, 823, and 836) are repealed.(2)Savings provisionThe section repeals under paragraph (1) shall not affect the rights and duties that matured under such sections, the penalties that were incurred under such sections, or any proceeding authorized under any such section that commenced before the date of enactment of this Act.(c)DefinitionsSection 22401 of title 49, United States Code, as added by subsection (a)(2), and amended by subsection (a)(3), is further amended—(1)in the matter preceding paragraph (1), by striking For purposes of this title: and inserting In this chapter:;(2)by amending paragraph (12) to read as follows:(12)The term railroad includes—(A)any railroad or railroad carrier (as such terms are defined in section 20102); and (B)any rail carrier (as defined in section 24102).;(3)by redesignating paragraph (14) as paragraph (15); and(4)by inserting after paragraph (13) the following:(14)The term Secretary means the Secretary of Transportation..(d)Direct loans and loan guaranteesSection 22402 of title 49, United States Code, as added by subsection (a)(2), and amended by subsection (a)(4), is further amended—(1)in subsection (a)—(A)in paragraph (2), by inserting entities implementing before interstate compacts; (B)in paragraph (5), by striking and at the end; and(C)by striking paragraph (6) and inserting the following:(6)limited option freight shippers that own or operate a plant or other facility, solely for the purpose of constructing a rail connection between a plant or facility and a railroad; and(7)private entities with controlling ownership in 1 or more freight railroads other than Class I carriers.;(2)in subsection (b)—(A)by amending paragraph (1) to read as follows:(1)In generalDirect loans and loan guarantees authorized under this section shall be used—(A)to acquire, improve, or rehabilitate intermodal or rail equipment or facilities, including track, components of track, cuts and fills, stations, tunnels, bridges, yards, buildings, and shops, and costs related to these activities, including pre-construction costs;(B)to develop or establish new intermodal or railroad facilities;(C)to develop landside port infrastructure for seaports serviced by rail;(D)to refinance outstanding debt incurred for the purposes described in subparagraph (A), (B), or (C);(E)to reimburse planning, permitting, and design expenses relating to activities described in subparagraph (A), (B), or (C); or(F)to finance economic development, including commercial and residential development, and related infrastructure and activities, that—(i)incorporates private investment of greater than 20 percent of total project costs;(ii)is physically connected to, or is within 1/2 mile of, a fixed guideway transit station, an intercity bus station, a passenger rail station, or a multimodal station that includes rail service;(iii)demonstrates the ability of the applicant to commence the contracting process for construction not later than 90 days after the date on which the direct loan or loan guarantee is obligated for the project under this chapter; and(iv)demonstrates the ability to generate new revenue for the relevant passenger rail station or service by increasing ridership, increasing tenant lease payments, or carrying out other activities that generate revenue exceeding costs.; and(B)by striking paragraph (3);(3)in subsection (c)—(A)in paragraph (1), by striking of title 49, United States Code; and(B)in paragraph (5), by striking title 49, United States Code, and inserting this title;(4)in subsection (e), by amending paragraph (1) to read as follows:(1)Direct loansThe interest rate on a direct loan under this section shall be not less than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement.;(5)in subsection (f)—(A)in paragraph (3)—(i)in the matter preceding subparagraph (A)—(I)by striking An applicant may propose and and inserting Upon receipt of a proposal from an applicant under this section,; and (II)by striking tangible asset and inserting collateral described in paragraph (6);(ii)in subparagraph (B)(ii), by inserting , including operating or tenant charges, facility rents, or other fees paid by transportation service providers or operators for access to, or the use of, infrastructure, including rail lines, bridges, tunnels, yards, or stations after user fees; (iii)in subparagraph (C), by striking $75,000,000 and inserting $150,000,000; and(iv)by adding at the end the following:(D)Revenue from projected freight or passenger demand for the project based on regionally developed economic forecasts, including projections of any modal diversion resulting from the project.; and(B)by adding at the end the following:(5)Cohorts of loansFor any direct loan issued before the date of enactment of the Fixing America’s Surface Transportation Act (Public Law 114–94) pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), the Secretary shall repay the credit risk premiums of such loan, with interest accrued thereon, not later than—(A)60 days after the date of enactment of the Surface Transportation Investment Act of 2021 if the borrower has satisfied all obligations attached to such loan; or(B)if the borrower has not yet satisfied all obligations attached to such loan, 60 days after the date on which all obligations attached to such loan have been satisfied.(6)Collateral(A)Types of collateralAn applicant or infrastructure partner may propose tangible and intangible assets as collateral, exclusive of goodwill. The Secretary, after evaluating each such asset—(i)shall accept a net liquidation value of collateral; and(ii)shall consider and may accept—(I)the market value of collateral; or(II)in the case of a blanket pledge or assignment of an entire operating asset or basket of assets as collateral, the market value of assets, or, the market value of the going concern, considering—(aa)inclusion in the pledge of all the assets necessary for independent operational utility of the collateral, including tangible assets such as real property, track and structure, motive power, equipment and rolling stock, stations, systems and maintenance facilities and intangible assets such as long-term shipping agreements, easements, leases and access rights such as for trackage and haulage;(bb)interchange commitments; and(cc)the value of the asset as determined through the cost or market approaches, or the market value of the going concern, with the latter considering discounted cash flows for a period not to exceed the term of the direct loan or loan guarantee.(B)Appraisal standardsIn evaluating appraisals of collateral under subparagraph (A), the Secretary shall consider—(i)adherence to the substance and principles of the Uniform Standards of Professional Appraisal Practice, as developed by the Appraisal Standards Board of the Appraisal Foundation; and(ii)the qualifications of the appraisers to value the type of collateral offered.(7)Repayment of credit risk premiumsThe Secretary shall return credit risk premiums paid, and interest accrued on such premiums, to the original source when all obligations of a loan or loan guarantee have been satisfied. This paragraph applies to any project that has been granted assistance under this section after the date of enactment of the Surface Transportation Investment Act of 2021.;(6)in subsection (g), by amending paragraph (1) the read as follows:(1)repayment of the obligation is required to be made within a term that is not longer than the shorter of—(A)75 years after the date of substantial completion of the project;(B)the estimated useful life of the rail equipment or facilities to be acquired, rehabilitated, improved, developed, or established, subject to an adequate determination of long-term risk; or(C)for projects determined to have an estimated useful life that is longer than 35 years, the period that is equal to the sum of—(i)35 years; and(ii)the product of—(I)the difference between the estimated useful life and 35 years; multiplied by(II)75 percent.;(7)in subsection (h)—(A)in paragraph (3)(B), by striking section 836 of this title and inserting section 22404; and(B)in paragraph (4), by striking (b)(1)(E) and inserting (b)(1)(F);(8)in subsection (i)—(A)by amending paragraph (4) to read as follows:(4)Streamline application review process(A)In generalNot later than 180 days after the date of enactment of the Surface Transportation Investment Act of 2021, the Secretary shall implement procedures and measures to economize and make available an expedited application process or processes at the request of applicants seeking loans or loan guarantees.(B)CriteriaApplicants seeking loans and loan guarantees under this section shall—(i)seek a total loan or loan guarantee value not exceeding $150,000,000;(ii)meet eligible project purposes described in subparagraphs (A) and (B) of subsection (b)(1); and(iii)meet other criteria considered appropriate by the Secretary, in consultation with the Council on Credit and Finance of the Department of Transportation.(C)Expedited credit reviewThe total period between the submission of an application and the approval or disapproval of an application for a direct loan or loan guarantee under this paragraph may not exceed 90 days. If an application review conducted under this paragraph exceeds 90 days, the Secretary shall—(i)provide written notice to the applicant, including a justification for the delay and updated estimate of the time needed for approval or disapproval; and(ii)publish the notice on the dashboard described in paragraph (5).;(B)in paragraph (5)—(i)in subparagraph (E), by striking and at the end;(ii)in subparagraph (F), by adding ; and at the end; and(iii)by adding at the end the following:(G)whether the project utilized the expedited application process under paragraph (4).; and(C)by adding at the end the following:(6)Creditworthiness review status(A)In generalThe Secretary shall maintain status information related to each application for a loan or loan guarantee, which shall be provided to the applicant upon request, including—(i)the total value of the proposed loan or loan guarantee;(ii)the name of the applicant or applicants submitting the application;(iii)the proposed capital structure of the project to which the loan or loan guarantee would be applied, including the proposed Federal and non-Federal shares of the total project cost;(iv)the type of activity to receive credit assistance, including whether the project is new construction, the rehabilitation of existing rail equipment or facilities, or the refinancing an existing loan or loan guarantee;(v)if a deferred payment is proposed, the length of such deferment;(vi)the credit rating or ratings provided for the applicant;(vii)if other credit instruments are involved, the proposed subordination relationship and a description of such other credit instruments;(viii)a schedule for the readiness of proposed investments for financing;(ix)a description of any Federal permits required, including under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any waivers under section 5323(j) (commonly known as the Buy America Act);(x)other characteristics of the proposed activity to be financed, borrower, key agreements, or the nature of the credit that the Secretary considers to be fundamental to the creditworthiness review;(xi)the status of the application in the pre-application review and selection process;(xii)the cumulative amounts paid by the Secretary to outside advisors related to the application, including financial and legal advisors;(xiii)a description of the key rating factors used by the Secretary to determine credit risk, including—(I)the factors used to determine risk for the proposed application; and(II)an adjectival risk rating for each identified factor, ranked as either low, moderate, or high;(xiv)a nonbinding estimate of the credit risk premium, which may be in the form of—(I)a range, based on the assessment of risk factors described in clause (xiii); or(II)a justification for why the estimate of the credit risk premium cannot be determined based on available information; and(xv)a description of the key information the Secretary needs from the applicant to complete the credit review process and make a final determination of the credit risk premium.(B)Report upon requestThe Secretary shall provide the information described in subparagraph (A) not later than 30 days after a request from the applicant.(C)ExceptionApplications processed using the streamline application review process under paragraph (4) are not subject to the requirements under this paragraph.; and(9)by adding at the end the following:(n)Non-Federal shareThe proceeds of a loan provided under this section may be used as the non-Federal share of project costs for any grant program administered by the Secretary if such loan is repayable from non-Federal funds..(e)Administration of direct loans and loan guaranteesSection 22403 of title 49, United States Code, as added by subsection (a)(2), and amended by subsection (a)(5), is further amended—(1)in subsection (a)—(A)by striking The Secretary shall and inserting the following:(1)In generalThe Secretary shall; and(B)by adding at the end the following:(2)DocumentationAn applicant meeting the size standard for small business concerns established under section 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2)) may provide unaudited financial statements as documentation of historical financial information if such statements are accompanied by the applicant’s Federal tax returns and Internal Revenue Service tax verifications for the corresponding years.; and(2)in subsection (m), by striking section 822 of this title and inserting section 22402.(f)Authorization of appropriationsChapter 224 of title 49, United States Code, as added by subsection (a), and amended by subsections (b) through (e), is further amended by adding at the end the following:22405.Authorization of appropriations(a)Authorization(1)In generalThere is authorized to be appropriated for credit assistance under this chapter, which shall be provided at the discretion of the Secretary, $50,000,000 for each of fiscal years 2022 through 2026.(2)Refund of premiumThere is authorized to be appropriated to the Secretary $70,000,000 to repay the credit risk premium in accordance with section 22402(f)(5).(3)AvailabilityAmounts appropriated pursuant to this subsection shall remain available until expended.(b)Use of funds(1)In generalCredit assistance provided under subsection (a) may not exceed $20,000,000 for any loan or loan guarantee.(2)Administrative costsNot less than 3 percent of the amounts appropriated pursuant to subsection (a) in each fiscal year shall be made available to the Secretary for use in place of charges collected under section 22403(l)(1) for passenger railroads and freight railroads other than Class I carriers.(3)Short line set-asideNot less than 50 percent of the amounts appropriated pursuant to subsection (a)(1) for each fiscal year shall be set aside for freight railroads other than Class I carriers..(g)Clerical amendmentThe analysis for title 49, United States Code, is amended by inserting after the item relating to chapter 223 the following:224.Railroad rehabilitation and improvement financing22401.(h)Technical and conforming amendments(1)National trails system actSection 8(d) of the National Trails System Act (16 U.S.C. 1247(d)) is amended by inserting (45 U.S.C. 801 et seq.) and chapter 224 of title 49, United States Code after 1976.(2)Passenger rail reform and investment actSection 11315(c) of the Passenger Rail Reform and Investment Act of 2015 (23 U.S.C. 322 note; Public Law 114–94) is amended by striking sections 502 and 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 and inserting sections 22402 and 22403 of title 49, United States Code.(3)Provisions classified in title 45, united states code(A)Railroad revitalization and regulatory reform act of 1976Section 101 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801) is amended—(i)in subsection (a), in the matter preceding paragraph (1), by striking It is the purpose of the Congress in this Act to and inserting The purpose of this Act and chapter 224 of title 49, United States Code, is to; and(ii)in subsection (b), in the matter preceding paragraph (1), by striking It is declared to be the policy of the Congress in this Act and inserting The policy of this Act and chapter 224 of title 49, United States Code, is.(B)Railroad infrastructure financing improvement actThe Railroad Infrastructure Financing Improvement Act (subtitle F of title XI of Public Law 114–94)—(i)in section 11607(b) (45 U.S.C. 821 note), by striking All provisions under sections 502 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) and inserting All provisions under section 22402 through 22404 of title 49, United States Code,; and(ii)in section 11610(b) (45 U.S.C. 821 note), by striking section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), as amended by section 11607 of this Act and inserting section 22402(f) of title 49, United States Code.(C)Transportation equity act for the 21st centurySection 7203(b)(2) of the Transportation Equity Act for the 21st Century (Public Law 105–178; 45 U.S.C. 821 note) is amended by striking title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.) and inserting chapter 224 of title 49, United States Code,.(D)Hamm alert maritime safety act of 2018Section 212(d)(1) of Hamm Alert Maritime Safety Act of 2018 (title II of Public Law 115–265; 45 U.S.C. 822 note) is amended, in the matter preceding subparagraph (A), by striking for purposes of section 502(f)(4) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)(4)) and inserting for purposes of section 22402 of title 49, United States Code.(E)Milwaukee railroad restructuring actSection 15(f) of the Milwaukee Railroad Restructuring Act (45 U.S.C. 914(f)) is amended by striking Section 516 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836) and inserting Section 22404 of title 49, United States Code,.(F)Rock island railroad transition and employee assistance actSection 104(b) of the Rock Island Railroad Transition and Employee Assistance Act (45 U.S.C. 1003(b)) is amended—(i)in paragraph (1)—(I)by striking title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.) and inserting chapter 224 of title 49, United States Code,; and(II)by striking and section 18(b) of the Milwaukee Railroad Restructuring Act; and(ii)in paragraph (2), by striking title V of the Railroad Revitalization and Regulatory Reform Act of 1976, and section 516 of such Act (45 U.S.C. 836) and inserting chapter 224 of title 49, United States Code, including section 22404 of such title,.(G)Passenger Rail Investment and Improvement Act of 2008Section 205(g) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 49 U.S.C. 24101 note) is amended by striking title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.) and inserting chapter 224 of title 49, United States Code. (H)Passenger rail reform and investment act of 2015Section 11311(d) of the Passenger Rail Reform and Investment Act of 2015 (Public Law 114–94; 49 U.S.C. 20101 note) is amended by striking , and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822). (4)Title 49(A)National surface transportation and innovative finance bureauSection 116(d)(1)(B) of title 49, United States Code, is amended by striking sections 501 through 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821–823) and inserting sections 22401 through 22403.(B)Prohibited discriminationSection 306(b) of title 49, United States Code, is amended—(i)by striking chapter 221 or 249 of this title, and inserting chapter 221, 224, or 249 of this title, or; and(ii)by striking , or title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.).(C)Grant conditionsSection 22905(c)(2)(B) of title 49, United States Code, is amended by striking section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836) and inserting section 22404.(D)Amtrak authoritySection 24903 of title 49, United States Code, is amended—(i)in subsection (a)(6), by striking and the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) and inserting , the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.), and chapter 224 of this title; and(ii)in subsection (c)(2), by striking and the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) and inserting , the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.), and chapter 224 of this title. 1302.Substantive criteria and standardsNot later than 180 days after the date of enactment of this Act, the Secretary shall update the publicly available credit program guide in accordance with the provisions of chapter 224 of title 49, United States Code, as added by section 1301.1303.Semiannual report on transit-oriented development eligibilityNot later than 6 months after the date of enactment of this Act, and every 6 months thereafter, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that identifies—(1)the number of applications submitted to the Department for a direct loan or loan guarantee under section 22402(b)(1)(E) of title 49, United States Code, as amended by section 1301;(2)the number of such loans or loan guarantees that were provided to the applicants; and(3)for each such application, the reasons for providing or declining to provide the requested loan or loan guarantee. IIRail2001.Short titleThis title may be cited as the Passenger Rail Expansion and Rail Safety Act of 2021.AAuthorization of appropriations2101.Grants to Amtrak(a)Northeast CorridorThere are authorized to be appropriated to the Secretary for grants to Amtrak for activities associated with the Northeast Corridor the following amounts:(1)For fiscal year 2022, $1,570,000,000.(2)For fiscal year 2023, $1,100,000,000.(3)For fiscal year 2024, $1,200,000,000.(4)For fiscal year 2025, $1,300,000,000.(5)For fiscal year 2026, $1,400,000,000. (b)National NetworkThere are authorized to be appropriated to the Secretary for grants to Amtrak for activities associated with the National Network the following amounts:(1)For fiscal year 2022, $2,300,000,000.(2)For fiscal year 2023, $2,200,000,000.(3)For fiscal year 2024, $2,450,000,000.(4)For fiscal year 2025, $2,700,000,000.(5)For fiscal year 2026, $3,000,000,000. (c)OversightThe Secretary may withhold up to 0.5 percent from the amount appropriated for each fiscal year pursuant to subsections (a) and (b) for the costs of oversight of Amtrak.(d)State-Supported Route CommitteeThe Secretary may withhold up to $3,000,000 from the amount appropriated for each fiscal year pursuant to subsection (b) for use by the State-Supported Route Committee established under section 24712(a) of title 49, United States Code.(e)Northeast Corridor CommissionThe Secretary may withhold up to $6,000,000 from the amount appropriated for each fiscal year pursuant to subsection (a) for use by the Northeast Corridor Commission established under section 24905(a) of title 49, United States Code.(f)Interstate rail compactsThe Secretary may withhold up to $3,000,000 from the amount appropriated for each fiscal year pursuant to subsection (b) for grants authorized under section 22910 of title 49, United States Code.(g)Accessibility upgrades(1)In generalThe Secretary shall withhold $50,000,000 from the amount appropriated for each fiscal year pursuant to subsections (a) and (b) for grants to assist Amtrak in financing capital projects to upgrade the accessibility of the national rail passenger transportation system by increasing the number of existing facilities that are compliant with the requirements under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) until the Secretary determines Amtrak’s existing facilities are in compliance with such requirements. (2)Savings provisionNothing in paragraph (1) may be construed to prevent Amtrak from using additional funds appropriated pursuant to this section to carry out the activities authorized under such paragraph. (h)Corridor developmentIn addition to the activities authorized under subsection (b), Amtrak may use up to 10 percent of the amounts appropriated under subsection (b) in each fiscal year to support Amtrak-operated corridors selected under section 2306 for—(1)planning and capital costs; and(2)operating assistance consistent with the Federal funding limitations under section 22908 of title 49, United States Code. 2102.Federal Railroad Administration(a)Safety and operationsThere are authorized to be appropriated to the Secretary for the operations of the Federal Railroad Administration and to carry out railroad safety activities the following amounts:(1)For fiscal year 2022, $248,000,000.(2)For fiscal year 2023, $254,000,000.(3)For fiscal year 2024, $263,000,000.(4)For fiscal year 2025, $271,000,000.(5)For fiscal year 2026, $279,000,000.(b)Railroad research and developmentThere are authorized to be appropriated to the Secretary for the use of the Federal Railroad Administration for activities associated with railroad research and development the following amounts:(1)For fiscal year 2022, $43,000,000.(2)For fiscal year 2023, $44,000,000.(3)For fiscal year 2024, $45,000,000.(4)For fiscal year 2025, $46,000,000.(5)For fiscal year 2026, $47,000,000. (c)Transportation technology centerThe Secretary may withhold up to $3,000,000 from the amount appropriated for each fiscal year pursuant to subsection (b) for activities authorized under section 20108(d) of title 49, United States Code.(d)Rail Research and Development Center of ExcellenceThe Secretary may withhold up to 10 percent of the amount appropriated for each fiscal year under subsection (b) for grants authorized under section 20108(j) of title 49, United States Code.2103.Consolidated rail infrastructure and safety improvements grants(a)In generalThere is authorized to be appropriated to the Secretary for grants under section 22907 of title 49, United States Code, $1,000,000,000 for each of fiscal years 2022 through 2026.(b)OversightThe Secretary may withhold up to 2 percent from the amount appropriated for each fiscal year pursuant to subsection (a) for the costs of project management oversight of grants authorized under title 49, United States Code.2104.Railroad Crossing Elimination Program(a)In generalThere is authorized to be appropriated to the Secretary for grants under section 22909 of title 49, United States Code, as added by section 2305, $500,000,000 for each of fiscal years 2022 through 2026.(b)Planning projectsNot less than 3 percent of the amount appropriated in each fiscal year pursuant to subsection (a) year shall be used for planning projects described in section 22909(d)(6) of title 49, United States Code.(c)Highway-Rail grade crossing safety information and education programOf the amount appropriated under subsection (a) in each fiscal year, 0.25 percent shall be used for contracts or grants to carry out a highway-rail grade crossing safety information and education program— (1)to help prevent and reduce pedestrian, motor vehicle, and other accidents, incidents, injuries, and fatalities; and (2)to improve awareness along railroad rights-of-way and at highway-rail grade crossings.(d)OversightThe Secretary may withhold up to 2 percent from the amount appropriated for each fiscal year pursuant to subsection (a) for the costs of project management oversight of grants authorized under title 49, United States Code.2105.Restoration and enhancement grants(a)In generalThere is authorized to be appropriated to the Secretary for grants under section 22908 of title 49, United States Code, $50,000,000 for each of fiscal years 2022 through 2026.(b)OversightThe Secretary may withhold up to 1 percent of the amount appropriated for each fiscal year pursuant to subsection (a) for the costs of project management oversight of grants authorized under section 22908 of title 49, United States Code.2106.Federal-State partnership for intercity passenger rail grants(a)In generalThere is authorized to be appropriated to the Secretary for grants under section 24911 of title 49, United States Code, $1,500,000,000 for each of fiscal years 2022 through 2026.(b)OversightThe Secretary may withhold up to 2 percent of the amount appropriated under subsection (a) for the costs of project management oversight of grants authorized under title 49, United States Code. 2107.Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts:(1)For fiscal year 2022, $26,500,000.(2)For fiscal year 2023, $27,000,000.(3)For fiscal year 2024, $27,500,000.(4)For fiscal year 2025, $28,000,000.(5)For fiscal year 2026, $28,500,000. BAmtrak reforms2201.Amtrak findings, mission, and goals(a)FindingsSection 24101(a) of title 49, United States Code, is amended—(1)in paragraph (1), by striking between crowded urban areas and in other areas of and inserting throughout;(2)in paragraph (4), by striking to Amtrak to achieve a performance level sufficient to justify expending public money and inserting in order to meet the intercity passenger rail needs of the United States; (3)in paragraph (5)—(A)by inserting intercity passenger and before commuter; and (B)by inserting and rural after major urban; and (4)by adding at the end the following: (9)Long-distance routes are valuable resources of the United States that are used by rural and urban communities..(b)GoalsSection 24101(c) of title 49, United States Code, is amended—(1)by amending paragraph (1) to read as follows:(1)use its best business judgment in acting to maximize the benefits of Federal investments, including—(A)offering competitive fares;(B)increasing revenue from the transportation of mail and express;(C)offering food service that meets the needs of its customers;(D)improving its contracts with rail carriers over whose tracks Amtrak operates;(E)controlling or reducing management and operating costs; and(F)providing economic benefits to the communities it serves;;(2)in paragraph (11), by striking and at the end;(3)in paragraph (12), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(13)support and maintain established long-distance routes to provide value to the Nation by serving customers throughout the United States and connecting urban and rural communities..(c)Increasing revenuesSection 24101(d) of title 49, United States Code, is amended to read as follows:(d)Increasing revenuesAmtrak is encouraged to make agreements with private sector entities and to undertake initiatives that are consistent with good business judgment and designed to generate additional revenues to advance the goals described in subsection (c)..2202.Composition of Amtrak’s Board of Directors(a)Selection; composition; chairSection 24302(a) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (B), by striking President and inserting Chief Executive Officer; and(B)in subparagraph (C), by striking or a and inserting (including individuals with disabilities) or of a;(2)in paragraph (2), by striking and try to provide adequate and balanced representation of the major geographic regions of the United States served by Amtrak;(3)by redesignating paragraph (5) as paragraph (7); and(4)by striking paragraph (4) and inserting the following:(4)Of the individuals appointed pursuant to paragraph (1)(C)—(A)2 individuals shall reside in or near a location served by a regularly scheduled Amtrak service along the Northeast Corridor;(B)4 individuals shall reside in or near regions of the United States that are geographically distributed outside of the Northeast Corridor, of whom—(i)2 individuals shall reside in States served by a long-distance route operated by Amtrak;(ii)2 individuals shall reside in States served by State-supported routes operated by Amtrak; and(iii)an individual who resides in a State that is served by a State-supported route and a long-distance route may be appointed to serve either position referred to in clauses (i) and (ii); (C)2 individuals shall reside either—(i)in or near a location served by a regularly scheduled Amtrak service on the Northeast Corridor; or (ii)in a State served by long-distance or State-supported routes; and(D)each individual appointed to the Board pursuant to this paragraph may only fill 1 of the allocations set forth in subparagraphs (A) through (C).(5)The Board shall elect a chairperson and vice chairperson, other than the Chief Executive Officer of Amtrak, from among its membership. The vice chairperson shall act as chairperson in the absence of the chairperson.(6)The Board shall meet at least annually with—(A)representatives of Amtrak employees; (B)representatives of persons with disabilities; and(C)the general public, in an open meeting with a virtual attendance option, to discuss financial performance and service results..(b)Rule of constructionNone of the amendments made by subsection (a) may be construed as affecting the term of any director serving on the Amtrak Board of Directors under section 24302(a)(1)(C) of title 49, United States Code, as of the date of enactment of this Act.2203.Station agentsSection 24312 of title 49, United States Code, is amended by adding at the end the following:(c)Availability of station agents(1)In generalExcept as provided in paragraph (2), beginning on the date that is 1 year after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, Amtrak shall ensure that at least 1 Amtrak ticket agent is employed at each station building—(A)that Amtrak owns, or operates service through, as part of a long-distance or Northeast Corridor passenger service route;(B)where at least 1 Amtrak ticket agent was employed on or after October 1, 2017; and (C)for which an average of 40 passengers boarded or deboarded an Amtrak vehicle per day during all of the days in fiscal year 2017 when the station was serviced by Amtrak, regardless of the number of Amtrak vehicles servicing the station per day.(2)ExceptionParagraph (1) shall not apply to any station building in which a commuter rail ticket agent has the authority to sell Amtrak tickets..2204.Increasing oversight of changes to Amtrak long-distance routes and other intercity services(a)Amtrak annual operations reportSection 24315(a)(1) of title 49, United States Code, is amended—(1)in subparagraph (G), by striking and at the end;(2)in subparagraph (H), by adding and at the end; and(3)by adding at the end the following:(I)any change made to a route’s or service’s frequency or station stops;.(b)5-Year business line plansSection 24320(b)(2) of title 49, United States Code, is amended—(1)by redesignating subparagraphs (B) through (L) as subparagraphs (C) through (M), respectively; and(2)by inserting after subparagraph (A) the following:(B)a detailed description of any plans to permanently change a route’s or service’s frequency or station stops for the service line;.2205.Improved oversight of Amtrak accountingSection 24317 of title 49, United States Code, is amended—(1)in subsection (a)(2), by striking and costs among Amtrak business lines and inserting , including Federal grant funds, and costs among Amtrak service lines;(2)by amending subsection (b) to read as follows:(b)Account structure(1)In generalThe Secretary of Transportation, in consultation with Amtrak, shall define, maintain, and periodically update an account structure and improvements to accounting methodologies, as necessary, to support the Northeast Corridor and the National Network.(2)Notification of substantive changesThe Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Appropriations of the House of Representatives regarding any substantive changes made to the account structure, including changes to—(A)the service lines described in section 24320(b)(1); and(B)the asset lines described in section 24320(c)(1).;(3)in subsection (c), in the matter preceding paragraph (1), by inserting , maintaining, and updating after defining;(4)in subsection (d), in the matter preceding paragraph (1), by inserting , maintaining, and updating after defining;(5)by amending subsection (e) to read as follows:(e)Implementation and reporting(1)In generalAmtrak, in consultation with the Secretary of Transportation, shall maintain and implement any account structures and improvements defined under subsection (b) to enable Amtrak to produce sources and uses statements for each of the service lines described in section 24320(b)(1) and, as appropriate, each of the asset lines described in section 24320(c)(1), that identify sources and uses of revenues, appropriations, and transfers between accounts.(2)Updated sources and uses statementsNot later than 30 days after the implementation of subsection (b), and monthly thereafter, Amtrak shall submit to the Secretary of Transportation updated sources and uses statements for each of the service lines and asset lines referred to in paragraph (1). The Secretary and Amtrak may agree to a different frequency of reporting.;(6)by striking subsection (h); and(7)by redesignating subsection (i) as subsection (h).2206.Improved oversight of Amtrak spending(a)Allocation of costs and revenuesSection 24318(a) of title 49, United States Code, is amended by striking Not later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015,.(b)Grant process and reportingSection 24319 of title 49, United States Code, is amended—(1)in the section heading, by inserting and reporting after process;(2)by amending subsection (a) to read as follows:(a)Procedures for grant requestsThe Secretary of Transportation shall—(1)establish and maintain substantive and procedural requirements, including schedules, for grant requests under this section; and (2)report any changes to such procedures to—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Transportation and Infrastructure of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.;(3)by amending subsection (c) to read as follows:(c)Contents(1)In generalEach grant request under subsection (b) shall, as applicable—(A)categorize and identify, by source, the Federal funds and program income that will be used for the upcoming fiscal year for each of the Northeast Corridor and National Network in 1 of the categories or subcategories set forth in paragraph (2);(B)describe the operations, services, programs, projects, and other activities to be funded within each of the categories set forth in paragraph (2), including—(i)the estimated scope, schedule, and budget necessary to complete each project and program; and(ii)the performance measures used to quantify expected and actual project outcomes and benefits, aggregated by fiscal year, project milestone, and any other appropriate grouping; and(C)describe the status of efforts to improve Amtrak’s safety culture. (2)Grant categories(A)Operating expensesEach grant request to use Federal funds for operating expenses shall—(i)include estimated net operating costs not covered by other Amtrak revenue sources;(ii)specify Federal funding requested for each service line described in section 24320(b)(1); and(iii)be itemized by route.(B)Debt serviceA grant request to use Federal funds for expenses related to debt, including payment of principle and interest, as allowed under section 205 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 49 U.S.C. 24101 note). (C)CapitalA grant request to use Federal funds and program income for capital expenses shall include capital projects and programs primarily associated with—(i)normalized capital replacement programs, including regularly recurring work programs implemented on a systematic basis on classes of physical railroad assets, such as track, structures, electric traction and power systems, rolling stock, and communications and signal systems, to maintain and sustain the condition and performance of such assets to support continued railroad operations; (ii)improvement projects to support service and safety enhancements, including discrete projects implemented in accordance with a fixed scope, schedule, and budget that result in enhanced or new infrastructure, equipment, or facilities; (iii)backlog capital replacement projects, including discrete projects implemented in accordance with a fixed scope, schedule, and budget that primarily replace or rehabilitate major infrastructure assets, including tunnels, bridges, stations, and similar assets, to reduce the state of good repair backlog on the Amtrak network; (iv)strategic initiative projects, including discrete projects implemented in accordance with a fixed scope, schedule, and budget that primarily improve overall operational performance, lower costs, or otherwise improve Amtrak’s corporate efficiency; and (v)statutory, regulatory, or other legally mandated projects, including discrete projects implemented in accordance with a fixed scope, schedule, and budget that enable Amtrak to fulfill specific legal or regulatory mandates.(D)ContingencyA grant request to use Federal funds for operating and capital expense contingency shall include—(i)contingency levels for specified activities and operations; and (ii)a process for the utilization of such contingency.(3)Modification of categoriesThe Secretary of Transportation and Amtrak may jointly agree to modify the categories set forth in paragraph (2) if such modifications are necessary to improve the transparency, oversight, or delivery of projects funded through grant requests under this section.;(4)in subsection (d)(1)(A)—(A)by inserting complete after submits a;(B)by striking shall complete and inserting shall finish; and(C)in clause (ii), by striking incomplete or; (5)in subsection (e)—(A)in paragraph (1)—(i)by striking and other activities to be funded by the grant and inserting programs, projects, and other activities to be funded by the grant, consistent with the categories required for Amtrak in a grant request under subsection (c)(1)(A); and(ii)by striking or activities and inserting programs, projects, and other activities; and(B)in paragraph (3)—(i)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and(ii)by inserting before subparagraph (B), as redesignated, the following:(A)using an otherwise allowable approach to the method prescribed for a specific project or category of projects under paragraph (2) if the Secretary and Amtrak agree that a different payment method is necessary to more successfully implement and report on an operation, service, program, project, or other activity;;(6)by redesignating subsection (h) as subsection (j); and(7)by inserting after subsection (g) the following:(h)Applicable laws and regulations(1)Single Audit Act of 1984Notwithstanding section 24301(a)(3) of this title and section 7501(a)(13) of title 31, Amtrak shall be deemed a non-Federal entity for purposes of chapter 75 of title 31.(2)Regulations and guidanceThe Secretary of Transportation may apply some or all of the requirements set forth in the regulations and guidance promulgated by the Secretary relating to the management, administration, cost principles, and audit requirements for Federal awards.(i)Amtrak grant reportingThe Secretary of Transportation shall determine the varying levels of detail and information that will be included in reports for operations, services, program, projects, program income, cash on hand, and other activities within each of the grant categories described in subsection (c)(2)..(c)Conforming amendments(1)Reports and auditsSection 24315(b)(1) of title 49, United States Code, is amended—(A)in subparagraph (A), by striking the goal of section 24902(b) of this title; and and inserting the goal described in section 24902(a);;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)shall incorporate the categories described in section 24319(c)(2)..(2)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by striking the item relating to section 24319 and inserting the following:24319. Grant process and reporting..2207.Increasing service line and asset line plan transparency(a)In generalSection 24320 of title 49, United States Code, is amended—(1)in the section heading, by striking business line and asset plans and inserting service line and asset line plans;(2)in subsection (a)—(A)in paragraph (1)—(i)by striking of each year and inserting , 2020, and biennially thereafter;(ii)by striking 5-year business line plans and 5-year asset plans and inserting 5-year service line plans and 5-year asset line plans; and(iii)by adding at the end the following: During each year in which Amtrak is not required to submit a plan under this paragraph, Amtrak shall submit to Congress updated financial sources and uses statements and forecasts with the annual report required under section 24315(b).; and(B)in paragraph (2), by striking asset plan required in and inserting asset line plan required under;(3)in subsection (b)—(A)in the subsection heading, by striking business and inserting service;(B)in paragraph (1)—(i)in the paragraph heading, by striking business and inserting service;(ii)by striking business each place such term appears and inserting service;(iii)by amending subparagraph (B) to read as follows:(B)Amtrak State-supported train services.;(iv)in subparagraph (C), by striking routes and inserting train services; and (v)by adding at the end the following:(E)Infrastructure access services for use of Amtrak-owned or Amtrak-controlled infrastructure and facilities.;(C)in paragraph (2)—(i)in the paragraph heading, by striking business and inserting service;(ii)by striking business each place such term appears and inserting service;(iii)in subparagraph (A), by striking Strategic Plan and 5-year asset plans and inserting 5-year asset line plans; (iv)in subparagraph (F) (as redesignated by section 2204(b)(1)), by striking profit and loss and inserting sources and uses;(v)by striking subparagraph (G) (as redesignated by section 2204(b)(1));(vi)by redesignating subparagraphs (H) through (M) (as redesignated by section 2204(b)(1)) as subparagraphs (G) through (L), respectively; and(vii)by amending subparagraph (I) (as so redesignated) to read as follows:(I)financial performance for each route, if deemed applicable by the Secretary, within each service line, including descriptions of the cash operating loss or contribution;;(D)in paragraph (3)—(i)in the paragraph heading, by striking business and inserting service;(ii)by striking business each place such term appears and inserting service;(iii)by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively, and moving such clauses 2 ems to the right;(iv)by inserting before clause (i), as redesignated, the following:(A)not later than 180 days after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, submit to the Secretary, for approval, a consultation process for the development of each service line plan that requires Amtrak to—;(v)in subparagraph (A), as amended by clause (iv)—(I)in clause (iii), as redesignated, by inserting and submit the final service line plan required under subsection (a)(1) to the State-Supported Route Committee before the semicolon at the end;(II)in clause (iv), as redesignated, by inserting and after the semicolon at the end; and(III)by adding at the end the following:(v)for the infrastructure access service line plan, consult with the Northeast Corridor Commission and other entities, as appropriate, and submit the final asset line plan under subsection (a)(1) to the Northeast Corridor Commission;; and(vi)by redesignating subparagraphs (E) and (F) as subparagraphs (B) and (C), respectively;(E)by redesignating paragraph (4) as paragraph (5); and(F)by inserting after paragraph (3)(C), as redesignated, the following:(4)5-year service line plans updatesAmtrak may modify the service line plans described in paragraph (1), upon the approval of the Secretary, if the Secretary determines that such modifications are necessary to improve the transparency, oversight, and delivery of Amtrak services and the use of Federal funds by Amtrak.; and(4)in subsection (c)—(A)in the subsection heading, by inserting line after asset;(B)in paragraph (1)—(i)in the paragraph heading, by striking categories and inserting lines;(ii)in the matter preceding subparagraph (A), by striking asset plan for each of the following asset categories and inserting asset line plan for each of the following asset lines;(iii)by redesignating subparagraphs (A), (B), (C), and (D) as subparagraphs (B), (C), (D), and (E), respectively;(iv)by inserting before subparagraph (B), as redesignated, the following:(A)Transportation, including activities and resources associated with the operation and movement of Amtrak trains, onboard services, and amenities.;(v)in subparagraph (B), as redesignated, by inserting and maintenance-of-way equipment after facilities; and(vi)in subparagraph (C), as redesignated, by striking Passenger rail equipment and inserting Equipment;(C)in paragraph (2)—(i)in the paragraph heading, by inserting line after asset;(ii)in the matter preceding subparagraph (A), by inserting line after asset;(iii)in subparagraph (A), by striking category and inserting line;(iv)in subparagraph (C)(iii)(III), by striking and at the end;(v)by amending subparagraph (D) to read as follows:(D)annual sources and uses statements and forecasts for each asset line; and; and(vi)by adding at the end the following:(E)other elements that Amtrak elects to include.;(D)in paragraph (3)—(i)in the paragraph heading, by inserting line after asset;(ii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii) and moving such clauses 2 ems to the right;(iii)by inserting before clause (i), as redesignated, the following:(A)not later than 180 days after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, submit to the Secretary, for approval, a consultation process for the development of each asset line plan that requires Amtrak to—;(iv)in subparagraph (A), as added by clause (iii)—(I)in clause (i), as redesignated—(aa)by striking business each place such term appears and inserting service;(bb)by inserting line after asset each place such term appears; and(cc)by adding and at the end; and(II)in clause (ii), as redesignated—(aa)by inserting consult with the Secretary of Transportation in the development of asset line plans and, before as applicable; and(bb)by inserting line after 5-year asset;(v)by redesignating subparagraph (C) as subparagraph (B); and(vi)in subparagraph (B), as redesignated, by striking category and inserting line;(E)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8), respectively;(F)by inserting after paragraph (3) the following:(4)5-year asset line plan updatesAmtrak may modify the asset line plans described in paragraph (1) if the Secretary determines that such modifications are necessary to improve the transparency, oversight, and delivery of Amtrak services and the use of Federal funds by Amtrak.;(G)in paragraph (5)(A), as redesignated, by inserting , but shall not include corporate services (as defined pursuant to section 24317(b)) after national assets; and(H)in paragraph (7), as redesignated, by striking paragraph (4) and inserting paragraph (5).(b)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by striking the item relating to section 24320 and inserting the following:24320. Amtrak 5-year service line and asset line plans..(c)Effective datesSection 11203(b) of the Passenger Rail Reform and Investment Act of 2015 (49 U.S.C. 24320 note) is amended—(1)by striking business each place such term appears and inserting service; and(2)by inserting line after asset each place such term appears. 2208.Passenger experience enhancement(a)In generalSection 24305(c)(4) of title 49, United States Code, is amended by striking only if revenues from the services each year at least equal the cost of providing the services.(b)Food and beverage service working group(1)In generalSection 24321 of title 49, United States Code, is amended to read as follows:24321.Food and beverage service(a)Working group(1)EstablishmentNot later than 180 days after enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, Amtrak shall establish a working group to provide recommendations to improve Amtrak’s onboard food and beverage service.(2)MembershipThe working group shall consist of individuals representing—(A)Amtrak;(B)the labor organizations representing Amtrak employees who prepare or provide on-board food and beverage service;(C)nonprofit organizations representing Amtrak passengers; and(D)States that are providing funding for State-supported routes.(b)ReportNot later than 1 year after the establishment of the working group pursuant to subsection (a), the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives containing recommendations for improving Amtrak’s food and beverage service, including—(1)ways to improve the financial performance of Amtrak;(2)ways to increase and retain ridership;(3)the differing needs of passengers traveling on long-distance routes, State supported routes, and the Northeast Corridor;(4)Amtrak passenger survey data about the food and beverages offered on Amtrak trains; (5)ways to incorporate local food and beverage items on State-supported routes; and(6)any other issue that the working group determines to be appropriate. (c)ImplementationNot later than 180 days after the submission of the report pursuant to subsection (b), Amtrak shall submit a plan for implementing the recommendations of the working group, and an explanation for any of the working group’s recommendations it does not agree with and does not plan on implementing to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.(d)Savings clauseAmtrak shall ensure that no Amtrak employee who held a position on a long distance or Northeast Corridor route as of the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, is involuntarily separated because of the development and implementation of the plan required under this section..(2)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by striking the item relating to section 24321 and inserting the following:24321. Food and beverage service..2209.Amtrak smoking policy(a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following:24323.Prohibition on smoking on Amtrak trains(a)ProhibitionBeginning on the date of enactment of this section, Amtrak shall prohibit smoking, including the use of electronic cigarettes, onboard all Amtrak trains.(b)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine or other substances to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking..(b)Conforming amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by adding at the end the following:24323. Prohibition on smoking on Amtrak trains..2210.Protecting Amtrak routes through rural communitiesSection 24706 of title 49, United States Code, is amended—(1)in subsection (a), by striking subsection (b) of this section, at least 180 days and inserting subsection (c), not later than 180 days;(2)by redesignating subsections (b) and (c) as subsections (c) and (e), respectively;(3)by inserting after subsection (a) the following:(b)Discontinuance or substantial alteration of long-Distance routesExcept as provided in subsection (c), in an emergency, or during maintenance or construction outages impacting Amtrak routes, Amtrak may not discontinue, reduce the frequency of, suspend, or substantially alter the route of rail service on any segment of any long-distance route in any fiscal year in which Amtrak receives adequate Federal funding for such route on the National Network.; and(4)by inserting after subsection (c), as redesignated, the following:(d)Congressional notification of discontinuanceExcept as provided in subsection (c), not later than 210 days before discontinuing service over a route, Amtrak shall give written notice of such discontinuance to all of the members of Congress representing any State or district in which the discontinuance would occur..2211.State-Supported Route Committee(a)State-Supported Route CommitteeSection 24712(a) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)by striking Not later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation shall establish and inserting There is established; and(B)by inserting current and future before rail operations; (2)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively;(3)by inserting after paragraph (3) the following:(4)Ability to conduct certain businessIf all of the members of 1 voting bloc described in paragraph (3) abstain from a Committee decision, agreement between the other 2 voting blocs consistent with the procedures set forth in such paragraph shall be deemed sufficient for purpose of achieving unanimous consent.;(4)in paragraph (5), as redesignated, in the matter preceding subparagraph (A)—(A)by striking convene a meeting and shall define and implement and inserting define and periodically update; and(B)by striking not later than 180 days after the date of establishment of the Committee by the Secretary; and(5)in paragraph (7), as redesignated—(A)in the paragraph heading, by striking allocation methodology and inserting methodology policy;(B)in subparagraph (A), by striking allocation methodology and inserting methodology policy;(C)by amending subparagraph (B) to read as follows:(B)Revisions to cost methodology policy(i)Requirement to revise and updateSubject to rules and procedures established pursuant to clause (iii), not later than March 31, 2022, the Committee shall revise and update the cost methodology policy required and previously approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 20901 note). The Committee shall implement a revised cost methodology policy during fiscal year 2023. Not later than 30 days after the adoption of the revised cost methodology policy, the Committee shall submit a report documenting and explaining any changes to the cost methodology policy and plans for implementation of such policy, including a description of the improvements to the accounting information provided by Amtrak to the States, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. The revised cost methodology policy shall ensure that States will be responsible for costs attributable to the provision of service for their routes.(ii)Implementation impacts on Federal fundingTo the extent that a revision developed pursuant to clause (i) assigns to Amtrak costs that were previously allocated to States, Amtrak shall request with specificity such additional funding in the general and legislative annual report required under section 24315 or in any appropriate subsequent Federal funding request for the fiscal year in which the revised cost methodology policy will be implemented.(iii)Procedures for changing methodologyNotwithstanding section 209(b) of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 20901 note), the rules and procedures implemented pursuant to paragraph (5) shall include—(I)procedures for changing the cost methodology policy in accordance with clause (i); and (II)procedures or broad guidelines for conducting financial planning, including operating and capital forecasting, reporting, data sharing, and governance.;(D)in subparagraph (C)—(i)in the matter preceding clause (i), by striking allocation methodology and inserting methodology policy;(ii)in clause (i), by striking and at the end;(iii)in clause (ii)—(I)by striking allocate and inserting assign; and(II)by striking the period and inserting ; and; and(iv)by adding at the end the following:(iii)promote increased efficiency in Amtrak’s operating and capital activities.; and(E)by adding at the end the following:(D)Independent evaluationNot later than March 31 of each year, the Committee shall ensure that an independent entity selected by the Committee has completed an evaluation to determine whether State payments for the most recently concluded fiscal year are accurate and comply with the applicable cost allocation methodology..(b)Invoices and reportsSection 24712(b) of title 49, United States Code, is amended to read as follows:(b)Invoices and reports(1)InvoicesAmtrak shall provide monthly invoices to the Committee and to each State that sponsors a State-supported route that identify the operating costs for such route, including fixed costs and third-party costs.(2)Reports(A)In generalThe Committee shall determine the frequency and contents of—(i)the financial and performance reports that Amtrak is required to provide to the Committee and the States; and(ii)the planning and demand reports that the States are required to provide to the Committee and Amtrak.(B)Monthly statistical report(i)DevelopmentConsistent with the revisions to the policy required under subsection (a)(7)(B), the Committee shall develop a report that contains the general ledger data and operating statistics from Amtrak’s accounting systems used to calculate payments to States.(ii)Provision of necessary dataNot later than 30 days after the last day of each month, Amtrak shall provide to the States and to the Committee the necessary data to complete the report developed pursuant to clause (i) for such month..(c)Dispute resolutionSection 24712(c) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)by striking (a)(4) and inserting (a)(5); and(B)by striking (a)(6) and inserting (a)(7); and(2)in paragraph (4), by inserting related to a State-supported route that a State sponsors that is after amount.(d)Performance metricsSection 24712(e) of title 49, United States Code, is amended by inserting , including incentives to increase revenue, reduce costs, finalize contracts by the beginning of the fiscal year, and require States to promptly make payments for services delivered before the period at the end.(e)Statement of goals and objectivesSection 24712(f) of title 49, United States Code, is amended—(1)in paragraph (1), by inserting , and review and update, as necessary, after shall develop;(2)in paragraph (2), by striking Not later than 2 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Committee shall transmit the statement and inserting As applicable, based on updates, the Committee shall submit an updated statement; and(3)by adding at the end the following:(3)Sense of CongressIt is the sense of Congress that—(A)the Committee shall be the forum where Amtrak and the States collaborate on the planning, improvement, and development of corridor routes across the National Network; and(B)such collaboration should include regular consultation with interstate rail compact parties and other regional planning organizations that address passenger rail..(f)Other reforms related to State-Supported routesSection 24712 of title 49, United States Code, as amended by subsections (a) through (e), is further amended—(1)by redesignating subsections (g) and (h) as subsections (k) and (l), respectively; and(2)by inserting after subsection (f) the following:(g)New State-Supported routes(1)ConsultationIn developing a new State-supported route, Amtrak shall consult with—(A)the State or States and local municipalities through which such new service would operate;(B)commuter authorities and regional transportation authorities in the areas that would be served by the planned route;(C)host railroads;(D)the Administrator of the Federal Railroad Administration; and(E)other stakeholders, as appropriate.(2)State commitmentsNotwithstanding any other provision of law, before beginning construction necessary for, or beginning operation of, a State-supported route that is initiated on or after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, Amtrak shall enter into a memorandum of understanding, or otherwise secure an agreement, with each State in which such route will operate for sharing—(A)ongoing operating costs and capital costs in accordance with the cost methodology policy referred to in subsection (a)(7) then in effect; or(B)ongoing operating costs and capital costs in accordance with the maximum funding limitations described in section 22908(e).(3)Application of termsIn this subsection, the terms capital costs and operating costs shall apply in the same manner as such terms apply under the cost methodology policy developed pursuant to subsection (a)(7).(h)Cost methodology policy update implementation reportNot later than 18 months after the updated cost methodology policy required under subsection (a)(7)(B) is implemented, the Committee shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that assesses the implementation of the updated policy. (i)Identification of State-Supported route changesAmtrak shall—(1)not later than 120 days before the submission of the general and legislative annual report required under section 24315(b), consult with the Committee and any additional States through which a State-supported route may operate regarding any proposed changes to such route; and(2)include in such report an update of any planned or proposed changes to State-supported routes, including the introduction of new State-supported routes, including—(A)the timeframe in which such changes would take effect; and(B)whether Amtrak has entered into commitments with the affected States pursuant subsection (g)(2).(j)Economic analysisNot later than 3 years after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Committee shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that—(1)describes the role of the State-supported routes in economic development; and(2)examines the impacts of the State-supported routes on local station areas, job creation, transportation efficiency, State economies, and the national economy..2212.Enhancing cross border service(a)In generalNot later than 1 year after the date of enactment of this Act, Amtrak, after consultation with the Secretary, the Secretary of Homeland Security, relevant State departments of transportation, Canadian governmental agencies and entities, and owners of the relevant rail infrastructure and facilities, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives regarding enhancing Amtrak passenger rail service between the United States and Canada that—(1)identifies challenges to Amtrak operations in Canada, including delays associated with custom and immigration inspections in both the United States and Canada; and(2)includes recommendations to improve such cross border service, including the feasibility of and costs associated with a preclearance facility or facilities.(b)Assistance and supportThe Secretary, the Secretary of State, and the Secretary of Homeland Security may provide assistance and support requested by Amtrak that is necessary to carry out this section, as determined appropriate by the respective Secretary.2213.Creating quality jobsSection 121 of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24312 note) is amended—(1)by redesignating subsection (d) as subsection (f); and(2)by inserting after subsection (c) the following:(d)Furloughed workAmtrak may not contract out work within the classification of work performed by an employee in a bargaining unit covered by a collective bargaining agreement entered into between Amtrak and an organization representing Amtrak employees during the period such employee has been laid off and has not been recalled to perform such work.(e)Agreement prohibitions on contracting outThis section does not—(1)supersede a prohibition or limitation on contracting out work covered by an agreement entered into between Amtrak and an organization representing Amtrak employees; or(2)prohibit Amtrak and an organization representing Amtrak employees from entering into an agreement that allows for contracting out the work of a furloughed employee that would otherwise be prohibited under subsection (d)..CIntercity passenger rail policy2301.Northeast Corridor planningSection 24904 of title 49, United States Code, is amended—(1)by striking subsections (a) and (d);(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;(3)by inserting before subsection (c), as redesignated, the following:(a)Northeast Corridor service development plan(1)In generalNot later than March 31, 2022, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall submit a service development plan to Congress.(2)ContentsThe plan required under paragraph (1) shall—(A)identify key state-of-good-repair, capacity expansion, and capital improvement projects planned for the Northeast Corridor;(B)provide a coordinated and consensus-based plan covering a 15-year period;(C)identify service objectives and the capital investments required to meet such objectives;(D)provide a delivery-constrained strategy that identifies—(i)capital investment phasing;(ii)an evaluation of workforce needs; and(iii)strategies for managing resources and mitigating construction impacts on operations; and(E)include a financial strategy that identifies funding needs and potential funding sources.(3)UpdatesThe Commission shall update the service development plan not less frequently than once every 5 years.(b)Northeast Corridor capital investment plan(1)In generalNot later than November 1 of each year, the Commission shall—(A)develop an annual capital investment plan for the Northeast Corridor; and(B)submit the capital investment plan to—(i)the Secretary of Transportation;(ii)the Committee on Commerce, Science, and Transportation of the Senate; and(iii)the Committee on Transportation and Infrastructure of the House of Representatives.(2)ContentsThe plan required under paragraph (1) shall—(A)reflect coordination across the entire Northeast Corridor;(B)integrate the individual capital plans developed by Amtrak, States, and commuter authorities in accordance with the cost allocation policy developed and approved under section 24905(c);(C)cover a period of 5 fiscal years, beginning with the fiscal year during which the plan is submitted; (D)notwithstanding section 24902(b), document the projects and programs being undertaken to advance the service objectives and capital investments identified in the Northeast Corridor service development plan developed under subsection (a), and the asset condition needs identified in the Northeast Corridor asset management plans, after considering—(i)the benefits and costs of capital investments in the plan;(ii)project and program readiness;(iii)the operational impacts; and(iv)Federal and non-Federal funding availability;(E)categorize capital projects and programs as primarily associated with 1 of the categories listed under section 24319(c)(2)(C);(F)identify capital projects and programs that are associated with more than 1 category described in subparagraph (E); and(G)include a financial plan that identifies—(i)funding sources and financing methods;(ii)the status of cost sharing agreements pursuant to the cost allocation policy developed under section 24905(c);(iii)the projects and programs that the Commission expects will receive Federal financial assistance; and(iv)the eligible entity or entities that the Commission expects—(I)to receive the Federal financial assistance referred to in clause (iii); and(II)to implement each capital project.(3)Review and coordinationThe Commission shall require that the information described in paragraph (2) be submitted in a timely manner to allow for a reasonable period of review by, and coordination with, affected agencies before the Commission submits the capital investment plan pursuant to paragraph (1).;(4)in subsection (c), as redesignated, by striking spent only on— and all that follows and inserting spent only on capital projects and programs contained in the Commission’s capital investment plan for the prior fiscal year.; and(5)by amending subsection (d), as redesignated, to read as follows:(d)Northeast Corridor capital asset management system(1)In generalAmtrak and other infrastructure owners that provide or support intercity rail passenger transportation along the Northeast Corridor shall develop an asset management system and use and update such system, as necessary, to develop submissions to the Northeast Corridor capital investment plan described in subsection (b).(2)FeaturesThe system required under paragraph (1) shall develop submissions that—(A)are consistent with the transit asset management system (as defined in section 5326(a)(3)); and(B)include—(i)an inventory of all capital assets owned by the developer of the plan;(ii)an assessment of condition of such capital assets;(iii)a description of the resources and processes that will be necessary to bring or to maintain such capital assets in a state of good repair; and(iv)a description of changes in the condition of such capital assets since the submission of the prior version of the plan..2302.Northeast Corridor CommissionSection 24905 of title 49, United States Code, is amended—(1)in subsection (a)(1)(D), by inserting authorities after carriers;(2)in subsection (b)(3)(B)—(A)in clause (i)—(i)by inserting , including ridership trends, after transportation; and(ii)by striking and at the end;(B)in clause (ii)—(i)by inserting first year of the after the delivery of the; and(ii)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iii)progress in assessing and eliminating the state-of-good-repair backlog.;(3)in subsection (c)—(A)in paragraph (1)—(i)in the paragraph heading, by striking Development of policy and inserting Policy;(ii)in subparagraph (A), by striking develop a standardized policy and inserting develop and maintain the standardized policy first approved on September 17, 2015, and update, as appropriate,; (iii)by amending subparagraph (B) to read as follows:(B)develop timetables for implementing and maintaining the policy;;(iv)in subparagraph (C), by striking the policy and the timetable and inserting updates to the policy and timetables; and(v)by amending subparagraph (D) to read as follows:(D)support the efforts of the members of the Commission to implement the policy in accordance with the timetables developed pursuant to subparagraph (B);;(B)by amending paragraph (2) to read as follows:(2)Implementation(A)In generalIn accordance with the timetables developed pursuant to paragraph (1)(B), Amtrak and commuter authorities on the Northeast Corridor shall implement the policy developed under paragraph (1) in their agreements for usage of facilities or services. (B)Effect of failure to implement or comply with policyIf the entities referred to in subparagraph (A) fail to implement the policy in accordance with paragraph (1)(D) or fail to comply with the policy thereafter, the Surface Transportation Board shall—(i)determine the appropriate compensation in accordance with the procedures and procedural schedule applicable to a proceeding under section 24903(c), after taking into consideration the policy developed under paragraph (1); and(ii)enforce its determination on the party or parties involved.; and(C)in paragraph (4), by striking public authorities providing commuter rail passenger transportation and inserting commuter authorities; and(4)in subsection (d)—(A)by striking 2016 through 2020 and inserting 2022 through 2026; and(B)by striking section 11101(g) of the Passenger Rail Reform and Investment Act of 2015 and inserting section 101(e) of the Passenger Rail Expansion and Rail Safety Act of 2021. 2303.Consolidated rail infrastructure and safety improvements(a)In generalSection 22907 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting (including the District of Columbia) after State;(B)in paragraph (6), by inserting rail carrier and intercity rail passenger transportation are before defined;(C)by redesignating paragraphs (8) through (11) as paragraphs (10) through (13), respectively; and(D)by inserting after paragraph (7) the following:(8)An association representing 1 or more railroads described in paragraph (7).;(9)A federally recognized Indian Tribe.;(2)in subsection (c)—(A)in paragraph (3), by adding or safety after congestion;(B)in paragraph (6), by striking and and inserting or; (C)by redesignating paragraphs (11) and (12) as paragraphs (12) and (13), respectively;(D)by inserting after paragraph (10) the following:(11)The development and implementation of measures to prevent trespassing and reduce associated injuries and fatalities.; and(E)by inserting after paragraph (13), as redesignated, the following:(14)Research, development, and testing to advance and facilitate innovative rail projects, including projects using electromagnetic guideways in an enclosure in a very low-pressure environment.(15)The preparation of emergency plans for communities through which hazardous materials are transported by rail.; and(3)in subsection (h), by adding at the end the following:(4)Grade crossing and trespassing projectsApplicants may use costs incurred previously for preliminary engineering associated with highway-rail grade crossing improvement projects under subsection (c)(5) and trespassing prevention projects under subsection (c)(11) to satisfy the non-Federal share requirements..(b)Rule of constructionThe amendments made by subsection (a) may not be construed to affect any grant, including any application for a grant, made under section 22907 of title 49, United States Code, before the date of enactment of this Act.(c)Technical correction(1)In generalSection 22907(l)(1)(A) of title 49, United States Code, is amended by inserting , including highway construction over rail facilities as an alternative to construction or improvement of a highway-rail grade crossing, after under chapter 227.(2)ApplicabilityThe amendment made by paragraph (1) shall apply to amounts remaining under section 22907(l) of title 49, United States Code, from appropriations for prior fiscal years.2304.Restoration and enhancement grantsSection 22908 of title 49, United States Code, is amended—(1)by amending subsection (a) to read as follows:(a)DefinitionsIn this section:(1)ApplicantNotwithstanding section 22901(1), the term applicant means—(A)a State, including the District of Columbia;(B)a group of States;(C)an entity implementing an interstate compact;(D)a public agency or publicly chartered authority established by 1 or more States;(E)a political subdivision of a State;(F)a federally recognized Indian Tribe;(G)Amtrak or another rail carrier that provides intercity rail passenger transportation;(H)any rail carrier in partnership with at least 1 of the entities described in subparagraphs (A) through (F); and(I)any combination of the entities described in subparagraphs (A) through (F).(2)Operating assistanceThe term operating assistance, with respect to any route subject to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), means any cost allocated, or that may be allocated, to a route pursuant to the cost methodology established under such section or under section 24712.;(2)in subsection (c)(3), by striking 3 years each place such term appears and inserting 6 years;(3)in subsection (d)—(A)in paragraph (8), by striking and;(B)in paragraph (9), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(10)for routes selected under the Corridor Identification and Development Program and operated by Amtrak.; and(4)in subsection (e)—(A)in paragraph (1)—(i)by striking assistance; and(ii)by striking 3 years and inserting 6 years (including for any such routes selected for funding before the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021); and(B)in paragraph (3), by striking subparagraphs (A), (B), and (C) and inserting the following:(A)90 percent of the projected net operating costs for the first year of service;(B)80 percent of the projected net operating costs for the second year of service;(C)70 percent of the projected net operating costs for the third year of service;(D)60 percent of the projected net operating costs for the fourth year of service;(E)50 percent of the projected net operating costs for the fifth year of service; and(F)30 percent of the projected net operating costs for the sixth year of service..2305.Railroad Crossing Elimination Program(a)In generalChapter 229 of title 49, United States Code, is amended by adding at the end the following:22909.Railroad Crossing Elimination Program(a)In generalThe Secretary of Transportation, in cooperation with the Administrator of the Federal Railroad Administration, shall establish a competitive grant program (referred to in this section as the Program) under which the Secretary shall award grants to eligible recipients described in subsection (c) for highway-rail or pathway-rail grade crossing improvement projects that focus on improving the safety and mobility of people and goods.(b)GoalsThe goals of the Program are—(1)to eliminate highway-rail grade crossings that are frequently blocked by trains;(2)to improve the health and safety of communities;(3)to reduce the impacts that freight movement and railroad operations may have on underserved communities; and(4)to improve the mobility of people and goods.(c)Eligible recipientsThe following entities are eligible to receive a grant under this section:(1)A State, including the District of Columbia, Puerto Rico, and other United States territories and possessions.(2)A political subdivision of a State.(3)A federally recognized Indian Tribe.(4)A unit of local government or a group of local governments.(5)A public port authority.(6)A metropolitan planning organization.(7)A group of entities described in any of paragraphs (1) through (6).(d)Eligible projectsThe Secretary may award a grant under the Program for a highway-rail or pathway-rail grade crossing improvement project (including acquiring real property interests) involving—(1)grade separation or closure, including through the use of a bridge, embankment, tunnel, or combination thereof;(2)track relocation;(3)the improvement or installation of protective devices, signals, signs, or other measures to improve safety, provided that such activities are related to a separation or relocation project described in paragraph (1) or (2);(4)other means to improve the safety and mobility of people and goods at highway-rail grade crossings (including technological solutions);(5)a group of related projects described in paragraphs (1) through (4) that would collectively improve the mobility of people and goods; or(6)the planning, environmental review, and design of an eligible project described in paragraphs (1) through (5). (e)Application process(1)In generalAn eligible entity seeking a grant under the Program shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(2)Railroad approvals(A)In generalExcept as provided in subparagraph (B), the Secretary shall require applicants to obtain the necessary approvals from any impacted rail carriers or real property owners before proceeding with the construction of a project funded by a grant under the Program.(B)ExceptionThe requirement under subparagraph (A) shall not apply to planning projects described in subsection (d)(6) if the applicant agrees to work collaboratively with rail carriers and right-of-way owners.(f)Project selection criteria(1)In generalIn awarding grants under the Program, the Secretary shall evaluate the extent to which proposed projects would—(A)improve safety at highway-rail or pathway-rail grade crossings;(B)grade separate, eliminate, or close highway-rail or pathway-rail grade crossings; (C)improve the mobility of people and goods;(D)reduce emissions, protect the environment, and provide community benefits, including noise reduction;(E)improve access to emergency services;(F)provide economic benefits; and(G)improve access to communities separated by rail crossings.(2)Additional considerationsIn awarding grants under the Program, the Secretary shall consider—(A)the degree to which the proposed project will use—(i)innovative technologies;(ii)innovative design and construction techniques; or(iii)construction materials that reduce greenhouse gas emissions;(B)the applicant’s planned use of contracting incentives to employ local labor, to the extent permissible under Federal law;(C)whether the proposed project will improve the mobility of—(i)multiple modes of transportation, including ingress and egress from freight facilities; or(ii)users of nonvehicular modes of transportation, such as pedestrians, bicyclists, and public transportation;(D)whether the proposed project is identified in—(i)the freight investment plan component of a State freight plan, as required under section 70202(b)(9);(ii)a State rail plan prepared in accordance with chapter 227; or(iii)a State highway-rail grade crossing action plan, as required under section 11401(b) of the Passenger Rail Reform and Investment Act of 2015 (title XI of Public Law 114–94); and(E)the level of financial support provided by impacted rail carriers.(3)Award distributionIn selecting grants for Program funds in any fiscal year, the Secretary shall comply with the following limitations:(A)Grant fundsNot less than 20 percent of the grant funds available for the Program in any fiscal year shall be reserved for projects located in rural areas or on Tribal lands. The requirement under section 22907(l), which applies to this section, shall not apply to grant funds reserved specifically under this subsection.(B)Planning grantsNot less than 25 percent of the grant funds set aside for planning projects in any fiscal year pursuant to section 2104(b) of the Passenger Rail Expansion and Rail Safety Act of 2021 shall be awarded for projects located in rural areas or on tribal lands.(C)State limitationNot more than 20 percent of the grant funds available for the Program in any fiscal year may be selected for projects in any single State.(D)Minimum sizeNo grant awarded under this section shall be for less than $1,000,000, except for a planning grant described in subsection (d)(6). (g)Cost shareExcept as provided in paragraph (2), the Federal share of the cost of a project carried out using a grant under the Program may not exceed 80 percent of the total cost of the project. Applicants may count costs incurred for preliminary engineering associated with highway-rail and pathway-rail grade crossing improvement projects as part of the total project costs.(h)Congressional notificationNot later than 3 days before awarding a grant for a project under the Program, the Secretary shall submit written notification of the proposed grant to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, which shall include—(1)a summary of the project; and(2)the amount of the proposed grant award.(i)Annual reportNot later than 60 days after each round of award notifications, the Secretary shall post, on the public website of the Department of Transportation—(1)a list of all eligible applicants that submitted an application for funding under the Program during the current fiscal year;(2)a list of the grant recipients and projects that received grant funding under the Program during such fiscal year; and(3)a list of the proposed projects and applicants that were determined to be ineligible. (j)Defined termIn this section, the term rural area means any area that is not within an area designated as an urbanized area by the Bureau of the Census..(b)Clerical amendmentThe analysis for chapter 229 of title 49, United States Code, is amended by adding at the end the following:22909. Railroad Crossing Elimination Program..2306.Interstate rail compacts(a)In generalChapter 229 of title 49, United States Code (as amended by section 2305(a)), is further amended by adding at the end the following:22910.Interstate Rail Compacts Grant Program(a)Grants authorizedThe Secretary of Transportation shall establish a competitive grant program to provide financial assistance to entities implementing interstate rail compacts pursuant to section 410 of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24101 note) for—(1)costs of administration; (2)systems planning, including studying the impacts on freight rail operations and ridership; (3)promotion of intercity passenger rail operation;(4)preparation of applications for competitive Federal grant programs; and(5)operations coordination.(b)Maximum amountThe Secretary may not award a grant under this section in an amount exceeding $1,000,000 per year.(c)Selection criteriaIn selecting a recipient of a grant for an eligible project under this section, the Secretary shall consider—(1)the amount of funding received (including funding from a rail carrier (as defined in section 24102) or other participation by State, local, and regional governments and the private sector;(2)the applicant’s work to foster economic development through rail service, particularly in rural communities;(3)whether the applicant seeks to restore service over routes formerly operated by Amtrak, including routes described in section 11304(a) of the Passenger Rail Reform and Investment Act of 2015 (title XI of division A of Public Law 114–94);(4)the applicant’s dedication to providing intercity passenger rail service to regions and communities that are underserved or not served by other intercity public transportation;(5)whether the applicant is enhancing connectivity and geographic coverage of the existing national network of intercity passenger rail service;(6)whether the applicant prepares regional rail or corridor service development plans and corresponding environmental analysis; and(7)whether the applicant has engaged with appropriate government entities and transportation providers to identify projects necessary to enhance multimodal connections or facilitate service integration between rail service and other modes, including between intercity passenger rail service and intercity bus service or commercial air service.(d)Numerical limitationThe Secretary may not award grants under this section for more than 10 interstate rail compacts in any fiscal year.(e)Operator limitationThe Secretary may only award grants under this section to applicants with eligible expenses related to intercity passenger rail service to be operated by Amtrak.(f)Non-Federal matchThe Secretary shall require each recipient of a grant under this section to provide a non-Federal match of not less than 50 percent of the eligible expenses of carrying out the interstate rail compact under this section.(g)ReportNot later than 3 years after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Secretary, after consultation with grant recipients under this section, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—(1)the implementation of this section;(2)the status of the planning efforts and coordination funded by grants awarded under this section;(3)the plans of grant recipients for continued implementation of the interstate rail compacts;(4)the status of, and data regarding, any new, restored, or enhanced rail services initiated under the interstate rail compacts; and(5)any legislative recommendations..(b)Clerical amendmentThe analysis for chapter 229 of title 49, United States Code (as amended by section 2305(b)), is amended by adding at the end the following:22910. Interstate Rail Compacts Grant Program..(c)IdentificationSection 410 of the Amtrak Reform and Accountability Act of 1997 (Public Law 105–134; 49 U.S.C. 24101 note) is amended—(1)in subsection (b)(2), by striking (except funds made available for Amtrak); and(2)by adding at the end the following:(c)Notification requirementAny State that enters into an interstate compact pursuant to subsection (a) shall notify the Secretary of Transportation of such compact not later than 60 days after it is formed. The failure of any State to notify the Secretary under this subsection shall not affect the status of the interstate compact.(d)Interstate rail compacts programThe Secretary of Transportation shall—(1)make available on a publicly accessible website a list of interstate rail compacts established under subsection (a) before the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021 and interstate rail compacts established after such date; and(2)make information regarding interstate rail compacts available to the public, including how States may establish interstate rail compacts under subsection (a), and update such information, as necessary..2307.Federal-State partnership for intercity passenger rail grants(a)In generalSection 24911 of title 49, United States Code, is amended—(1)in the section heading, by striking for state of good repair and inserting for intercity passenger rail;(2)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (F), by striking or at the end;(ii)by redesignating subsection (G) as subsection (H);(iii)by inserting after subparagraph (F), the following:(G)A federally recognized Indian Tribe; or; and (iv)in subsection (H), as redesignated, by striking (F) and inserting (G);(B)by striking paragraphs (2) and (5); and(C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively;(3)in subsection (b), by striking with respect to qualified railroad assets and inserting , improve performance, or expand or establish new intercity passenger rail service, including privately operated intercity passenger rail service if an eligible applicant is involved;;(4)by striking subsections (c) through (e) and inserting the following:(c)Eligible projectsThe following capital projects, including acquisition of real property interests, are eligible to receive grants under this section:(1)A project to replace, rehabilitate, or repair infrastructure, equipment, or a facility used for providing intercity passenger rail service to bring such assets into a state of good repair. (2)A project to improve intercity passenger rail service performance, including reduced trip times, increased train frequencies, higher operating speeds, improved reliability, expanded capacity, reduced congestion, electrification, and other improvements, as determined by the Secretary.(3)A project to expand or establish new intercity passenger rail service.(4)A group of related projects described in paragraphs (1) through (3).(5)The planning, environmental studies, and final design for a project or group of projects described in paragraphs (1) through (4).(d)Project selection criteriaIn selecting a project for funding under this section—(1)for projects located on the Northeast Corridor, the Secretary shall—(A)make selections consistent with the Northeast Corridor Project Inventory published pursuant to subsection (e)(1), unless when necessary to address materially changed infrastructure or service conditions, changes in project sponsor capabilities or commitments, or other significant changes since the completion of the most recently issued Northeast Corridor Project Inventory; and(B)for projects that benefit intercity and commuter rail services, only make such selections when Amtrak and the public authorities providing commuter rail passenger transportation at the eligible project location—(i)are in compliance with section 24905(c)(2);(ii)have identified the intercity passenger rail share of the eligible project; and(iii)identify funding for the commuter rail share of the non-Federal share of the project before the commencement of the project;(2)for projects not located on the Northeast Corridor, the Secretary shall—(A)give preference to eligible projects—(i)for which Amtrak is not the sole applicant;(ii)that improve the financial performance reliability, service frequency, or address the state of good repair of an Amtrak route; and(iii)that are identified in, and consistent with, a corridor inventory prepared under the Corridor Identification and Development Program pursuant to section 25101; and(B)take into account—(i)the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project, including—(I)effects on system and service performance, including as measured by applicable metrics set forth in part 273 of title 49, Code of Federal Regulations;(II)effects on safety, competitiveness, reliability, trip or transit time, greenhouse gas emissions, and resilience;(III)efficiencies from improved connections with other modes; and(IV)ability to meet existing or anticipated demand;(ii)the degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the proposed project;(iii)the applicant’s past performance in developing and delivering similar projects, and previous financial contributions;(iv)whether the applicant has, or will have—(I)the legal, financial, and technical capacity to carry out the project;(II)satisfactory continuing access to the equipment or facilities; and(III)the capability and willingness to maintain the equipment or facilities;(v)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or otherwise required by law; and(vi)any other relevant factors, as determined by the Secretary; and(3)the Secretary shall reserve—(A)not less than 45 percent of the amounts appropriated for grants under this section for projects not located along the Northeast Corridor, of which not less than 20 percent shall be for projects that benefit (in whole or in part) a long-distance route; and(B)not less than 45 percent of the amounts appropriated for grants under this section for projects listed on the Northeast Corridor project inventory published pursuant to subsection (e)(1). (e)Long-Term planningNot later than 1 year after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, and every 2 years thereafter, the Secretary shall create a predictable project pipeline that will assist Amtrak, States, and the public with long-term capital planning by publishing a Northeast Corridor project inventory that—(1)identifies capital projects for Federal investment, project applicants, and proposed Federal funding levels under this section;(2)specifies the order in which the Secretary will provide grant funding to projects that have identified sponsors and are located along the Northeast Corridor, including a method and plan for apportioning funds to project sponsors for the 2-year period, which may be altered by the Secretary, as necessary, if recipients are not carrying out projects in accordance with the anticipated schedule;(3)takes into consideration the appropriate sequence and phasing of projects described in the Northeast Corridor capital investment plan developed pursuant to section 24904(a);(4)is consistent with the most recent Northeast Corridor service development plan update described in section 24904(d);(5)takes into consideration the existing commitments and anticipated Federal, project applicant, sponsor, and other relevant funding levels for the next 5 fiscal years based on information currently available to the Secretary; and(6)is developed in consultation with the Northeast Corridor Commission and the owners of Northeast Corridor infrastructure and facilities.;(5)in subsection (f)(2), by inserting , except as specified under paragraph (4) after 80 percent;(6)in subsection (g)—(A)in the subsection heading, by inserting ; phased funding agreements after intent;(B)in paragraph (1)—(i)in the paragraph heading, by striking In general and inserting Letters of intent; and (ii)by striking shall, to the maximum extent practicable, and inserting may; (C)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(D)by inserting after paragraph (1) the following:(2)Phased funding agreements(A)In generalThe Secretary may enter into a phased funding agreement with an applicant if—(i)the project is highly rated, based on the evaluations and ratings conducted pursuant to this section and the applicable notice of funding opportunity; and(ii)the Federal assistance to be provided for the project under this section is more than $80,000,000.(B)TermsA phased funding agreement shall—(i)establish the terms of participation by the Federal Government in the project;(ii)establish the maximum amount of Federal financial assistance for the project;(iii)include the period of time for completing the project, even if such period extends beyond the period for which Federal financial assistance is authorized;(iv)make timely and efficient management of the project easier in accordance with Federal law; and(v)if applicable, specify when the process for complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and related environmental laws will be completed for the project. (C)Special financial rules(i)In generalA phased funding agreement under this paragraph obligates an amount of available budget authority specified in law and may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law.(ii)Statement of contingent commitmentThe agreement shall state that the contingent commitment is not an obligation of the Government.(iii)Interest and other financing costsInterest and other financing costs of efficiently carrying out a part of the project within a reasonable time are a cost of carrying out the project under a phased funding agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. The applicant shall certify, to the satisfaction of the Secretary, that the applicant has shown reasonable diligence in seeking the most favorable financing terms.(iv)Failure to carry out projectIf an applicant does not carry out the project for reasons within the control of the applicant, the applicant shall repay all Federal grant funds awarded for the project from all Federal funding sources, for all project activities, facilities, and equipment, plus reasonable interest and penalty charges allowable by law or established by the Secretary in the phased funding agreement. For purposes of this clause, a process for complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that results in the selection of the no build alternative is not within the applicant’s control. (v)Crediting of funds receivedAny funds received by the Government under this paragraph, except for interest and penalty charges, shall be credited to the appropriation account from which the funds were originally derived.;(E)in paragraph (3), as redesignated—(i)in subparagraph (A), in the matter preceding clause (i), by inserting a phased funding agreement under paragraph (2) or after issuing; and(ii)in subparagraph (B)(i), by inserting the phased funding agreement or after a copy of; and(F)in paragraph (4), as redesignated—(i)by striking An obligation and inserting the following:(B)Appropriations requiredAn obligation; and(ii)by inserting before subparagraph (B), as added by clause (i), the following:(A)In generalThe Secretary may enter into phased funding agreements under this subsection that contain contingent commitments to incur obligations in such amounts as the Secretary determines are appropriate.; and(7)by adding at the end the following:(j)Annual report on phased funding agreements and letters of intentNot later than the first Monday in February of each year, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Appropriations of the House of Representatives that includes—(1)a proposal for the allocation of amounts to be available to finance grants for projects under this section among applicants for such amounts;(2)evaluations and ratings, as applicable, for each project that has received a phased funding agreement or a letter of intent; and(3)recommendations for each project that has received a phased funding agreement or a letter of intent for funding based on the evaluations and ratings, as applicable, and on existing commitments and anticipated funding levels for the next 3 fiscal years based on information currently available to the Secretary.(k)Regional planning guidance corridor planningThe Secretary may withhold up to 5 percent of the total amount made available to carry out this section to carry out planning and development activities related to section 25101, including—(1)providing funding to public entities for the development of corridor development plans selected under the Corridor Identification and Development Program;(2)facilitating and providing guidance for intercity passenger rail systems planning;(3)providing funding for the development and refinement of intercity passenger rail systems planning analytical tools and models; and(4)providing funding to public entities for the development of corridor development plans selected under the Corridor Identification and Development Program..(b)Clerical amendmentThe analysis for chapter 249 of title 49, United States Code, is amended by striking the item relating to section 24911 and inserting the following:24911. Federal-State partnership for intercity passenger rail..2308.Corridor Identification and Development Program(a)In generalPart C of subtitle V of title 49, United States Code, is amended by adding at the end the following:251Passenger rail planningSec. 25101. Corridor Identification and Development Program. 25101.Corridor Identification and Development Program(a)In generalNot later than 180 days after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Secretary of Transportation shall establish a program to facilitate the development of intercity passenger rail corridors. The program shall include—(1)a process for eligible entities described in subsection (b) to submit proposals for the development of intercity passenger rail corridors;(2)a process for the Secretary to review and select proposals in accordance with subsection (c);(3)criteria for determining the level of readiness for Federal financial assistance of an intercity passenger rail corridor, which shall include—(A)identification of a service operator which may include Amtrak or private rail carriers;(B)identification of a service sponsor or sponsors;(C)identification capital project sponsors;(D)engagement with the host railroads; and(E)other criteria as determined appropriate by the Secretary;(4)a process for preparing service development plans in accordance with subsection (d), including the identification of planning funds, such as funds made available under section 24911(k) and interstate rail compact grants established under section 22210;(5)the creation of a pipeline of intercity passenger rail corridor projects under subsection (g);(6)planning guidance to achieve the purposes of this section, including guidance for intercity passenger rail corridors not selected under this section; and(7)such other features as the Secretary considers relevant to the successful development of intercity passenger rail corridors.(b)Eligible entitiesThe Secretary may receive proposals under this section from Amtrak, States, groups of States, entities implementing interstate compacts, regional passenger rail authorities, regional planning organizations, political subdivisions of a State, federally recognized Indian Tribes, and other public entities, as determined by the Secretary.(c)Corridor selectionIn selecting intercity passenger rail corridors pursuant to subsection (a), the Secretary shall consider—(1)whether the route was identified as part of a regional or interregional intercity passenger rail systems planning study;(2)projected ridership, revenues, capital investment, and operating funding requirements;(3)anticipated environmental, congestion mitigation, and other public benefits;(4)projected trip times and their competitiveness with other transportation modes;(5)anticipated positive economic and employment impacts, including development in the areas near passenger stations, historic districts, or other opportunity zones;(6)committed or anticipated State, regional transportation authority, or other non-Federal funding for operating and capital costs;(7)benefits to rural communities;(8)whether the corridor is included in a State’s approved State rail plan developed pursuant to chapter 227;(9)whether the corridor serves historically unserved or underserved and low-income communities or areas of persistent poverty;(10)whether the corridor would benefit or improve connectivity with existing or planned transportation services of other modes;(11)whether the corridor connects at least 2 of the 100 most populated metropolitan areas;(12)whether the corridor would enhance the regional equity and geographic diversity of intercity passenger rail service;(13)whether the corridor is or would be integrated into the national rail passenger transportation system and whether the corridor would create benefits for other passenger rail routes and services; and(14)whether a passenger rail operator, including a private rail carrier, has expressed support for the corridor.(d)Service development plansFor each corridor proposal selected for development under this section, the Secretary shall partner with the entity that submitted the proposal and relevant States to prepare a service development plan (or to update an existing service development plan), which shall include—(1)a detailed description of the proposed intercity passenger rail service, including train frequencies, peak and average operating speeds, and trip times;(2)a corridor project inventory that—(A)identifies the capital projects necessary to achieve the proposed intercity passenger rail service, including—(i)the capital projects for which Federal investment will be sought;(ii)the likely project applicants; and (iii)the proposed Federal funding levels;(B)specifies the order in which Federal funding will be sought for the capital projects identified under subparagraph (A), after considering the appropriate sequence and phasing of projects based on the anticipated availability of funds; and(C)is developed in consultation with the entities listed in subsection (e);(3)a schedule and any associated phasing of projects and related service initiation or changes;(4)project sponsors and other entities expected to participate in carrying out the plan;(5)a description of how the corridor would comply with Federal rail safety and security laws, orders, and regulations;(6)the locations of existing and proposed stations;(7)the needs for rolling stock and other equipment;(8)a financial plan identifying projected—(A)annual revenues;(B)annual ridership;(C)capital investments before service could be initiated;(D)capital investments required to maintain service;(E)annual operating and costs; and(F)sources of capital investment and operating financial support;(9)a description of how the corridor would contribute to the development of a multi-State regional network of intercity passenger rail;(10)an intermodal plan describing how the new or improved corridor facilitates travel connections with other passenger transportation services;(11)a description of the anticipated environmental benefits of the corridor; and(12)a description of the corridor’s impacts on highway and aviation congestion, energy consumption, land use, and economic development in the service area.(e)ConsultationIn partnering on the preparation of a service development plan under subsection (d), the Secretary shall consult with—(1)Amtrak;(2)appropriate State and regional transportation authorities and local officials;(3)representatives of employee labor organizations representing railroad and other appropriate employees;(4)host railroads for the proposed corridor; and(5)other stakeholders, as determined by the Secretary.(f)UpdatesIf at least 40 percent of the work to implement a service development plan prepared under subsection (d) has not yet been completed, the plan’s sponsor, in consultation with the Secretary, shall determine whether such plan should be updated.(g)Project pipelineNot later than 1 year after the establishment of the program under this section, and by February 1st of each year thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Appropriations of the House of Representatives a project pipeline, in accordance with this section, that—(1)identifies intercity passenger rail corridors selected for development under this section;(2)identifies capital projects for Federal investment, project applicants, and proposed Federal funding levels, as applicable, consistent with the corridor project inventory;(3)specifies the order in which the Secretary would provide Federal financial assistance, subject to the availability of funds, to projects that have identified sponsors, including a method and plan for apportioning funds to project sponsors for a 5-year period, which may be altered by the Secretary, as necessary, if recipients are not carrying out projects on the anticipated schedule;(4)takes into consideration the appropriate sequence and phasing of projects described in the corridor project inventory;(5)takes into consideration the existing commitments and anticipated Federal, project applicant, sponsor, and other relevant funding levels for the next 5 fiscal years based on information currently available to the Secretary;(6)is prioritized based on the level of readiness of the corridor; and(7)reflects consultation with Amtrak.(h)DefinitionIn this section, the term intercity passenger rail corridor means—(1)a new intercity passenger rail route of less than 750 miles;(2)the enhancement of an existing intercity passenger rail route of less than 750 miles;(3)the restoration of service over all or portions of an intercity passenger rail route formerly operated by Amtrak; or(4)the increase of service frequency of a long-distance intercity passenger rail route..(b)Clerical amendmentThe table of chapters for subtitle V of title 49, United States Code, is amended by inserting after the item relating to chapter 249 the following:Chapter 251. Passenger rail planning25101.2309.Surface Transportation Board Passenger Rail Program The Surface Transportation Board shall—(1)establish a passenger rail program with primary responsibility for carrying out the Board’s passenger rail responsibilities; and(2)hire up to 10 additional full-time employees to assist in carrying out the responsibilities referred to in paragraph (1). 2310.Railroad rights-of-way(a)ReviewThe Comptroller General of the United States shall—(1)conduct a review of the exemption for railroad rights-of-way under section 306108 of title 54, United States Code, to determine whether and to what extent the exemption streamlines compliance with such section; and(2)quantify the efficiencies achieved by such exemption and the remaining inefficiencies.(b)ConsultationIn conducting the review pursuant to subsection (a), the Comptroller General shall consult with the Secretary, the Advisory Council on Historic Preservation, the National Conference of State Historic Preservation Officers, the National Association of Tribal Historic Preservation Officers, the Department of the Interior, and representatives of the railroad industry.(c)RecommendationsNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that—(1)describes the results of the review conducted pursuant to subsection (a); and(2)includes recommendations for any regulatory or legislative amendments that may further streamline compliance with the requirements under section 306108 of title 54, United States Code, in a manner that is consistent with railroad safety and the policies and purposes of such section, including recommendations regarding—(A)the property based exemption; and(B)ways to improve the process, while ensuring that historical properties remain protected under such section.(d)Report to CongressNot later than 180 days after date of enactment of this Act, the Secretary and the Advisory Council on Historic Preservation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that addresses—(1)the recommendations received from the Comptroller General pursuant to subsection (c)(2); and (2)the actions that the Secretary will take to implement such recommendations.DRail safety2401.Railway-highway crossings program evaluation(a)In generalThe Secretary shall evaluate the requirements of the railway-highway crossings program authorized under section 130 of title 23, United States Code, to determine whether—(1)the requirements of the program provide States sufficient flexibility to adequately address current and emerging highway-rail grade crossing safety issues;(2)the structure of the program provides sufficient incentives and resources to States and local agencies to make changes at highway-rail grade crossings that are most effective at reducing deaths and injuries;(3)there are appropriate tools and resources to support States in using data driven programs to determine the most cost-effective use of program funds; and(4)any statutory changes are recommended to improve the effectiveness of the program.(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives that summarizes and describes the results of the evaluation conducted pursuant to subsection (a), including any recommended statutory changes.2402.Grade crossing accident prediction modelNot later than 2 years after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall—(1)update the grade crossing accident prediction and severity model used by the Federal Railroad Administration to analyze accident risk at highway-rail grade crossings; and(2)provide training on the use of the updated grade crossing accident prediction and severity model.2403.Periodic updates to highway-rail crossing reports and plans(a)Highway-Rail grade crossing safetySection 11401 of the Fixing America’s Surface Transportation Act (Public Law 114–94; 49 U.S.C. 22907 note) is amended—(1)by striking subsection (c); and(2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.(b)Reports on highway-Rail grade crossing safety(1)In generalChapter 201 of title 49, United States Code, is amended by inserting after section 20166 the following: 20167.Reports on highway-rail grade crossing safety(a)ReportNot later than 4 years after the date by which States are required to submit State highway-rail grade crossing action plans under section 11401(b) of the Fixing America’s Surface Transportation Act (49 U.S.C. 22907 note), the Administrator of the Federal Railroad Administration, in consultation with the Administrator of the Federal Highway Administration, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that summarizes the State highway-rail grade crossing action plans, including—(1)an analysis and evaluation of each State railway-highway crossings program under section 130 of title 23, including—(A)compliance with section 11401 of the Fixing America’s Surface Transportation Act and section 130(g) of title 23; and(B)the specific strategies identified by each State to improve safety at highway-rail grade crossings, including crossings with multiple accidents or incidents;(2)the progress of each State in implementing its State highway-rail grade crossings action plan;(3)the number of highway-rail grade crossing projects undertaken pursuant to section 130 of title 23, including the distribution of such projects by cost range, road system, nature of treatment, and subsequent accident experience at improved locations;(4)which States are not in compliance with their schedule of projects under section 130(d) of title 23; and(5)any recommendations for future implementation of the railway-highway crossings program under section 130 of title 23.(b)UpdatesNot later than 5 years after the submission of the report required under subsection (a), the Administrator of the Federal Railroad Administration, in consultation with the Administrator of the Federal Highway Administration, shall—(1)update the report based on the State annual reports submitted pursuant to section 130(g) of title 23 and any other information obtained by or available to the Administrator of the Federal Railroad Administration; and(2)submit the updated report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.(c)DefinitionsIn this section:(1)Highway-rail grade crossingThe term highway-rail grade crossing means a location within a State, other than a location at which 1 or more railroad tracks cross 1 or more railroad tracks at grade, at which—(A)a public highway, road, or street, or a private roadway, including associated sidewalks and pathways, crosses 1 or more railroad tracks, either at grade or grade-separated; or(B)a pathway explicitly authorized by a public authority or a railroad carrier that—(i)is dedicated for the use of nonvehicular traffic, including pedestrians, bicyclists, and others;(ii)is not associated with a public highway, road, or street, or a private roadway; and(iii)crosses 1 or more railroad tracks, either at grade or grade-separated.(2)StateThe term State means a State of the United States or the District of Columbia..(2)Clerical amendmentThe analysis for chapter 201 of title 49, United States Code, is amended by inserting after the item relating to section 20166 the following: 20167. Reports on highway-rail grade crossing safety..(c)Annual reportSection 130(g) of title 23, United States Code, is amended to read as follows:(g)Annual report(1)In generalNot later than August 31 of each year, each State shall submit a report to the Administrator of the Federal Highway Administration that describes—(A)the progress being made to implement the railway-highway crossings program authorized under this section; and(B)the effectiveness of the improvements made as a result of such implementation.(2)ContentsEach report submitted pursuant to paragraph (1) shall contain an assessment of—(A)the costs of the various treatments employed by the State to implement the railway-highway crossings program; and(B)the effectiveness of such treatments, as measured by the accident experience at the locations that received such treatments.(3)CoordinationNot later than 30 days after the Federal Highway Administration’s acceptance of each report submitted pursuant to paragraph (1), the Administrator of the Federal Highway Administration shall make such report available to the Administrator of the Federal Railroad Administration..2404.Blocked crossing portal(a)In generalThe Administrator of the Federal Railroad Administration shall establish a 3-year blocked crossing portal, which shall include the maintenance of the portal and corresponding database to receive, store, and retrieve information regarding blocked highway-rail grade crossings.(b)Blocked crossing portalThe Administrator of the Federal Railroad Administration shall establish a blocked crossing portal that—(1)collects information from the public, including first responders, regarding blocked highway-rail grade crossing events;(2)solicits the apparent cause of the blocked crossing and provides examples of common causes of blocked crossings, such as idling trains or instances when lights or gates are activated when no train is present;(3)provides each complainant with the contact information for reporting a blocked crossing to the relevant railroad; and(4)encourages each complainant to report the blocked crossing to the relevant railroad.(c)ComplaintsThe blocked crossing portal shall be programmed to receive complaints from the general public about blocked highway-rail grade crossings. Any complaint reported through the portal shall indicate whether the complainant also reported the blocked crossing to the relevant railroad.(d)Information receivedIn reviewing complaints received pursuant to subsection (c), the Federal Railroad Administration shall review, to the extent practicable, the information received from the complainant to account for duplicative or erroneous reporting.(e)Use of informationThe information received and maintained in the blocked crossing portal database shall be used by the Federal Railroad Administration—(1)to identify frequent and long-duration blocked highway-rail grade crossings;(2)as a basis for conducting outreach to communities, emergency responders, and railroads;(3)to support collaboration in the prevention of incidents at highway-rail grade crossings; and(4)to assess the impacts of blocked crossings.(f)Sharing information received(1)In generalThe Administrator of the Federal Railroad Administration shall implement and make publicly available procedures for sharing any nonaggregated information received through the blocked crossing portal with the public.(2)Rule of constructionNothing in this section may be construed to authorize the Federal Railroad Administration to make publically available sensitive security information.(g)Additional informationIf the information submitted to the blocked crossing portal is insufficient to determine the locations and potential impacts of blocked highway-rail grade crossings, the Federal Railroad Administration may collect, from the general public, State and local law enforcement personnel, and others as appropriate, such additional information as may be necessary to make such determinations.(h)LimitationsComplaints, data, and other information received through the blocked crossing portal may not be used—(1)to infer or extrapolate the rate or instances of crossings beyond the data received through the portal; or(2)for any regulatory or enforcement purposes except those specifically described in this section.(i)Reports(1)Annual public reportThe Administrator of the Federal Railroad Administration shall publish an annual report on a public website regarding the blocked crossing program, including the underlying causes of blocked crossings, program challenges, and other findings.(2)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes—(A)based on the information received through the blocked crossing portal, frequent and long-duration blocked highway-rail grade crossings, including the locations, dates, durations, and impacts resulting from such occurrences;(B)the Federal Railroad Administration’s process for verifying the accuracy of the complaints submitted to the blocked crossing portal, including whether the portal continues to be effective in collecting such information and identifying blocked crossings;(C)the Federal Railroad Administration’s use of the data compiled by the blocked crossing portal to assess the underlying cause and overall impacts of blocked crossings;(D)the engagement of the Federal Railroad Administration with affected parties to identify and facilitate solutions to frequent and long-duration blocked highway-rail grade crossings identified by the blocked crossing portal; and(E)whether the blocked crossing portal continues to be an effective method to collect blocked crossing information and what changes could improve its effectiveness.(j)SunsetThis section (other than subsection (k)) shall have no force or effect beginning on the date that is 3 years after the date of enactment of this Act.(k)Rule of constructionNothing in this section may be construed to invalidate any authority of the Secretary with respect to blocked highway-rail grade crossings. The Secretary may continue to use any such authority after the sunset date set forth in subsection (j).2405.Data accessibility(a)ReviewNot later than 180 days after the date of enactment of this Act, the Chief Information Officer of the Department shall—(1)conduct a review of the website of the Office of Safety Analysis of the Federal Railroad Administration; and(2)provide recommendations to the Secretary for improving the public’s usability and accessibility of the website referred to in paragraph (1).(b)UpdatesNot later than 1 year after receiving recommendations from the Chief Information Officer pursuant to subsection (a)(2), the Secretary, after considering such recommendations, shall update the website of the Office of Safety Analysis of the Federal Railroad Administration to improve the usability and accessibility of the website.2406.Emergency lightingNot later than 1 year after the date of enactment of this Act, the Secretary shall initiate a rulemaking to require that all rail carriers providing intercity passenger rail transportation or commuter rail passenger transportation (as such terms are defined in section 24102 of title 49, United States Code), develop and implement periodic inspection plans to ensure that passenger equipment offered for revenue service complies with the requirements under part 238 of title 49, Code of Federal Regulations, including ensuring that, in the event of a loss of power, there is adequate emergency lighting available to allow passengers, crew members, and first responders—(1)to see and orient themselves;(2)to identify obstacles; (3)to safely move throughout the rail car; and (4)to evacuate safely. 2407.Comprehensive rail safety review of Amtrak(a)Comprehensive safety assessmentNot later than 1 year after the date of enactment of this Act, the Secretary shall—(1)conduct a focused review of Amtrak’s safety-related processes and procedures, compliance with safety regulations and requirements, and overall safety culture; and(2)submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes the findings and recommendations resulting from such assessment.(b)Plan(1)Initial planNot later than 6 months after the completion of the comprehensive safety assessment under subsection (a)(1), Amtrak shall submit a plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives for addressing the findings and recommendations raised in the comprehensive safety assessment.(2)Annual updatesAmtrak shall submit annual updates of its progress toward implementing the plan submitted pursuant to paragraph (1) to the committees listed in such paragraph. 2408.Completion of hours of service and fatigue studies(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall commence the pilot programs required under subparagraphs (A) and (B) of section 21109(e)(1) of title 49, United States Code.(b)ConsultationThe Federal Railroad Administration shall consult with the class or craft of employees impacted by the pilot projects, including railroad carriers, and representatives of labor organizations representing the impacted employees when designing and conducting the pilot programs referred to in subsection (a).(c)ReportIf the pilot programs required under section 21109(e)(1) of title 49, United States Code, have not commenced on the date that is 1 year and 120 days after the date of enactment of this Act, the Secretary, not later than 30 days after such date, submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes— (1)the status of such pilot programs;(2)actions that the Federal Railroad Administration has taken to commence the pilot programs, including efforts to recruit participant railroads;(3)any challenges impacting the commencement of the pilot programs; and(4)any other details associated with the development of the pilot programs that affect progress toward meeting the mandate under such section 21109(e)(1). 2409.Positive train control study(a)StudyThe Comptroller General of the United States shall conduct a study to determine the annual positive train control system operation and maintenance costs for public commuter railroads.(b)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that summarizes the study conducted pursuant to subsection (a), including the estimated annual positive train control system operation and maintenance costs for public commuter railroads. 2410.Operating crew member training, qualification, and certification(a)AuditsNot later than 60 days after the date of enactment of this Act, the Secretary shall initiate audits of the training, qualification, and certification programs of locomotive engineers and conductors of railroad carriers, subject to the requirements of parts 240 and 242 of title 49, Code of Federal Regulations, which audits shall—(1)be conducted in accordance with subsection (b);(2)consider whether such programs are in compliance with such parts 240 and 242;(3)assess the type and content of training that such programs provide locomotive engineers and conductors, relevant to their respective roles, including training related to installed technology; (4)determine whether such programs provide locomotive engineers and conductors the knowledge, skill, and ability to safely operate a locomotive or train, consistent with such parts 240 and 242;(5)determine whether such programs reflect the current operating practices of the railroad carrier;(6)assess the current practice by which railroads utilize simulator training, or any other technologies used to train and qualify locomotive engineers and conductors by examining how such technologies are used;(7)consider international experience and practice using similar technology, as appropriate, particularly before qualifying locomotive engineers on new or unfamiliar equipment, new train control, diagnostics, or other on-board technology;(8)assess the current practice for familiarizing locomotive engineers and conductors with new territory and using recurrency training to expose such personnel to normal and abnormal conditions; and(9)ensure that locomotive engineers and conductor training programs are considered separately, as appropriate, based on the unique requirements and regulations. (b)Audit schedulingThe Secretary shall—(1)schedule the audits required under subsection (a) to ensure that—(A)each Class I railroad, including the National Railroad Passenger Corporation and other intercity passenger rail providers, is audited not less frequently than once every 5 years; and(B)a select number, as determined appropriate by the Secretary, of Class II and Class III railroads, along with other railroads providing passenger rail service that are not included in subparagraph (A), are audited annually; and(2)conduct the audits described in paragraph (1)(B) in accordance with the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) and appendix C of part 209 of title 49, Code of Federal Regulations.(c)Updates to qualification and certification programIf the Secretary, while conducting the audits required under this section, identifies a deficiency in a railroad’s training, qualification, and certification program for locomotive engineers or conductors, the railroad shall update the program to eliminate such deficiency.(d)Consultation and cooperation(1)ConsultationIn conducting any audit required under this section, the Secretary shall consult with the railroad and its employees, including any nonprofit employee labor organization representing the engineers or conductors of the railroad. (2)CooperationThe railroad and its employees, including any nonprofit employee labor organization representing engineers or conductors of the railroad, shall fully cooperate with any such audit, including by—(A)providing any relevant documents requested; and (B)making available any employees for interview without undue delay or obstruction. (3)Failure to cooperateIf the Secretary determines that a railroad or any of its employees, including any nonprofit employee labor organization representing engineers or conductors of the railroad is not fully cooperating with an audit, the Secretary shall electronically notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.(e)Review of regulationsThe Secretary shall triennially determine whether any update to part 240 or 242 of title 49, Code of Federal Regulations, is necessary to better prepare locomotive engineers and conductors to safely operate trains by evaluating whether such regulations establish appropriate Federal standards requiring railroads—(1)to provide locomotive engineers or conductors the knowledge and skills to safely operate trains under conditions that reflect industry practices;(2)to adequately address locomotive engineer or conductor route situational awareness, including ensuring locomotive engineers and conductors to demonstrate knowledge on the physical characteristics of a territory under various conditions and using various resources;(3)to provide relevant and adequate hands-on training before a locomotive engineer or conductor is certified;(4)to adequately prepare locomotive engineers or conductors to understand relevant locomotive operating characteristics, to include instructions on functions they are required to operate on any installed technology; and(5)to address any other safety issue that the Secretary determines to be appropriate for better preparing locomotive engineers or conductors.(f)Annual reportThe Secretary shall publish an annual report on the public website of the Federal Railroad Administration that—(1)summarizes the findings of the prior year’s audits;(2)summarizes any updates made pursuant to subsection (c); and(3)excludes and confidential business information or sensitive security information. 2411.Transparency and safetySection 20103(d) of title 49, United States Code, is amended to read as follows:(d)Nonemergency waivers(1)In generalThe Secretary of Transportation may waive, or suspend the requirement to comply with, any part of a regulation prescribed or an order issued under this chapter if such waiver or suspension is in the public interest and consistent with railroad safety.(2)Notice requiredThe Secretary shall—(A)provide timely public notice of any request for a waiver under this subsection or for a suspension under subpart E of part 211 of title 49, Code of Federal Regulations, or successor regulations; (B)make available the application for such waiver or suspension and any nonconfidential underlying data to interested parties;(C)provide the public with notice and a reasonable opportunity to comment on a proposed waiver or suspension under this subsection before making a final decision; and(D)publish on a publicly accessible website the reasons for granting each such waiver or suspension.(3)Information protectionNothing in this subsection may be construed to require the release of information protected by law from public disclosure.(4)Rulemaking(A)In generalNot later than 1 year after the first day on which a waiver under this subsection or a suspension under subpart E of part 211 of title 49, Code of Federal Regulations, or successor regulations, has been in continuous effect for a 6-year period, the Secretary shall complete a review and analysis of such waiver or suspension to determine whether issuing a rule that is consistent with the waiver is—(i)in the public interest; and (ii)consistent with railroad safety. (B)FactorsIn conducting the review and analysis under subparagraph (A), the Secretary shall consider—(i)the relevant safety record under the waiver;(ii)the likelihood that other entities would have similar safety outcomes;(iii)the materials submitted in the applications, including any comments regarding such materials; and (iv)related rulemaking activity.(C)Notice and commentThe Secretary shall publish notice of the review and analysis of the waiver in the Federal Register, which shall include a summary of the data collected and all relevant underlying data, which may be included in a regulatory update under subparagraph (D).(D)Regulatory updateThe Secretary may initiate a rulemaking to incorporate relevant aspects of a waiver under this subsection or a suspension under subpart E of part 211 of title 49, Code of Federal Regulations, or successor regulations, into the relevant regulation, to the extent the Secretary considers appropriate.(5)Rule of constructionNothing in this subsection may be construed to delay any waiver granted pursuant to this subsection that is in the public interest and consistent with railroad safety..2412.Research and developmentSection 20108 of title 49, United States Code, is amended by adding at the end the following:(d)FacilitiesThe Secretary may erect, alter, and repair buildings and make other public improvements to carry out necessary railroad research, safety, and training activities at the Transportation Technology Center in Pueblo, Colorado.(e)Offsetting collectionsThe Secretary may collect fees or rents from facility users to offset appropriated amounts for the cost of providing facilities or research, development, testing, training, or other services, including long-term sustainment of the on-site physical plant.(f)Revolving fundAmounts appropriated to carry out subsection (d) and all fees and rents collected pursuant to subsection (e) shall be credited to a revolving fund and remain available until expended. The Secretary may use such fees and rents for operation, maintenance, repair, or improvement of the Transportation Technology Center.(g)Leases and contractsNotwithstanding section 1302 of title 40, the Secretary may lease to others or enter into contracts for terms of up to 20 years, for such consideration and subject to such terms and conditions as the Secretary determines to be in the best interests of the Government of the United States, for the operation, maintenance, repair, and improvement of the Transportation Technology Center.(h)Property and casualty loss insuranceThe Secretary may allow its lessees and contractors to purchase property and casualty loss insurance for its assets and activities at the Transportation Technology Center to mitigate the lessee’s or contractor’s risk associated with operating a facility.(i)Energy projectsNotwithstanding section 1341 of title 31, the Secretary may enter into contracts or agreements, or commit to obligations in connection with third-party contracts or agreements, including contingent liability for the purchase of electric power in connection with such contracts or agreements, for terms not to exceed 20 years, to enable the use of the land at the Transportation Technology Center for projects to produce energy from renewable sources..2413.Rail Research and Development Center of ExcellenceSection 20108 of title 49, United States Code, as amended by section 2412, is further amended by adding at the end the following:(j)Rail Research and Development Center of Excellence(1)Center of excellenceThe Secretary shall award grants to establish and maintain a center of excellence to advance research and development that improves the safety, efficiency, and reliability of passenger and freight rail transportation.(2)EligibilityAn institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or a consortium of nonprofit institutions of higher education shall be eligible to receive a grant from the center established pursuant to paragraph (1).(3)Selection criteriaIn awarding a grant under this subsection, the Secretary shall—(A)give preference to applicants with strong past performance related to rail research, education, and workforce development activities;(B)consider the extent to which the applicant would involve public and private sector passenger and freight railroad operators; and(C)consider the regional and national impacts of the applicant’s proposal.(4)Use of fundsGrant funds awarded pursuant to this subsection shall be used for basic and applied research, evaluation, education, workforce development, and training efforts related to safety, efficiency, reliability, resiliency, and sustainability of urban commuter, intercity high-speed, and freight rail transportation, to include advances in rolling stock, advanced positive train control, human factors, rail infrastructure, shared corridors, grade crossing safety, inspection technology, remote sensing, rail systems maintenance, network resiliency, operational reliability, energy efficiency, and other advanced technologies.(5)Federal shareThe Federal share of a grant awarded under this subsection shall be 50 percent of the cost of establishing and operating the center of excellence and related research activities carried out by the grant recipient..2414.Quarterly report on positive train control system performanceSection 20157 of title 49, United States Code, is amended by adding at the end the following:(m)Reports on positive train control system performance(1)In generalEach host railroad subject to this section or subpart I of part 236 of title 49, Code of Federal Regulations, shall electronically submit to the Secretary of Transportation a Report of PTC System Performance on Form FRA F 6180.152, which shall be submitted on or before the applicable due date set forth in paragraph (3) and contain the information described in paragraph (2), which shall be separated by the host railroad, each applicable tenant railroad, and each positive train control-governed track segment, consistent with the railroad’s positive train control Implementation Plan described in subsection (a)(1).(2)Required informationEach report submitted pursuant to paragraph (1) shall include, for the applicable reporting period—(A)the number of positive train control system initialization failures, disaggregated by the number of initialization failures for which the source or cause was the onboard subsystem, the wayside subsystem, the communications subsystem, the back office subsystem, or a non-positive train control component;(B)the number of positive train control system cut outs, disaggregated by each component listed in subparagraph (A) that was the source or cause of such cut outs;(C)the number of positive train control system malfunctions, disaggregated by each component listed in subparagraph (A) that was the source or cause of such malfunctions;(D)the number of enforcements by the positive train control system;(E)the number of enforcements by the positive train control system in which it is reasonable to assume an accident or incident was prevented;(F)the number of scheduled attempts at initialization of the positive train control system;(G)the number of train miles governed by the positive train control system; and(H)a summary of any actions the host railroad and its tenant railroads are taking to reduce the frequency and rate of initialization failures, cut outs, and malfunctions, such as any actions to correct or eliminate systemic issues and specific problems.(3)Due dates(A)In generalExcept as provided in subparagraph (B), each host railroad shall electronically submit the report required under paragraph (1) not later than—(i)April 30, for the period from January 1 through March 31; (ii)July 31, for the period from April 1 through June 30; (iii)October 31, for the period from July 1 through September 30; and (iv)January 31, for the period from October 1 through December 31 of the prior calendar year. (B)Frequency reductionBeginning on the date that is 3 years after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, the Secretary shall reduce the frequency with which host railroads are required to submit the report described in paragraph (1) to not less frequently than twice per year, unless the Secretary—(i)determines that quarterly reporting is in the public interest; and(ii)publishes a justification for such determination in the Federal Register. (4)Tenant railroadsEach tenant railroad that operates on a host railroad’s positive train control-governed main line and is not currently subject to an exception under section 236.1006(b) of title 49, Code of Federal Regulations, shall submit the information described in paragraph (2) to each applicable host railroad on a continuous basis.(5)EnforcementsAny railroad operating a positive train control system classified under Federal Railroad Administration Type Approval number FRA–TA–2010–001 or FRA–TA–2013–003 shall begin submitting the metric required under paragraph (2)(D) not later than January 31, 2023..2415.Speed limit action plans(a)Codification of, and amendment to, section 11406 of the FAST ActSubchapter II of chapter 201 of subtitle V of title 49, United States Code, is amended by inserting after section 20168 the following:20169.Speed limit action plans(a)In generalNot later than March 3, 2016, each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, shall survey its entire system and identify each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve, bridge, or tunnel and the maximum authorized operating speed for passenger trains at that curve, bridge, or tunnel.(b)Action plansNot later than 120 days after the date that the survey under subsection (a) is complete, a railroad carrier described in subsection (a) shall submit to the Secretary of Transportation an action plan that— (1)identifies each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve, bridge, or tunnel and the maximum authorized operating speed for passenger trains at that curve, bridge, or tunnel;(2)describes appropriate actions to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under paragraph (1), including—(A)modification to automatic train control systems, if applicable, or other signal systems;(B)increased crew size;(C)installation of signage alerting train crews of the maximum authorized speed for passenger trains in each location identified under paragraph (1);(D)installation of alerters;(E)increased crew communication; and(F)other practices;(3)contains milestones and target dates for implementing each appropriate action described under paragraph (2); and(4)ensures compliance with the maximum authorized speed at each location identified under paragraph (1).(c)ApprovalNot later than 90 days after the date on which an action plan is submitted under subsection (b) or (d)(2), the Secretary shall approve, approve with conditions, or disapprove the action plan.(d)Periodic reviews and updatesEach railroad carrier that submits an action plan to the Secretary pursuant to subsection (b) shall—(1)not later than 1 year after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021, and annually thereafter, review such plan to ensure the effectiveness of actions taken to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified pursuant to subsection (b)(1); and(2)not later than 90 days before implementing any significant operational or territorial operating change, including initiating a new service or route, submit to the Secretary a revised action plan, after consultation with any applicable host railroad, that addresses such operational or territorial operating change.(e)New serviceIf a railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation did not exist on the date of enactment of the FAST Act (Public Law 114–94; 129 Stat. 1312), such railroad carrier, in consultation with any applicable host railroad carrier, shall—(1)survey its routes pursuant to subsection (a) not later than 90 days after the date of enactment of the Passenger Rail Expansion and Rail Safety Act of 2021; and(2)develop an action plan pursuant to subsection (b) not later than 120 days after the date on which such survey is complete. (f)Alternative safety measuresThe Secretary may exempt from the requirements under this section each segment of track for which operations are governed by a positive train control system certified under section 20157, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk.(g)ProhibitionNo new intercity or commuter rail passenger service may begin operation unless the railroad carrier providing such service is in compliance with the requirements under this section.(h)Savings clauseNothing in this section may be construed to prohibit the Secretary from applying the requirements under this section to other segments of track at high risk of overspeed derailment..(b)Clerical amendmentThe analysis for chapter 201 of subtitle V of title 49, United States Code, is amended by adding at the end the following:20169. Speed limit action plans..2416.New passenger service pre-revenue safety validation plan(a)In generalSubchapter II of chapter 201 of subtitle V of title 49, United States Code, as amended by section 2415, is further amended by adding at the end the following:20170.Pre-revenue service safety validation plan(a)Plan submissionAny railroad providing new, regularly scheduled, intercity or commuter rail passenger transportation, an extension of existing service, or a renewal of service that has been discontinued for more than 180 days shall develop and submit for review a comprehensive pre-revenue service safety validation plan to the Secretary of Transportation not later than 60 days before initiating such revenue service. Such plan shall include pertinent safety milestones and a minimum period of simulated revenue service to ensure operational readiness and that all safety sensitive personnel are properly trained and qualified.(b)ComplianceAfter submitting a plan pursuant to subsection (a), the railroad shall adopt and comply with such plan and may not amend the plan without first notifying the Secretary of the proposed amendment. Revenue service may not begin until the railroad has completed the requirements of its plan, including the minimum simulated service period required by the plan.(c)RulemakingThe Secretary shall promulgate regulations to carry out this section, including—(1)requiring that any identified safety deficiencies be addressed and corrected before the initiation of revenue service; and(2)establishing appropriate deadlines to enable the Secretary to review and approve the pre-revenue service safety validation plan to ensure that service is not unduly delayed..(b)Clerical amendmentThe analysis for chapter 201 of title 49, United States Code, as amended by section 2415(b), is further amended by adding at the end the following:20170. Pre-revenue service safety validation plan..2417.Federal Railroad Administration accident and incident investigationsSection 20902 of title 49, United States Code, is amended—(1)in subsection (b) by striking subpena and inserting subpoena; and(2)by adding at the end the following:(d)Gathering information and technical expertise(1)In generalThe Secretary shall create a standard process for investigators to use during accident and incident investigations conducted under this section for determining when it is appropriate and the appropriate method for—(A)gathering information about an accident or incident under investigation from railroad carriers, contractors or employees of railroad carriers or representatives of employees of railroad carriers, and others, as determined relevant by the Secretary; and(B)consulting with railroad carriers, contractors or employees of railroad carriers or representatives of employees of railroad carriers, and others, as determined relevant by the Secretary, for technical expertise on the facts of the accident or incident under investigation.(2)ConfidentialityIn developing the process required under paragraph (1), the Secretary shall factor in ways to maintain the confidentiality of any entity identified under paragraph (1) if—(A)such entity requests confidentiality;(B)such entity was not involved in the accident or incident; and(C)maintaining such entity’s confidentiality does not adversely affect an investigation of the Federal Railroad Administration.(3)ApplicabilityThis subsection shall not apply to any investigation carried out by the National Transportation Safety Board..2418.Civil penalty enforcement authoritySection 21301(a) of title 49, United States Code, is amended by striking paragraph (3) and inserting the following:(3)The Secretary may find that a person has violated this chapter or a regulation prescribed or order, special permit, or approval issued under this chapter only after notice and an opportunity for a hearing. The Secretary shall impose a penalty under this section by giving the person written notice of the amount of the penalty. The Secretary may compromise the amount of a civil penalty by settlement agreement without issuance of an order. In determining the amount of a compromise, the Secretary shall consider—(A)the nature, circumstances, extent, and gravity of the violation;(B)with respect to the violator, the degree of culpability, any history of violations, the ability to pay, and any effect on the ability to continue to do business; and(C)other matters that justice requires.(4)The Attorney General may bring a civil action in an appropriate district court of the United States to collect a civil penalty imposed or compromise under this section and any accrued interest on the civil penalty. In the civil action, the amount and appropriateness of the civil penalty shall not be subject to review..2419.Advancing safety and innovative technology(a)In generalSection 26103 of title 49, United States Code, is amended to read as follows:26103.Safety regulations and evaluationThe Secretary shall—(1)promulgate such safety regulations as may be necessary for high-speed rail services; and(2)before promulgating such regulations, consult with developers of new high-speed rail technologies to develop a method for evaluating safety performance..(b)Clerical amendmentThe analysis for chapter 261 of title 49, United States Code, is amended by striking the item relating to section 26103 and inserting the following:26103. Safety regulations and evaluation..2420.Passenger rail vehicle occupant protection systems(a)StudyThe Administrator of the Federal Railroad Administration shall conduct a study of the potential installation and use in new passenger rail rolling stock of passenger rail vehicle occupant protection systems that could materially improve passenger safety. (b)ConsiderationsIn conducting the study under subsection (a), the Administrator shall consider minimizing the risk of secondary collisions, including estimating the costs and benefits of the new requirements, through the use of— (1)occupant restraint systems;(2)air bags;(3)emergency window retention systems; and(4)interior designs, including seats, baggage restraints, and table configurations and attachments.(c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall—(1)submit a report summarizing the findings of the study conducted pursuant to subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and(2)publish such report on the website of the Federal Railroad Administration.(d)RulemakingFollowing the completion of the study required under subsection (a), and after considering the costs and benefits of the proposed protection systems, the Administrator may promulgate a rule that establishes standards for the use of occupant protection systems in new passenger rail rolling stock. 2421.Federal Railroad Administration safety reportingNot later than 1 year after the date of enactment of this Act, and annually thereafter for the following 4 years, the Secretary shall update Special Study Block 49 on Form FRA F 6180.54 (Rail Equipment Accident/Incident Report) to collect, with respect to trains involved in accidents required to be reported to the Federal Railroad Administration—(1)the number of cars and length of the involved trains; and(2)the number of crew members who were aboard a controlling locomotive involved in an accident at the time of such accident.2422.National Academies study on trains longer than 7,500 feet(a)StudyThe Secretary shall seek to enter into an agreement with the National Academies to conduct a study on the operation of freight trains that are longer than 7,500 feet.(b)ElementsThe study conducted pursuant to subsection (a) shall—(1)examine any potential impacts to safety from the operation of freight trains that are longer than 7,500 feet and the mitigation of any identified risks, including—(A)any potential changes in the risk of loss of communications between the end of train device and the locomotive cab, including communications over differing terrains and conditions;(B)any potential changes in the risk of loss of radio communications between crew members when a crew member alights from the train, including communications over differing terrains and conditions;(C)any potential changes in the risk of derailments, including any risks associated with in-train compressive forces and slack action or other safety risks in the operations of such trains in differing terrains and conditions;(D)any potential impacts associated with the deployment of multiple distributed power units in the consists of such trains; and(E)any potential impacts on braking and locomotive performance and track wear and tear;(2)evaluate any impacts on scheduling and efficiency of passenger operations and in the shipping of goods by freight as a result of longer trains;(3)determine whether additional engineer and conductor training is required for safely operating such trains;(4)assess the potential impact on the amount of time and frequency of occurrence highway-rail grade crossings are occupied; and(5)identify any potential environmental impacts, including greenhouse gas emissions, that have resulted from the operation of longer trains.(c)ComparisonWhen evaluating the potential impacts of the operation of trains longer than 7,500 feet under subsection (b), the impacts of such trains shall be compared to the impacts of trains that are shorter than 7,500 feet, after taking into account train frequency.(d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that contains the results of the study conducted by the National Academies under this section.(e)FundingFrom the amounts appropriated for fiscal year 2021 pursuant to the authorization under section 20117(a) of title 49, United States Code, the Secretary shall expend not less than $1,000,000 and not more than $2,000,000 to carry out the study required under this section.2423.High-speed train noise emissions(a)In generalSection 17 of the Noise Control Act of 1972 (42 U.S.C. 4916) is amended—(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(2)by inserting after subsection (b) the following:(c)High-Speed train noise emissions(1)In generalThe Secretary of Transportation, in consultation with the Administrator, may prescribe regulations governing railroad-related noise emission standards for trains operating on the general railroad system of transportation at speeds exceeding 160 miles per hour, including noise related to magnetic levitation systems and other new technologies not traditionally associated with railroads.(2)Factors in rulemakingThe regulations prescribed pursuant to paragraph (1) may—(A)consider variances in maximum pass-by noise with respect to the speed of the equipment;(B)account for current engineering best practices; and (C)encourage the use of noise mitigation techniques to the extent reasonable if the benefits exceed the costs.(3)Conventional-speed trainsRailroad-related noise regulations prescribed under subsection (a) shall continue to govern noise emissions from the operation of trains, including locomotives and rail cars, when operating at speeds not exceeding 160 miles per hour..(b)Technical amendmentThe second sentence of section 17(b) of the Noise Control Act of 1972 (42 U.S.C. 4916(b)) is amended by striking the Safety Appliance Acts, the Interstate Commerce Act, and the Department of Transportation Act and inserting subtitle V of title 49, United States Code.2424.Critical incident stress plansThe Secretary shall amend part 272 of title 49, Code of Federal Regulations, to the extent necessary to ensure that—(1)the coverage of a critical incident stress plan under section 272.7 of such part includes employees of commuter railroads and intercity passenger railroads (as such terms are defined in section 272.9 of such part), including employees who directly interact with passengers; and(2)an assault against an employee requiring medical attention is included in the definition of critical incident under section 272.9 of such part. IIIMotor carrier safety3001.Authorization of appropriations(a)Administrative expensesSection 31110 of title 49, United States Code, is amended by striking subsection (a) and inserting the following:(a)Administrative expensesThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration—(1)$360,000,000 for fiscal year 2022;(2)$367,500,000 for fiscal year 2023;(3)$375,000,000 for fiscal year 2024;(4)$382,500,000 for fiscal year 2025; and(5)$390,000,000 for fiscal year 2026..(b)Financial assistance programsSection 31104 of title 49, United States Code, is amended—(1)by striking subsection (a) and inserting the following:(a)Financial assistance programsThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account)—(1)subject to subsection (c), to carry out the motor carrier safety assistance program under section 31102 (other than the high priority program under subsection (l) of that section)—(A)$390,500,000 for fiscal year 2022;(B)$398,500,000 for fiscal year 2023;(C)$406,500,000 for fiscal year 2024;(D)$414,500,000 for fiscal year 2025; and(E)$422,500,000 for fiscal year 2026;(2)subject to subsection (c), to carry out the high priority program under section 31102(l) (other than the commercial motor vehicle enforcement training and support grant program under paragraph (5) of that section)—(A)$57,600,000 for fiscal year 2022;(B)$58,800,000 for fiscal year 2023;(C)$60,000,000 for fiscal year 2024;(D)$61,200,000 for fiscal year 2025; and(E)$62,400,000 for fiscal year 2026;(3)to carry out the commercial motor vehicle enforcement training and support grant program under section 31102(l)(5), $5,000,000 for each of fiscal years 2022 through 2026;(4)to carry out the commercial motor vehicle operators grant program under section 31103—(A)$1,100,000 for fiscal year 2022;(B)$1,200,000 for fiscal year 2023;(C)$1,300,000 for fiscal year 2024;(D)$1,400,000 for fiscal year 2025; and(E)$1,500,000 for fiscal year 2026; and(5)subject to subsection (c), to carry out the financial assistance program for commercial driver’s license implementation under section 31313—(A)$41,800,000 for fiscal year 2022;(B)$42,650,000 for fiscal year 2023;(C)$43,500,000 for fiscal year 2024;(D)$44,350,000 for fiscal year 2025; and(E)$45,200,000 for fiscal year 2026.;(2)in subsection (b)(2)—(A)in the third sentence, by striking The Secretary and inserting the following:(C)In-kind contributionsThe Secretary;(B)in the second sentence, by striking The Secretary and inserting the following:(B)LimitationThe Secretary;(C)in the first sentence—(i)by inserting (except subsection (l)(5) of that section) after section 31102; and(ii)by striking The Secretary and inserting the following:(A)Reimbursement percentage(i)In generalThe Secretary; and(D)in subparagraph (A) (as so designated), by adding at the end the following:(ii)Commercial motor vehicle enforcement training and support grant programThe Secretary shall reimburse a recipient, in accordance with a financial assistance agreement made under section 31102(l)(5), an amount that is equal to 100 percent of the costs incurred by the recipient in a fiscal year in developing and implementing a training program under that section.;(3)in subsection (c)—(A)in the subsection heading, by striking partner training and;(B)in the first sentence—(i)by striking (4) and inserting (5); and(ii)by striking partner training and; and(C)by striking the second sentence;(4)in subsection (f)—(A)in paragraph (1), by striking for the next fiscal year and inserting for the next 2 fiscal years;(B)in paragraph (4), by striking for the next fiscal year and inserting for the next 2 fiscal years;(C)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(D)by inserting after paragraph (3) the following:(4)For grants made for carrying out section 31102(l)(5), for the fiscal year in which the Secretary approves the financial assistance agreement and for the next 4 fiscal years.; and(5)in subsection (i)—(A)by striking Amounts not expended and inserting the following:(1)In generalExcept as provided in paragraph (2), amounts not expended; and(B)by adding at the end the following:(2)Motor carrier safety assistance programAmounts made available for the motor carrier safety assistance program established under section 31102 (other than amounts made available to carry out section 31102(l)) that are not expended by a recipient during the period of availability shall be released back to the Secretary for reallocation under that program..(c)Enforcement data updatesSection 31102(h)(2)(A) of title 49, United States Code, is amended by striking 2004 and 2005 and inserting 2014 and 2015.3002.Motor carrier safety advisory committeeSection 4144 of the SAFETEA–LU (49 U.S.C. 31100 note; Public Law 109–59) is amended—(1)in subsection (b)(1), in the second sentence, by inserting , including small business motor carriers after industry; and(2)in subsection (d), by striking September 30, 2013 and inserting September 30, 2025.3003.Combating human traffickingSection 31102(l) of title 49, United States Code, is amended—(1)in paragraph (2)—(A)in subparagraph (G)(ii), by striking and at the end;(B)by redesignating subparagraph (H) as subparagraph (J); and(C)by inserting after subparagraph (G) the following:(H)support, through the use of funds otherwise available for such purposes—(i)the recognition, prevention, and reporting of human trafficking, including the trafficking of human beings—(I)in a commercial motor vehicle; or(II)by any occupant, including the operator, of a commercial motor vehicle; (ii)the detection of criminal activity or any other violation of law relating to human trafficking; and(iii)enforcement of laws relating to human trafficking;(I)otherwise support the recognition, prevention, and reporting of human trafficking; and; and(2)in paragraph (3)(D)—(A)in clause (ii), by striking and at the end;(B)in clause (iii), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(iv)for the detection of, and enforcement actions taken as a result of, criminal activity (including the trafficking of human beings)—(I)in a commercial motor vehicle; or(II)by any occupant, including the operator, of a commercial motor vehicle; and(v)in addition to any funds otherwise made available for the recognition, prevention, and reporting of human trafficking, to support the recognition, prevention, and reporting of human trafficking..3004.Immobilization grant programSection 31102(l) of title 49, United States Code, is amended by adding at the end the following:(4)Immobilization grant program(A)Definition of passenger-carrying commercial motor vehicleIn this paragraph, the term passenger-carrying commercial motor vehicle has the meaning given the term commercial motor vehicle in section 31301.(B)EstablishmentThe Secretary shall establish an immobilization grant program under which the Secretary shall provide to States discretionary grants for the immobilization or impoundment of passenger-carrying commercial motor vehicles that—(i)are determined to be unsafe; or(ii)fail inspection.(C)List of criteria for immobilizationThe Secretary, in consultation with State commercial motor vehicle entities, shall develop a list of commercial motor vehicle safety violations and defects that the Secretary determines warrant the immediate immobilization of a passenger-carrying commercial motor vehicle.(D)EligibilityA State shall be eligible to receive a grant under this paragraph only if the State has the authority to require the immobilization or impoundment of a passenger-carrying commercial motor vehicle—(i)with respect to which a motor vehicle safety violation included in the list developed under subparagraph (C) is determined to exist; or(ii)that is determined to have a defect included in that list.(E)Use of fundsA grant provided under this paragraph may be used for—(i)the immobilization or impoundment of passenger-carrying commercial motor vehicles described in subparagraph (D);(ii)safety inspections of those passenger-carrying commercial motor vehicles; and(iii)any other activity relating to an activity described in clause (i) or (ii), as determined by the Secretary.(F)Secretary authorizationThe Secretary may provide to a State amounts for the costs associated with carrying out an immobilization program using funds made available under section 31104(a)(2)..3005.Commercial motor vehicle enforcement training and supportSection 31102(l) of title 49, United States Code (as amended by section 3004), is amended—(1)in paragraph (1), by striking (2) and (3) and inserting (2) through (5);(2)in paragraph (3)(E), by striking sections 31104(a)(1) and 31104(a)(2) and inserting paragraphs (1) and (2)(A) of section 31104(a); and(3)by adding at the end the following:(5)Commercial motor vehicle enforcement training and support grant program(A)In generalThe Secretary shall administer a commercial motor vehicle enforcement training and support grant program funded under section 31104(a)(2)(B), under which the Secretary shall make discretionary grants to eligible entities described in subparagraph (C) for the purposes described in subparagraph (B).(B)PurposesThe purposes of the grant program under subparagraph (A) are—(i)to train non-Federal employees who conduct commercial motor vehicle enforcement activities; and (ii)to develop related training materials.(C)Eligible entitiesAn entity eligible for a discretionary grant under the program described in subparagraph (A) is a nonprofit organization that has—(i)expertise in conducting a training program for non-Federal employees; and (ii)the ability to reach and involve in a training program a target population of commercial motor vehicle safety enforcement employees..3006.Study of commercial motor vehicle crash causation(a)DefinitionsIn this section:(1)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 31132 of title 49, United States Code.(2)StudyThe term study means the study carried out under subsection (b).(b)StudyThe Secretary shall carry out a comprehensive study—(1)to determine the causes of, and contributing factors to, crashes that involve a commercial motor vehicle; and(2)to identify data requirements, data collection procedures, reports, and any other measures that can be used to improve the ability of States and the Secretary—(A)to evaluate future crashes involving commercial motor vehicles;(B)to monitor crash trends and identify causes and contributing factors; and(C)to develop effective safety improvement policies and programs.(c)DesignThe study shall be designed to yield information that can be used to help policy makers, regulators, and law enforcement identify activities and other measures that are likely to lead to reductions in—(1)the frequency of crashes involving a commercial motor vehicle;(2)the severity of crashes involving a commercial motor vehicle; and(3)fatalities and injuries.(d)ConsultationIn designing and carrying out the study, the Secretary may consult with individuals or entities with expertise on—(1)crash causation and prevention;(2)commercial motor vehicles, commercial drivers, and motor carriers, including passenger carriers;(3)highways and noncommercial motor vehicles and drivers;(4)Federal and State highway and motor carrier safety programs;(5)research methods and statistical analysis; and(6)other relevant topics, as determined by the Secretary.(e)Public commentThe Secretary shall make available for public comment information about the objectives, methodology, implementation, findings, and other aspects of the study.(f)ReportsAs soon as practicable after the date on which the study is completed, the Secretary shall submit to Congress a report describing the results of the study and any legislative recommendations to facilitate reductions in the matters described in paragraphs (1) through (3) of subsection (c).3007.Promoting women in the trucking workforce(a)FindingsCongress finds that—(1)women make up 47 percent of the workforce of the United States;(2)women are significantly underrepresented in the trucking industry, holding only 24 percent of all transportation and warehousing jobs and representing only—(A)6.6 percent of truck drivers;(B)12.5 percent of all workers in truck transportation; and(C)8 percent of freight firm owners;(3)given the total number of women truck drivers, women are underrepresented in the truck-driving workforce; and(4)women truck drivers have been shown to be 20 percent less likely than male counterparts to be involved in a crash.(b)Sense of Congress regarding women in truckingIt is the sense of Congress that the trucking industry should explore every opportunity to encourage and support the pursuit and retention of careers in trucking by women, including through programs that support recruitment, driver training, and mentorship.(c)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Federal Motor Carrier Safety Administration.(2)BoardThe term Board means the Women of Trucking Advisory Board established under subsection (d)(1).(3)Large trucking companyThe term large trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with more than 100 power units.(4)Mid-sized trucking companyThe term mid-sized trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with not fewer than 11 power units and not more than 100 power units.(5)Power unitThe term power unit means a self-propelled vehicle under the jurisdiction of the Federal Motor Carrier Safety Administration.(6)Small trucking companyThe term small trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with not fewer than 1 power unit and not more than 10 power units.(d)Women of Trucking Advisory Board(1)EstablishmentTo encourage women to enter the field of trucking, the Administrator shall establish and facilitate an advisory board, to be known as the Women of Trucking Advisory Board, to review and report on policies that—(A)provide education, training, mentorship, or outreach to women in the trucking industry; and(B)recruit, retain, or advance women in the trucking industry.(2)Membership(A)In generalThe Board shall be composed of not fewer than 8 members whose backgrounds, experience, and certifications allow those members to contribute balanced points of view and diverse ideas regarding the matters described in paragraph (3)(B).(B)Appointment(i)In generalNot later than 270 days after the date of enactment of this Act, the Administrator shall appoint the members of the Board, of whom—(I)not fewer than 1 shall be a representative of large trucking companies;(II)not fewer than 1 shall be a representative of mid-sized trucking companies;(III)not fewer than 1 shall be a representative of small trucking companies;(IV)not fewer than 1 shall be a representative of nonprofit organizations in the trucking industry;(V)not fewer than 1 shall be a representative of trucking business associations;(VI)not fewer than 1 shall be a representative of independent owner-operators;(VII)not fewer than 1 shall be a woman who is a professional truck driver; and(VIII)not fewer than 1 shall be a representative of an institution of higher education or trucking trade school.(ii)DiversityA member of the Board appointed under any of subclauses (I) through (VIII) of clause (i) may not be appointed under any other subclause of that clause. (C)TermsEach member shall be appointed for the life of the Board.(D)CompensationA member of the Board shall serve without compensation.(3)Duties(A)In generalThe Board shall identify—(i)barriers and industry trends that directly or indirectly discourage women from pursuing and retaining careers in trucking, including—(I)any particular barriers and trends that impact women minority groups;(II)any particular barriers and trends that impact women who live in rural, suburban, or urban areas; and(III)any safety risks unique to women in the trucking industry;(ii)ways in which the functions of trucking companies, nonprofit organizations, training and education providers, and trucking associations may be coordinated to facilitate support for women pursuing careers in trucking;(iii)opportunities to expand existing opportunities for women in the trucking industry; and(iv)opportunities to enhance trucking training, mentorship, education, and advancement and outreach programs that would increase the number of women in the trucking industry.(B)ReportNot later than 2 years after the date of enactment of this Act, the Board shall submit to the Administrator a report containing the findings and recommendations of the Board, including recommendations that companies, associations, institutions, other organizations, or the Administrator may adopt—(i)to address any industry trends identified under subparagraph (A)(i);(ii)to coordinate the functions of trucking companies, nonprofit organizations, and trucking associations in a manner that facilitates support for women pursuing careers in trucking;(iii)(I)to take advantage of any opportunities identified under subparagraph (A)(iii); and(II)to create new opportunities to expand existing scholarship opportunities for women in the trucking industry; and(iv)to enhance trucking training, men­tor­ship, education, and outreach programs that are exclusive to women.(4)Report to Congress(A)In generalNot later than 3 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing—(i)the findings and recommendations of the Board under paragraph (3)(B); and(ii)any actions taken by the Administrator to adopt the recommendations of the Board (or an explanation of the reasons for not adopting the recommendations).(B)Public availabilityThe Administrator shall make the report under subparagraph (A) publicly available—(i)on the website of the Federal Motor Carrier Safety Administration; and(ii)in appropriate offices of the Federal Motor Carrier Safety Administration.(5)TerminationThe Board shall terminate on submission of the report to Congress under paragraph (4). 3008.State inspection of passenger-carrying commercial motor vehicles(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall solicit additional comment on the advance notice of proposed rulemaking entitled State Inspection Programs for Passenger-Carrier Vehicles (81 Fed. Reg. 24769 (April 27, 2016)).(b)Final rule(1)In generalAfter reviewing all comments received in response to the solicitation under subsection (a), if the Secretary determines that data and information exist to support moving forward with a final rulemaking action, the Secretary shall issue a final rule relating to the advance notice of proposed rulemaking described in that subsection.(2)ConsiderationsIn determining whether to issue a final rule under paragraph (1), the Secretary shall consider the impact of continuing to allow self-inspection as a means to satisfy periodic inspection requirements on the safety of passenger carrier operations.3009.Truck Leasing Task Force(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Labor, shall establish a task force, to be known as the Truck Leasing Task Force (referred to in this section as the Task Force).(b)Membership(1)In generalThe Secretary shall select not more than 10 individuals to serve as members of the Task Force, including at least 1 representative from each of the following:(A)Labor organizations.(B)Motor carriers that provide lease-purchase agreements to owner-operators.(C)Consumer protection groups.(D)Members of the legal profession who specialize in consumer finance issues, including experience with lease-purchase agreements.(E)Owner-operators in the trucking industry with experience regarding lease-purchase agreements.(F)Businesses that provide or are subject to lease-purchase agreements in the trucking industry.(2)CompensationA member of the Task Force shall serve without compensation. (c)DutiesThe Task Force shall examine, at a minimum—(1)common truck leasing arrangements available to commercial motor vehicle drivers, including lease-purchase agreements;(2)the terms of the leasing agreements described in paragraph (1);(3)(A)the existence of inequitable leasing agreements and terms in the motor carrier industry;(B)whether any such inequitable terms and agreements affect the frequency of maintenance performed on vehicles subject to those agreements; and(C)whether any such inequitable terms and agreements affect whether a vehicle is kept in a general state of good repair;(4)specific agreements available to drayage drivers at ports relating to the Clean Truck Program or any similar program to decrease emissions from port operations;(5)the impact of truck leasing agreements on the net compensation of commercial motor vehicle drivers, including port drayage drivers;(6)whether truck leasing agreements properly incentivize the safe operation of vehicles, including driver compliance with the hours of service regulations and laws governing speed and safety generally;(7)resources to assist commercial motor vehicle drivers in assessing the financial impacts of leasing agreements; and(8)(A)the opportunity that equitable leasing agreements provide for drivers to start or expand trucking companies; and (B)the history of motor carriers starting from single owner-operators.(d)ReportOn completion of the examination under subsection (c), the Task Force shall submit to the Secretary, the Secretary of Labor, and the appropriate committees of Congress a report containing—(1)the findings of the Task Force with respect to the matters described in subsection (c);(2)best practices relating to—(A)assisting a commercial motor vehicle driver in assessing the impacts of leasing agreements prior to entering into such an agreement;(B)assisting a commercial motor vehicle driver who has entered into a predatory lease agreement; and(C)preventing coercion and impacts on safety as described in section 31136 of title 49, United States Code; and(3)recommendations relating to changes to laws (including regulations), as applicable, at the Federal, State, or local level to promote fair leasing agreements under which a commercial motor vehicle driver, including a short haul driver, who is a party to such an agreement is able to earn a rate commensurate with other commercial motor vehicle drivers performing similar duties.(e)TerminationNot later than 30 days after the date on which the report under subsection (d) is submitted, the Task Force shall terminate.3010.Automatic emergency braking(a)DefinitionsIn this section:(1)Automatic emergency braking systemThe term automatic emergency braking system means a system on a commercial motor vehicle that, based on a predefined distance and closing rate with respect to an obstacle in the path of the commercial motor vehicle—(A)alerts the driver of the obstacle; and(B)if necessary to avoid or mitigate a collision with the obstacle, automatically applies the brakes of the commercial motor vehicle.(2)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 31101 of title 49, United States Code.(b)Federal motor vehicle safety standardNot later than 2 years after the date of enactment of this Act, the Secretary shall—(1)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires any commercial motor vehicle subject to section 571.136 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 136) (or a successor regulation) that is manufactured after the effective date of the standard prescribed under this paragraph to be equipped with an automatic emergency braking system; and(2)as part of the standard under paragraph (1), establish performance requirements for automatic emergency braking systems.(c)Federal motor carrier safety regulationNot later than 1 year after the date of enactment of this Act, the Secretary shall prescribe a regulation under section 31136 of title 49, United States Code, that requires that an automatic emergency braking system installed in a commercial motor vehicle manufactured after the effective date of the standard prescribed under subsection (b)(1) that is in operation on or after that date and is subject to section 571.136 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 136) (or a successor regulation) be used at any time during which the commercial motor vehicle is in operation.(d)Report on automatic emergency braking in other commercial motor vehicles(1)StudyNot later than 2 years after the date of enactment of this Act, the Secretary shall complete a study on equipping a variety of commercial motor vehicles not subject to section 571.136 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 136) (or a successor regulation) as of that date of enactment with automatic emergency braking systems to avoid or mitigate a collision with an obstacle in the path of the commercial motor vehicle, including an assessment of the feasibility, benefits, and costs associated with installing automatic emergency braking systems on a variety of newly manufactured commercial motor vehicles with a gross vehicle weight rating greater than 10,001 pounds.(2)Independent researchIf the Secretary enters into a contract with a third party to perform research relating to the study required under paragraph (1), the Secretary shall ensure that the third party does not have any financial or contractual ties to, or relationships with—(A)a motor carrier that transports passengers or property for compensation;(B)the motor carrier industry; or(C)an entity producing or supplying automatic emergency braking systems.(3)Public commentNot later than 90 days after the date on which the study under paragraph (1) is completed, the Secretary shall—(A)issue a notice in the Federal Register containing the findings of the study; and (B)provide an opportunity for public comment.(4)Report to CongressNot later than 90 days after the conclusion of the public comment period under paragraph (3)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report that includes—(A)the results of the study under paragraph (1);(B)a summary of any comments received under paragraph (3)(B); and(C)a determination as to whether the Secretary intends to develop performance requirements for automatic emergency braking systems for applicable commercial motor vehicles, including any analysis that led to that determination.(5)RulemakingNot later than 2 years after the date on which the study under paragraph (1) is completed, the Secretary shall—(A)determine whether a motor vehicle safety standard relating to equipping the commercial motor vehicles described in that paragraph with automatic emergency braking systems would meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code; and(B)if the Secretary determines that a motor vehicle safety standard described in subparagraph (A) would meet the requirements and considerations described in that subparagraph, initiate a rulemaking to prescribe such a motor vehicle safety standard.3011.Underride protection(a)DefinitionsIn this section:(1)CommitteeThe term Committee means the Advisory Committee on Underride Protection established under subsection (d)(1).(2)Motor carrierThe term motor carrier has the meaning given the term in section 13102 of title 49, United States Code.(3)Passenger motor vehicleThe term passenger motor vehicle has the meaning given the term in section 32101 of title 49, United States Code.(4)Underride crashThe term underride crash means a crash in which a trailer or semitrailer intrudes into the passenger compartment of a passenger motor vehicle.(b)Rear underride guards(1)Trailers and semitrailers(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to revise sections 571.223 and 571.224 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Numbers 223 and 224, respectively), to require trailers and semitrailers manufactured after the date on which those regulations are promulgated to be equipped with rear impact guards that are designed to prevent passenger compartment intrusion from a trailer or semitrailer when a passenger motor vehicle traveling at 35 miles per hour makes—(i)an impact in which the passenger motor vehicle impacts the center of the rear of the trailer or semitrailer;(ii)an impact in which 50 percent of the width of the passenger motor vehicle overlaps the rear of the trailer or semitrailer; and(iii)an impact in which 30 percent of the width of the passenger motor vehicle overlaps the rear of the trailer or semitrailer, if the Secretary determines that a revision of sections 571.223 and 571.224 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Numbers 223 and 224, respectively) to address such an impact would meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code.(B)Effective dateThe regulations promulgated under subparagraph (A) shall require full compliance with each Federal Motor Vehicle Safety Standard revised pursuant to those regulations not later than 2 years after the date on which those regulations are promulgated.(2)Additional researchThe Secretary shall conduct additional research on the design and development of rear impact guards that can—(A)prevent underride crashes in cases in which the passenger motor vehicle is traveling at speeds of up to 65 miles per hour; and (B)protect passengers in passenger motor vehicles against severe injury in crashes in which the passenger motor vehicle is traveling at speeds of up to 65 miles per hour.(3)Review of standardsNot later than 5 years after the date on which the regulations under paragraph (1)(A) are promulgated, the Secretary shall—(A)review the Federal Motor Vehicle Safety Standards revised pursuant to those regulations and any other requirements of those regulations relating to rear underride guards on trailers or semitrailers to evaluate the need for changes in response to advancements in technology; and (B)update those Federal Motor Vehicle Safety Standards and those regulations accordingly.(4)Inspections(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to revise the regulations relating to minimum periodic inspection standards under appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations, and the regulations relating to driver vehicle inspection reports under section 396.11 of that title to include requirements relating to rear impact guards and rear end protection that are consistent with the requirements described in section 393.86 of that title.(B)ConsiderationsIn revising the regulations described in subparagraph (A), the Secretary shall consider it to be a defect or a deficiency if a rear impact guard is missing an, or has a corroded or compromised, element that affects the structural integrity and protective feature of the rear impact guard.(c)Side underride guards(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall—(A)complete additional research on side underride guards to better understand the overall effectiveness of side underride guards;(B)assess the feasibility, benefits, and costs of, and any impacts on intermodal equipment, freight mobility (including port operations), and freight capacity associated with, installing side underride guards on newly manufactured trailers and semitrailers with a gross vehicle weight rating of 10,000 pounds or more;(C)consider the unique structural and operational aspects of—(i)intermodal chassis (as defined in section 340.2 of title 46, Code of Federal Regulations; and(ii)pole trailers (as defined in section 390.5 of title 49, Code of Federal Regulations; and(D)if warranted, develop performance standards for side underride guards.(2)Independent researchIf the Secretary enters into a contract with a third party to perform the research required under paragraph (1)(A), the Secretary shall ensure that the third party does not have any financial or contractual ties to, or relationships with—(A)a motor carrier that transports passengers or property for compensation;(B)the motor carrier industry; or (C)an entity producing or supplying underride guards.(3)Publication of assessmentNot later than 90 days after completion of the assessment required under paragraph (1)(B), the Secretary shall—(A)issue a notice in the Federal Register containing the findings of the assessment; and (B)provide an opportunity for public comment.(4)Report to congressNot later than 90 days after the conclusion of the public comment period under paragraph (3)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—(A)the results of the assessment under paragraph (1)(B);(B)a summary of any comments received by the Secretary under paragraph (3)(B); and (C)a determination as to whether the Secretary intends to develop performance requirements for side underride guards, including any analysis that led to that determination.(d)Advisory committee on underride protection(1)EstablishmentThe Secretary shall establish an Advisory Committee on Underride Protection to provide advice and recommendations to the Secretary on safety regulations to reduce underride crashes and fatalities relating to underride crashes.(2)Membership(A)In generalThe Committee shall be composed of not more than 20 members, appointed by the Secretary, who—(i)are not employees of the Department; and (ii)are qualified to serve on the Committee because of their expertise, training, or experience.(B)RepresentationThe Committee shall include 2 representatives of each of the following:(i)Truck and trailer manufacturers.(ii)Motor carriers, including independent owner-operators.(iii)Law enforcement.(iv)Motor vehicle engineers.(v)Motor vehicle crash investigators.(vi)Truck safety organizations.(vii)The insurance industry.(viii)Emergency medical service providers.(ix)Families of underride crash victims.(x)Labor organizations.(3)CompensationMembers of the Committee shall serve without compensation.(4)MeetingsThe Committee shall meet not less frequently than annually.(5)SupportOn request of the Committee, the Secretary shall provide information, administrative services, and supplies necessary for the Committee to carry out the duties of the Committee.(6)ReportThe Committee shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a biennial report that—(A)describes the advice and recommendations made to the Secretary; and(B)includes an assessment of progress made by the Secretary in advancing safety regulations relating to underride crashes.(e)Data collectionNot later than 1 year after the date of enactment of this Act, the Secretary shall implement the recommendations described in the report of the Government Accountability Office entitled Truck Underride Guards: Improved Data Collection, Inspections, and Research Needed, published on March 14, 2019, and numbered GAO–19–264.3012.Providers of recreational activitiesSection 13506(b) of title 49, United States Code, is amended—(1)in paragraph (2), by striking or at the end;(2)in paragraph (3), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(4)transportation by a motor vehicle designed or used to transport not fewer than 9, and not more than 15, passengers (including the driver), whether operated alone or with a trailer attached for the transport of recreational equipment, if—(A)the motor vehicle is operated by a person that provides recreational activities;(B)the transportation is provided within a 150 air-mile radius of the location at which passengers initially boarded the motor vehicle at the outset of the trip; and(C)in the case of a motor vehicle transporting passengers over a route between a place in a State and a place in another State, the person operating the motor vehicle is lawfully providing transportation of passengers over the entire route in accordance with applicable State law..3013.Amendments to regulations relating to transportation of household goods in interstate commerce(a)DefinitionsIn this section:(1)AdministrationThe term Administration means the Federal Motor Carrier Safety Administration.(2)Covered carrierThe term covered carrier means a motor carrier that is—(A)engaged in the interstate transportation of household goods; and(B)subject to the requirements of part 375 of title 49, Code of Federal Regulations (as in effect on the effective date of any amendments made pursuant to the notice of proposed rulemaking issued under subsection (b)).(b)Amendments to regulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking to amend, as the Secretary determines to be appropriate, regulations relating to the interstate transportation of household goods.(c)ConsiderationsIn issuing the notice of proposed rulemaking under subsection (b), the Secretary shall consider amending the following provisions of title 49, Code of Federal Regulations, in accordance with the following recommendations:(1)Section 375.207(b) to require each covered carrier to include on the website of the covered carrier a link—(A)to the publication of the Administration entitled Ready to Move—Tips for a Successful Interstate Move and numbered ESA–03–005 on the website of the Administration; or(B)to a copy of the publication referred to in subparagraph (A) on the website of the covered carrier.(2)Subsections (a) and (b)(1) of section 375.213 to require each covered carrier to provide to each individual shipper, together with any written estimate provided to the shipper, a copy of the publication described in appendix A of part 375 of that title, entitled Your Rights and Responsibilities When You Move and numbered ESA–03–006 (or a successor publication), in the form of a written copy or a hyperlink on the website of the covered carrier to the location on the website of the Administration containing that publication. (3)Section 375.213 to repeal subsection (e) of that section.(4)Section 375.401(a) to require each covered carrier—(A)to conduct a visual survey of the household goods to be transported by the covered carrier—(i)in person; or(ii)virtually, using—(I)a remote camera; or(II)another appropriate technology;(B)to offer a visual survey described in subparagraph (A) for all household goods shipments, regardless of the distance between—(i)the location of the household goods; and(ii)the location of the agent of the covered carrier preparing the estimate; and(C)to provide to each shipper a copy of the publication of the Administration entitled Ready to Move—Tips for a Successful Interstate Move and numbered ESA–03–005 on receipt from the shipper of a request to schedule, or a waiver of, a visual survey offered under subparagraph (B).(5)Sections 375.401(b)(1), 375.403(a)(6)(ii), and 375.405(b)(7)(ii), and subpart D of appendix A of part 375, to require that, in any case in which a shipper tenders any additional item or requests any additional service prior to loading a shipment, the affected covered carrier shall—(A)prepare a new estimate; and(B)maintain a record of the date, time, and manner in which the new estimate was accepted by the shipper. (6)Section 375.501(a), to establish that a covered carrier is not required to provide to a shipper an order for service if the covered carrier elects to provide the information described in paragraphs (1) through (15) of that section in a bill of lading that is presented to the shipper before the covered carrier receives the shipment.(7)Subpart H of part 375, to replace the replace the terms freight bill and expense bill with the term invoice.3014.Improving Federal-State motor carrier safety enforcement coordination(a)DefinitionsIn this section:(1)Covered StateThe term covered State means a State that receives Federal funds under the motor carrier safety assistance program established under section 31102 of title 49, United States Code.(2)Imminent hazardThe term imminent hazard has the same meaning as in section 521 of title 49, United States Code.(b)Review and enforcement of State out-of-Service ordersAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register a process under which the Secretary shall review each out-of-service order issued by a covered State in accordance with section 31144(d) of title 49, United States Code, by not later than 30 days after the date on which the out-of-service order is submitted to the Secretary by the covered State.(c)Review and enforcement of State imminent hazard determinations(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register a process under which the Secretary shall review imminent hazard determinations made by covered States.(2)EnforcementOn reviewing an imminent hazard determination under paragraph (1), the Secretary shall pursue enforcement under section 521 of title 49, United States Code, as the Secretary determines to be appropriate.3015.Limousine research(a)DefinitionsIn this section:(1)LimousineThe term limousine means a motor vehicle—(A)that has a seating capacity of 9 or more persons (including the driver);(B)with a gross vehicle weight rating greater than 10,000 pounds but not greater than 26,000 pounds; and(C)that the Secretary has determined by regulation has physical characteristics resembling—(i)a passenger car;(ii)a multipurpose passenger vehicle; or(iii)a truck with a gross vehicle weight rating of 10,000 pounds or less.(2)Limousine operatorThe term limousine operator means a person who owns or leases, and uses, a limousine to transport passengers for compensation.(3)Motor vehicle safety standardThe term motor vehicle safety standard has the meaning given the term in section 30102(a) of title 49, United States Code.(4)StateThe term State has the meaning given such term in section 30102(a) of title 49, United States Code.(b)Crashworthiness(1)ResearchNot later than 4 years after the date of enactment of this Act, the Secretary shall complete research into the development of motor vehicle safety standards for side impact protection, roof crush resistance, and air bag systems for the protection of occupants in limousines with alternative seating positions, including perimeter seating arrangements.(2)Rulemaking or report(A)Crashworthiness standards(i)In generalSubject to clause (ii), not later than 2 years after the date on which the research under paragraph (1) is completed, the Secretary shall prescribe, for the protection of occupants in limousines with alternative seating positions, a final motor vehicle safety standard for each of the following:(I)Side impact protection.(II)Roof crush resistance.(III)Air bag systems.(ii)Requirements and considerationsThe Secretary may only prescribe a motor vehicle safety standard described in clause (i) if the Secretary determines that the standard meets the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code.(B)ReportIf the Secretary determines that a motor vehicle safety standard described in subparagraph (A)(i) would not meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall publish in the Federal Register and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the reasons for not prescribing the standard.(c)Evacuation(1)ResearchNot later than 2 years after the date of enactment of this Act, the Secretary shall complete research into safety features and standards that aid evacuation in the event that an exit in the passenger compartment of a limousine is blocked.(2)Rulemaking or report(A)Limousine evacuation(i)In generalSubject to clause (ii), not later than 2 years after the date on which the research under paragraph (1) is completed, the Secretary shall prescribe a final motor vehicle safety standard based on the results of that research.(ii)Requirements and considerationsThe Secretary may only prescribe a motor vehicle safety standard described in clause (i) if the Secretary determines that the standard meets the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code.(B)ReportIf the Secretary determines that a standard described in subparagraph (A)(i) would not meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall publish in the Federal Register and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the reasons for not prescribing the standard.(d)Limousine inspection disclosure(1)In generalA limousine operator may not introduce a limousine into interstate commerce unless the limousine operator has prominently disclosed in a clear and conspicuous notice, including on the website of the operator if the operator has a website, the following:(A)The date of the most recent inspection of the limousine required under State or Federal law, if applicable.(B)The results of the inspection, if applicable.(C)Any corrective action taken by the limousine operator to ensure the limousine passed inspection, if applicable.(2)Federal trade commission enforcement(A)In generalThe Federal Trade Commission shall enforce this subsection in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this subsection. (B)TreatmentAny person who violates this subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(3)Savings provisionNothing in this subsection limits the authority of the Federal Trade Commission under any other provision of law.(4)Effective dateThis subsection shall take effect on the date that is 180 days after the date of enactment of this Act.3016.National Consumer Complaint Database(a)In generalNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the National Consumer Complaint Database of the Federal Motor Carrier Safety Administration.(b)ContentsThe report under subsection (a) shall include—(1)a review of the process and effectiveness of efforts to review and follow-up on complaints submitted to the National Consumer Complaint Database;(2)an identification of the top 5 complaint categories;(3)an identification of—(A)the process that the Federal Motor Carrier Safety Administration uses to determine which entities to take enforcement actions against; and (B)the top categories of enforcement actions taken by the Federal Motor Carrier Safety Administration;(4)a review of the use of the National Consumer Complaint Database website over the 5-year period ending on December 31, 2020, including information obtained by conducting interviews with drivers, customers of movers of household goods, brokers, motor carriers, including small business motor carriers, and other users of the website to determine the usability of the website;(5)a review of efforts taken by the Federal Motor Carrier Safety Administration to raise awareness of the National Consumer Complaint Database; and(6)recommendations, as appropriate, including with respect to methods—(A)for improving the usability of the National Consumer Complaint Database website;(B)for improving the review of complaints;(C)for using data collected through the National Consumer Complaint Database to identify bad actors; (D)to improve confidence and transparency in the complaint process; and(E)for improving stakeholder awareness of and participation in the National Consumer Complaint Database and the complaint system, including improved communication about the purpose of the National Consumer Complaint Database.3017.Electronic logging device oversightNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report detailing the processes—(1)used by the Federal Motor Carrier Safety Administration—(A)to review electronic logging device logs; and(B)to protect proprietary information and personally identifiable information obtained from electronic logging device logs; and(2)through which an operator may challenge or appeal a violation notice issued by the Federal Motor Carrier Safety Administration relating to an electronic logging device. IVHighway and motor vehicle safetyAHighway traffic safety4101.Authorization of appropriations(a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):(1)Highway safety programsTo carry out section 402 of title 23, United States Code—(A)$363,400,000 for fiscal year 2022;(B)$370,900,000 for fiscal year 2023;(C)$378,400,000 for fiscal year 2024;(D)$385,900,000 for fiscal year 2025; and(E)$393,400,000 for fiscal year 2026.(2)Highway safety research and developmentTo carry out section 403 of title 23, United States Code—(A)$186,000,000 for fiscal year 2022;(B)$190,000,000 for fiscal year 2023;(C)$194,000,000 for fiscal year 2024;(D)$198,000,000 for fiscal year 2025; and(E)$202,000,000 for fiscal year 2026.(3)High-visibility enforcement programTo carry out section 404 of title 23, United States Code—(A)$36,400,000 for fiscal year 2022;(B)$38,300,000 for fiscal year 2023;(C)$40,300,000 for fiscal year 2024;(D)$42,300,000 for fiscal year 2025; and(E)$44,300,000 for fiscal year 2026.(4)National priority safety programsTo carry out section 405 of title 23, United States Code—(A)$336,500,000 for fiscal year 2022;(B)$346,500,000 for fiscal year 2023;(C)$353,500,000 for fiscal year 2024;(D)$360,500,000 for fiscal year 2025; and(E)$367,500,000 for fiscal year 2026.(5)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code, and this title—(A)$38,000,000 for fiscal year 2022;(B)$39,520,000 for fiscal year 2023;(C)$41,100,800 for fiscal year 2024;(D)$42,744,832 for fiscal year 2025; and(E)$44,454,625 for fiscal year 2026.(6)National driver registerFor the National Highway Traffic Safety Administration to carry out chapter 303 of title 49, United States Code—(A)$6,800,000 for fiscal year 2022;(B)$7,000,000 for fiscal year 2023;(C)$7,200,000 for fiscal year 2024;(D)$7,400,000 for fiscal year 2025; and(E)$7,600,000 for fiscal year 2026.(b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, and chapter 303 of title 49, United States Code, the amounts made available under subsection (a) or any other provision of law from the Highway Trust Fund (other than the Mass Transit Account) for a program under those chapters—(1)shall only be used to carry out that program; and(2)may not be used by a State or local government for construction purposes.(c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, and chapter 303 of title 49, United States Code, the amounts made available under subsection (a) for fiscal years 2022 through 2026 shall be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code.(d)Highway safety general requirements(1)In generalChapter 4 of title 23, United States Code, is amended—(A)by redesignating sections 409 and 412 as sections 407 and 408, respectively; and(B)by inserting after section 405 the following:406.General requirements for Federal assistance(a)Definition of funded projectIn this section, the term funded project means a project funded, in whole or in part, by a grant provided under this chapter.(b)Regulatory authorityEach funded project shall be carried out in accordance with applicable regulations promulgated by the Secretary.(c)State matching requirementsIf a grant provided under this chapter requires any State to share in the cost of a funded project, the aggregate of the expenditures made by the State (including any political subdivision of the State) for highway safety activities during a fiscal year, exclusive of Federal funds, for carrying out the funded project (other than expenditures for planning or administration) shall be credited toward the non-Federal share of the cost of any other funded project (other than planning and administration) during that fiscal year, regardless of whether those expenditures were made in connection with the project.(d)Grant application and deadline(1)ApplicationsTo be eligible to receive a grant under this chapter, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)DeadlineThe Secretary shall establish a single deadline for the submission of applications under paragraph (1) to enable the provision of grants under this chapter early in the first fiscal year beginning after the date of submission.(e)Distribution of funds to StatesNot later than 60 days after the date of enactment of any appropriations Act making funds available to carry out this chapter, the Secretary shall distribute to each State the portion of those funds to which the State is entitled for the applicable fiscal year..(2)Clerical amendmentThe analysis for chapter 4 of title 23, United States Code, is amended by striking the items relating to sections 406 through 412 and inserting the following:406. General requirements for Federal assistance.407. Discovery and admission as evidence of certain reports and surveys.408. Agency accountability..4102.Highway safety programs(a)In generalSection 402 of title 23, United States Code, is amended—(1)by striking accidents each place it appears and inserting crashes;(2)by striking accident each place it appears and inserting crash;(3)in subsection (a)—(A)in paragraph (1), by striking shall have and all that follows through the period at the end and inserting the following: shall have in effect a highway safety program that—(i)is designed to reduce—(I)traffic crashes; and(II)deaths, injuries, and property damage resulting from those crashes;(ii)includes—(I)an approved, current, triennial highway safety plan in accordance with subsection (k); and(II)an approved grant application under subsection (l) for the fiscal year;(iii)demonstrates compliance with the applicable administrative requirements of subsection (b)(1); and(iv)is approved by the Secretary.;(B)in paragraph (2)(A)— (i)in clause (ii), by striking occupant protection devices (including the use of safety belts and child restraint systems) and inserting safety belts;(ii)in clause (vii), by striking and at the end;(iii)by redesignating clauses (iii) through (viii) as clauses (iv) through (ix), respectively;(iv)by inserting after clause (ii) the following:(iii)to encourage more widespread and proper use of child restraints, with an emphasis on underserved populations;; and(v)by adding at the end the following:(x)to reduce crashes caused by driver misuse or misunderstanding of new vehicle technology;(xi)to increase vehicle recall awareness;(xii)to provide to the public information relating to the risks of child heatstroke death when left unattended in a motor vehicle after the motor is deactivated by the operator;(xiii)to reduce injuries and deaths resulting from the failure by drivers of motor vehicles to move to another traffic lane or reduce the speed of the vehicle when law enforcement, fire service, emergency medical services, or other emergency or first responder vehicles are stopped or parked on or next to a roadway with emergency lights activated; and(xiv)to prevent crashes, injuries, and deaths caused by unsecured vehicle loads;; and(C)by adding at the end the following:(3)Additional considerationsA State that has legalized medicinal or recreational marijuana shall take into consideration implementing programs in addition to the programs described in paragraph (2)(A)—(A)to educate drivers regarding the risks associated with marijuana-impaired driving; and(B)to reduce injuries and deaths resulting from individuals driving motor vehicles while impaired by marijuana.;(4)in subsection (b)(1)—(A)in the matter preceding subparagraph (A), by striking may and inserting shall;(B)by striking subparagraph (B) and inserting the following:(B)provide for a comprehensive, data-driven traffic safety program that results from meaningful public participation and engagement from affected communities, particularly those most significantly impacted by traffic crashes resulting in injuries and fatalities;;(C)in subparagraph (C), by striking authorized in accordance with subparagraph (B);(D)in subparagraph (D), by striking with disabilities, including those in wheelchairs and inserting , including those with disabilities and those in wheelchairs;(E)by striking subparagraph (E) and inserting the following:(E)as part of a comprehensive program, support—(i)data-driven traffic safety enforcement programs that foster effective community collaboration to increase public safety; and(ii)data collection and analysis to ensure transparency, identify disparities in traffic enforcement, and inform traffic enforcement policies, procedures, and activities; and; and(F)in subparagraph (F)—(i)in clause (i), by striking national law enforcement mobilizations and high-visibility and inserting national, high-visibility;(ii)in clause (iv), by striking and after the semicolon at the end;(iii)in clause (v), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(vi)unless the State highway safety program is developed by American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, or the United States Virgin Islands, participation in the Fatality Analysis Reporting System.;(5)in subsection (c)—(A)in paragraph (1)—(i)by striking the paragraph designation and heading and all that follows through Funds authorized and inserting the following:(1)Use for State activities(A)In generalThe funds authorized; and(ii)by adding at the end the following:(B)Neighboring StatesA State, acting in cooperation with any neighboring State, may use funds provided under this section for a highway safety program that may confer a benefit on the neighboring State.;(B)by striking paragraphs (2) and (3) and inserting the following:(2)Apportionment to States(A)Definition of public roadIn this paragraph, the term public road means any road that is—(i)subject to the jurisdiction of, and maintained by, a public authority; and(ii)held open to public travel.(B)Apportionment(i)In generalExcept for the amounts identified in section 403(f) and the amounts subject to subparagraph (C), of the funds made available under this section—(I)75 percent shall be apportioned to each State based on the ratio that, as determined by the most recent decennial census—(aa)the population of the State; bears to(bb)the total population of all States; and(II)25 percent shall be apportioned to each State based on the ratio that, subject to clause (ii)—(aa)the public road mileage in each State; bears to(bb)the total public road mileage in all States.(ii)CalculationFor purposes of clause (i)(II), public road mileage shall be—(I)determined as of the end of the calendar year preceding the year during which the funds are apportioned;(II)certified by the Governor of the State; and(III)subject to approval by the Secretary.(C)Minimum apportionmentsThe annual apportionment under this section to—(i)each State shall be not less than 3/4 of 1 percent of the total apportionment;(ii)the Secretary of the Interior shall be not less than 2 percent of the total apportionment; and(iii)the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands shall be not less than 1/4 of 1 percent of the total apportionment.(D)Penalty(i)In generalThe funds apportioned under this section to a State that does not have approved or in effect a highway safety program described in subsection (a)(1) shall be reduced by an amount equal to not less than 20 percent of the amount that would otherwise be apportioned to the State under this section, until the date on which the Secretary, as applicable—(I)approves such a highway safety program; or(II)determines that the State is implementing such a program.(ii)Factor for considerationIn determining the amount of the reduction in funds apportioned to a State under this subparagraph, the Secretary shall take into consideration the gravity of the failure by the State to secure approval, or to implement, a highway safety program described in subsection (a)(1).(E)Limitations(i)In generalA highway safety program approved by the Secretary shall not include any requirement that a State shall implement such a program by adopting or enforcing any law, rule, or regulation based on a guideline promulgated by the Secretary under this section requiring any motorcycle operator aged 18 years or older, or a motorcycle passenger aged 18 years or older, to wear a safety helmet when operating or riding a motorcycle on the streets and highways of that State.(ii)Effect of guidelinesNothing in this section requires a State highway safety program to require compliance with every uniform guideline, or with every element of every uniform guideline, in every State.(3)Reapportionment(A)In generalThe Secretary shall promptly apportion to a State any funds withheld from the State under paragraph (2)(D) if the Secretary makes an approval or determination, as applicable, described in that paragraph by not later than July 31 of the fiscal year for which the funds were withheld.(B)Continuing State failureIf the Secretary determines that a State fails to correct a failure to have approved or in effect a highway safety program described in subsection (a)(1) by the date described in subparagraph (A), the Secretary shall reapportion the funds withheld from that State under paragraph (2)(D) for the fiscal year to the other States in accordance with the formula described in paragraph (2)(B) by not later than the last day of the fiscal year.; and(C)in paragraph (4)—(i)by striking subparagraph (C);(ii)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (A), respectively, and moving the subparagraphs so as to appear in alphabetical order; and(iii)by adding at the end the following:(C)Special rule for school and work zonesNotwithstanding subparagraph (B), a State may expend funds apportioned to the State under this section to carry out a program to purchase, operate, or maintain an automated traffic enforcement system in a work zone or school zone.(D)Automated traffic enforcement system guidelinesAn automated traffic enforcement system installed pursuant to subparagraph (C) shall comply with such guidelines applicable to speed enforcement camera systems and red light camera systems as are established by the Secretary.;(6)in subsection (k)—(A)by striking the subsection designation and heading and all that follows through thereafter in paragraph (1) and inserting the following:(k)Triennial highway safety plan(1)In generalFor fiscal year 2022, and not less frequently than once every 3 fiscal years thereafter;(B)in paragraph (1), by striking for that fiscal year, to develop and submit to the Secretary for approval a highway safety plan and inserting for the 3 fiscal years covered by the plan, to develop and submit to the Secretary for approval a triennial highway safety plan;(C)by striking paragraph (2) and inserting the following:(2)TimingEach State shall submit to the Secretary a triennial highway safety plan by not later than July 1 of the fiscal year preceding the first fiscal year covered by the plan.;(D)in paragraph (3), by inserting triennial before highway;(E)in paragraph (4)—(i)in the matter preceding subparagraph (A)—(I)by striking State highway safety plans and inserting Each State triennial highway safety plan; and(II)by inserting , with respect to the 3 fiscal years covered by the plan, based on the information available on the date of submission under paragraph (2) after include;(ii)in subparagraph (A)(ii), by striking annual performance targets and inserting performance targets that demonstrate constant or improved performance;(iii)by striking subparagraph (B) and inserting the following:(B)a countermeasure strategy for programming funds under this section for projects that will allow the State to meet the performance targets described in subparagraph (A), including a description—(i)that demonstrates the link between the effectiveness of each proposed countermeasure strategy and those performance targets; and(ii)of the manner in which each countermeasure strategy is informed by uniform guidelines issued by the Secretary;; and(iv)in subparagraph (D), by striking , State, local, or private;(F)by striking paragraph (5) and inserting the following:(5)Performance measuresThe Secretary shall develop minimum performance measures under paragraph (4)(A) in consultation with the Governors Highway Safety Association.; and(G)in paragraph (6)—(i)in the paragraph heading, by inserting triennial before highway; (ii)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively;(iii)in each of subparagraphs (C) through (F) (as so redesignated), by inserting triennial before highway each place it appears; and(iv)by striking subparagraph (A) and inserting the following:(A)In generalExcept as provided in subparagraph (B), the Secretary shall review and approve or disapprove a triennial highway safety plan of a State by not later than 60 days after the date on which the plan is received by the Secretary.(B)Additional information(i)In generalThe Secretary may request a State to submit to the Secretary such additional information as the Secretary determines to be necessary for review of the triennial highway safety plan of the State.(ii)Extension of deadlineOn providing to a State a request for additional information under clause (i), the Secretary may extend the deadline to approve or disapprove the triennial highway safety plan of the State under subparagraph (A) for not more than an additional 90 days, as the Secretary determines to be necessary to accommodate that request, subject to clause (iii).(iii)TimingAny additional information requested under clause (i) shall be submitted to the Secretary by not later than 7 business days after the date of receipt by the State of the request.;(7)by inserting after subsection (k) the following:(l)Annual grant application and reporting requirements(1)Annual grant application(A)In generalTo be eligible to receive grant funds under this chapter for a fiscal year, each State shall submit to the Secretary an annual grant application that, as determined by the Secretary—(i)demonstrates alignment with the approved triennial highway safety plan of the State; and(ii)complies with the requirements under this subsection.(B)TimingThe deadline for submission of annual grant applications under this paragraph shall be determined by the Secretary in accordance with section 406(d)(2).(C)ContentsAn annual grant application under this paragraph shall include, at a minimum—(i)such updates as the State determines to be necessary to any analysis included in the triennial highway safety plan of the State;(ii)an identification of each project and subrecipient to be funded by the State using the grants during the upcoming grant year, subject to the condition that the State shall separately submit, on a date other than the date of submission of the annual grant application, a description of any projects or subrecipients to be funded, as that information becomes available;(iii)a description of the means by which the strategy of the State to use grant funds was adjusted and informed by the previous report of the State under paragraph (2); and(iv)an application for any additional grants available to the State under this chapter.(D)ReviewThe Secretary shall review and approve or disapprove an annual grant application under this paragraph by not later than 60 days after the date of submission of the application.(2)Reporting requirementsNot later than 120 days after the end of each fiscal year for which a grant is provided to a State under this chapter, the State shall submit to the Secretary an annual report that includes—(A)an assessment of the progress made by the State in achieving the performance targets identified in the triennial highway safety plan of the State, based on the most currently available Fatality Analysis Reporting System data; and(B)(i)a description of the extent to which progress made in achieving those performance targets is aligned with the triennial highway safety plan of the State; and(ii)if applicable, any plans of the State to adjust a strategy for programming funds to achieve the performance targets.;(8)in subsection (m)(1), by striking a State’s highway safety plan and inserting the applicable triennial highway safety plan of the State; and(9)by striking subsection (n) and inserting the following:(n)Public transparency(1)In generalThe Secretary shall publicly release on a Department of Transportation website, by not later than 45 calendar days after the applicable date of availability—(A)each triennial highway safety plan approved by the Secretary under subsection (k);(B)each State performance target under subsection (k); and(C)an evaluation of State achievement of applicable performance targets under subsection (k).(2)State highway safety plan website(A)In generalIn carrying out paragraph (1), the Secretary shall establish a public website that is easily accessible, navigable, and searchable for the information required under that paragraph, in order to foster greater transparency in approved State highway safety programs.(B)ContentsThe website established under subparagraph (A) shall—(i)include the applicable triennial highway safety plan, and the annual report, of each State submitted to, and approved by, the Secretary under subsection (k); and(ii)provide a means for the public to search the website for State highway safety program content required under subsection (k), including—(I)performance measures required by the Secretary;(II)progress made toward meeting the applicable performance targets during the preceding program year;(III)program areas and expenditures; and(IV)a description of any sources of funds, other than funds provided under this section, that the State proposes to use to carry out the triennial highway safety plan of the State..(b)Effective dateThe amendments made by subsection (a) shall take effect with respect to any grant application or State highway safety plan submitted under chapter 4 of title 23, United States Code, for fiscal year 2024 or thereafter.4103.Highway safety research and developmentSection 403 of title 23, United States Code, is amended—(1)by striking accident each place it appears and inserting crash;(2)in subsection (b)(1), in the matter preceding subparagraph (A), by inserting , training, education, after demonstration projects;(3)in subsection (f)(1)—(A)by striking $2,500,000 and inserting $3,500,000;(B)by striking subsection 402(c) in each fiscal year ending before October 1, 2015 and inserting section 402(c)(2) in each fiscal year ending before October 1, 2021; and(C)by striking section 402(c) in the period beginning on October 1, 2015, and ending on December 4, 2015 and inserting section 402(c)(2) beginning on October 1, 2021, and ending on December 4, 2021;(4)in subsection (h)—(A)by redesignating paragraphs (1), (2), (3), (4), and (5) as paragraphs (2), (3), (4), (5), and (1), respectively, and moving the paragraphs so as to appear in numerical order;(B)in subparagraph (A) of paragraph (1) (as so redesignated), by striking section 30102(a)(6) and inserting section 30102(a); and(C)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraph (2); and(5)by adding at the end the following:(k)Child safety campaign(1)In generalThe Secretary shall carry out an education campaign to reduce the incidence of vehicular heatstroke of children left in passenger motor vehicles (as defined in section 30102(a) of title 49).(2)AdvertisingThe Secretary may use, or authorize the use of, funds made available to carry out this section to pay for the development, production, and use of broadcast and print media advertising and Internet-based outreach for the education campaign under paragraph (1).(3)CoordinationIn carrying out the education campaign under paragraph (1), the Secretary shall coordinate with—(A)interested State and local governments;(B)private industry; and(C)other parties, as determined by the Secretary.(l)Development of State processes for informing consumers of recalls(1)DefinitionsIn this subsection:(A)Motor vehicleThe term motor vehicle has the meaning given the term in section 30102(a) of title 49.(B)Open recallThe term open recall means a motor vehicle recall—(i)for which a notification by a manufacturer has been provided under section 30119 of title 49; and(ii)that has not been remedied under section 30120 of that title.(C)ProgramThe term program means the program established under paragraph (2)(A).(D)RegistrationThe term registration means the process for registering a motor vehicle in a State (including registration renewal).(E)StateThe term State has the meaning given the term in section 101(a).(2)Grants(A)Establishment of programNot later than 2 years after the date of enactment of this subsection, the Secretary shall establish a program under which the Secretary shall provide grants to States for use in developing and implementing State processes for informing each applicable owner and lessee of a motor vehicle of any open recall on the motor vehicle at the time of registration of the motor vehicle in the State, in accordance with this paragraph.(B)EligibilityTo be eligible to receive a grant under the program, a State shall—(i)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and(ii)agree—(I)to notify each owner or lessee of a motor vehicle presented for registration in the State of any open recall on that motor vehicle; and(II)to provide to each owner or lessee of a motor vehicle presented for registration, at no cost—(aa)the open recall information for the motor vehicle; and(bb)such other information as the Secretary may require.(C)Factors for considerationIn selecting grant recipients under the program, the Secretary shall take into consideration the methodology of a State for—(i)identifying open recalls on a motor vehicle;(ii)informing each owner and lessee of a motor vehicle of an open recall; and(iii)measuring performance in—(I)informing owners and lessees of open recalls; and(II)remedying open recalls.(D)Performance periodA grant provided under the program shall require a performance period of 2 years.(E)ReportNot later than 90 days after the date of completion of the performance period under subparagraph (D), each State that receives a grant under the program shall submit to the Secretary a report that contains such information as the Secretary considers to be necessary to evaluate the extent to which open recalls have been remedied in the State.(F)No regulations requiredNotwithstanding any other provision of law, the Secretary shall not be required to issue any regulations to carry out the program.(3)Paperwork Reduction ActChapter 35 of title 44 (commonly known as the Paperwork Reduction Act) shall not apply to information collected under the program.(4)FundingFor each of fiscal years 2022 through 2026, the Secretary shall obligate from funds made available to carry out this section $1,500,000 to carry out the program.(m)Innovative highway safety countermeasures(1)In generalIn conducting research under this section, the Secretary shall evaluate the effectiveness of innovative behavioral traffic safety countermeasures, other than traffic enforcement, that are considered promising or likely to be effective for the purpose of enriching revisions to the document entitled Countermeasures That Work: A Highway Safety Countermeasure Guide for State Highway Safety Offices, Ninth Edition and numbered DOT HS 812 478 (or any successor document).(2)TreatmentThe research described in paragraph (1) shall be in addition to any other research carried out under this section..4104.High-visibility enforcement programsSection 404(a) of title 23, United States Code, is amended by striking each of fiscal years 2016 through 2020 and inserting each fiscal year.4105.National priority safety programs(a)In generalSection 405 of title 23, United States Code, is amended—(1)in subsection (a)—(A)by striking paragraphs (6) and (9);(B)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively;(C)by striking the subsection designation and heading and all that follows through the following: in the matter preceding paragraph (2) (as so redesignated) and inserting the following:(a)Program authority(1)In generalSubject to the requirements of this section, the Secretary shall—(A)manage programs to address national priorities for reducing highway deaths and injuries; and(B)allocate funds for the purpose described in subparagraph (A) in accordance with this subsection.;(D)in paragraph (4) (as so redesignated), by striking 52.5 percent and inserting 53 percent;(E)in paragraph (7)—(i)by striking 5 percent and inserting 7 percent; and(ii)by striking subsection (h) and inserting subsection (g);(F)by redesignating paragraphs (8) and (10) as paragraphs (10) and (11), respectively;(G)by inserting after paragraph (7) the following:(8)Preventing roadside deathsIn each fiscal year, 1 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to preventing roadside deaths under subsection (h). (9)Driver officer safety educationIn each fiscal year, 1 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to driver and officer safety education under subsection (i).; and(H)in paragraph (10) (as so redesignated)—(i)by striking (1) through (7) and inserting (2) through (9); and(ii)by striking (b) through (h) and inserting (b) through (i);(2)in subsection (b)—(A)in paragraph (1), by striking of Transportation;(B)in paragraph (3)(B)(ii)(VI)(aa), by striking 3-year and inserting 5-year; and(C)in paragraph (4)—(i)in subparagraph (A), by striking clause (v) and inserting the following:(v)implement programs—(I)to recruit and train nationally certified child passenger safety technicians among police officers, fire and other first responders, emergency medical personnel, and other individuals or organizations serving low-income and underserved populations;(II)to educate parents and caregivers in low-income and underserved populations regarding the importance of proper use and correct installation of child restraints on every trip in a motor vehicle; and(III)to purchase and distribute child restraints to low-income and underserved populations; and; and(ii)by striking subparagraph (B) and inserting the following:(B)RequirementsEach State that is eligible to receive funds—(i)under paragraph (3)(A) shall use—(I)not more than 90 percent of those funds to carry out a project or activity eligible for funding under section 402; and(II)any remaining funds to carry out subparagraph (A)(v); and(ii)under paragraph (3)(B) shall use not less than 10 percent of those funds to carry out the activities described in subparagraph (A)(v).;(3)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking of Transportation; and(ii)in subparagraph (D), by striking States; and and inserting States, including the National EMS Information System;;(B)in paragraph (3)—(i)by striking the paragraph designation and heading and all that follows through has a functioning in subparagraph (A) and inserting the following:(3)EligibilityA State shall not be eligible to receive a grant under this subsection for a fiscal year unless the State—(A)has certified to the Secretary that the State—(i)has a functioning;(ii)in subparagraph (B)—(I)by adding and after the semicolon at the end; and(II)by redesignating the subparagraph as clause (ii) of subparagraph (A) and indenting the clause appropriately;(iii)in subparagraph (C)—(I)by adding and after the semicolon at the end; and(II)by redesignating the subparagraph as clause (iii) of subparagraph (A) and indenting the clause appropriately;(iv)by redesignating subparagraph (D) as subparagraph (B);(v)in clause (vi) of subparagraph (B) (as so redesignated), by striking ; and and inserting a period; and(vi)by striking subparagraph (E);(C)by striking paragraph (4) and inserting the following:(4)Use of grant amountsA State may use a grant received under this subsection to make data program improvements to core highway safety databases relating to quantifiable, measurable progress in any significant data program attribute described in paragraph (3)(B), including through—(A)software or applications to identify, collect, and report data to State and local government agencies, and enter data into State core highway safety databases, including crash, citation or adjudication, driver, emergency medical services or injury surveillance system, roadway, and vehicle data;(B)purchasing equipment to improve a process by which data are identified, collated, and reported to State and local government agencies, including technology for use by law enforcement for near-real time, electronic reporting of crash data;(C)improving the compatibility and interoperability of the core highway safety databases of the State with national data systems and data systems of other States, including the National EMS Information System;(D)enhancing the ability of a State and the Secretary to observe and analyze local, State, and national trends in crash occurrences, rates, outcomes, and circumstances;(E)supporting traffic records improvement training and expenditures for law enforcement, emergency medical, judicial, prosecutorial, and traffic records professionals;(F)hiring traffic records professionals for the purpose of improving traffic information systems (including a State Fatal Accident Reporting System (FARS) liaison);(G)adoption of the Model Minimum Uniform Crash Criteria, or providing to the public information regarding why any of those criteria will not be used, if applicable;(H)supporting reporting criteria relating to emerging topics, including—(i)impaired driving as a result of drug, alcohol, or polysubstance consumption; and(ii)advanced technologies present on motor vehicles; and(I)conducting research relating to State traffic safety information systems, including developing programs to improve core highway safety databases and processes by which data are identified, collected, reported to State and local government agencies, and entered into State core safety databases.; and(D)by adding at the end the following:(6)Technical assistance(A)In generalThe Secretary shall provide technical assistance to States, regardless of whether a State receives a grant under this subsection, with respect to improving the timeliness, accuracy, completeness, uniformity, integration, and public accessibility of State safety data that are needed to identify priorities for Federal, State, and local highway and traffic safety programs, including on adoption by a State of the Model Minimum Uniform Crash Criteria.(B)FundsThe Secretary may use not more than 3 percent of the amounts available under this subsection to carry out subparagraph (A).;(4)in subsection (d)—(A)in paragraph (4)—(i)in subparagraph (B)—(I)by striking clause (iii) and inserting the following:(iii)court support of impaired driving prevention efforts, including—(I)hiring criminal justice professionals, including law enforcement officers, prosecutors, traffic safety resource prosecutors, judges, judicial outreach liaisons, and probation officers;(II)training and education of those professionals to assist the professionals in preventing impaired driving and handling impaired driving cases, including by providing compensation to a law enforcement officer to carry out safety grant activities to replace a law enforcement officer who is receiving drug recognition expert training or participating as an instructor in that drug recognition expert training; and(III)establishing driving while intoxicated courts;;(II)by striking clause (v) and inserting the following:(v)improving blood alcohol and drug concentration screening and testing, detection of potentially impairing drugs (including through the use of oral fluid as a specimen), and reporting relating to testing and detection;;(III)in clause (vi), by striking conducting standardized field sobriety training, advanced roadside impaired driving evaluation training, and and inserting conducting initial and continuing standardized field sobriety training, advanced roadside impaired driving evaluation training, law enforcement phlebotomy training, and;(IV)in clause (ix), by striking and at the end;(V)in clause (x), by striking the period at the end and inserting ; and; and(VI)by adding at the end the following:(xi)testing and implementing programs, and purchasing technologies, to better identify, monitor, or treat impaired drivers, including—(I)oral fluid-screening technologies;(II)electronic warrant programs;(III)equipment to increase the scope, quantity, quality, and timeliness of forensic toxicology chemical testing;(IV)case management software to support the management of impaired driving offenders; and(V)technology to monitor impaired-driving offenders, and equipment and related expenditures used in connection with impaired-driving enforcement in accordance with criteria established by the National Highway Traffic Safety Administration.; and(ii)in subparagraph (C)—(I)in the second sentence, by striking Medium-range and inserting the following:(ii)Medium-range and high-range StatesSubject to clause (iii), medium-range;(II)in the first sentence, by striking Low-range and inserting the following:(i)Low-range StatesSubject to clause (iii), low-range; and(III)by adding at the end the following:(iii)Reporting and impaired driving measuresA State may use grant funds for any expenditure relating to—(I)increasing the timely and accurate reporting to Federal, State, and local databases of—(aa)crash information, including electronic crash reporting systems that allow accurate real- or near-real-time uploading of crash information; and(bb)impaired driving criminal justice information; or(II)researching or evaluating impaired driving countermeasures.;(B)in paragraph (6)—(i)by striking subparagraph (A) and inserting the following:(A)Grants to States with alcohol-ignition interlock lawsThe Secretary shall make a separate grant under this subsection to each State that—(i)adopts, and is enforcing, a mandatory alcohol-ignition interlock law for all individuals convicted of driving under the influence of alcohol or of driving while intoxicated;(ii)does not allow an individual convicted of driving under the influence of alcohol or of driving while intoxicated to receive any driving privilege or driver’s license unless the individual installs on each motor vehicle registered, owned, or leased for operation by the individual an ignition interlock for a period of not less than 180 days; or (iii)has in effect, and is enforcing—(I)a State law requiring for any individual who is convicted of, or the driving privilege of whom is revoked or denied for, refusing to submit to a chemical or other appropriate test for the purpose of determining the presence or concentration of any intoxicating substance, a State law requiring a period of not less than 180 days of ignition interlock installation on each motor vehicle to be operated by the individual; and(II)a compliance-based removal program, under which an individual convicted of driving under the influence of alcohol or of driving while intoxicated shall—(aa)satisfy a period of not less than 180 days of ignition interlock installation on each motor vehicle to be operated by the individual; and(bb)have completed a minimum consecutive period of not less than 40 percent of the required period of ignition interlock installation immediately preceding the date of release of the individual, without a confirmed violation.; and(ii)in subparagraph (D), by striking 2009 and inserting 2022; and(C)in paragraph (7)(A), in the matter preceding clause (i), by inserting or local after authorizes a State;(5)in subsection (e)—(A)by striking paragraphs (6) and (8);(B)by redesignating paragraphs (1), (2), (3), (4), (5), (7), and (9) as paragraphs (2), (4), (6), (7), (8), (9), and (1), respectively, and moving the paragraphs so as to appear in numerical order;(C)in paragraph (1) (as so redesignated)—(i)in the matter preceding subparagraph (A), by striking , the following definitions apply;(ii)by striking subparagraph (B) and inserting the following:(B)Personal wireless communications device(i)In generalThe term personal wireless communications device means— (I)a device through which personal wireless services (as defined in section 332(c)(7)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(C))) are transmitted; and(II)a mobile telephone or other portable electronic communication device with which a user engages in a call or writes, sends, or reads a text message using at least 1 hand.(ii)ExclusionThe term personal wireless communications device does not include a global navigation satellite system receiver used for positioning, emergency notification, or navigation purposes.; and(iii)by striking subparagraph (E) and inserting the following:(E)TextThe term text means—(i)to read from, or manually to enter data into, a personal wireless communications device, including for the purpose of SMS texting, emailing, instant messaging, or any other form of electronic data retrieval or electronic data communication; and(ii)manually to enter, send, or retrieve a text message to communicate with another individual or device.(F)Text message(i)In generalThe term text message means—(I)a text-based message;(II)an instant message;(III)an electronic message; and(IV)email.(ii)ExclusionsThe term text message does not include—(I)an emergency, traffic, or weather alert; or(II)a message relating to the operation or navigation of a motor vehicle.;(D)by striking paragraph (2) (as so redesignated) and inserting the following:(2)Grant programThe Secretary shall provide a grant under this subsection to any State that includes distracted driving awareness as part of the driver’s license examination of the State.(3)Allocation(A)In generalFor each fiscal year, not less than 50 percent of the amounts made available to carry out this subsection shall be allocated to States, based on the proportion that—(i)the apportionment of the State under section 402 for fiscal year 2009; bears to(ii)the apportionment of all States under section 402 for that fiscal year.(B)Grants for States with distracted driving laws(i)In generalIn addition to the allocations under subparagraph (A), for each fiscal year, not more than 50 percent of the amounts made available to carry out this subsection shall be allocated to States that enact and enforce a law that meets the requirements of paragraph (4), (5), or (6)—(I)based on the proportion that—(aa)the apportionment of the State under section 402 for fiscal year 2009; bears to(bb)the apportionment of all States under section 402 for that fiscal year; and(II)subject to clauses (ii), (iii), and (iv), as applicable.(ii)Primary lawsSubject to clause (iv), in the case of a State that enacts and enforces a law that meets the requirements of paragraph (4), (5), or (6) as a primary offense, the allocation to the State under this subparagraph shall be 100 percent of the amount calculated to be allocated to the State under clause (i)(I).(iii)Secondary lawsSubject to clause (iv), in the case of a State that enacts and enforces a law that meets the requirements of paragraph (4), (5), or (6) as a secondary enforcement action, the allocation to the State under this subparagraph shall be an amount equal to 50 percent of the amount calculated to be allocated to the State under clause (i)(I).(iv)Texting while drivingNotwithstanding clauses (ii) and (iii), the allocation under this subparagraph to a State that enacts and enforces a law that prohibits a driver from viewing a personal wireless communications device (except for purposes of navigation) shall be 25 percent of the amount calculated to be allocated to the State under clause (i)(I).;(E)in paragraph (4) (as so redesignated)—(i)in the matter preceding subparagraph (A), by striking set forth in this and inserting of this;(ii)by striking subparagraph (B);(iii)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;(iv)in subparagraph (B) (as so redesignated), by striking minimum; and(v)in subparagraph (C) (as so redesignated), by striking text through a personal wireless communication device and inserting use a personal wireless communications device for texting;(F)by inserting after paragraph (4) (as so redesignated) the following:(5)Prohibition on handheld phone use while drivingA State law meets the requirements of this paragraph if the law—(A)prohibits a driver from holding a personal wireless communications device while driving;(B)establishes a fine for a violation of that law; and(C)does not provide for an exemption that specifically allows a driver to use a personal wireless communications device for texting while stopped in traffic.;(G)in paragraph (6) (as so redesignated)—(i)in the matter preceding subparagraph (A), by striking set forth in this and inserting of this;(ii)in subparagraph (A)(ii), by striking set forth in subsection (g)(2)(B);(iii)by striking subparagraphs (B) and (D);(iv)by redesignating subparagraph (C) as subparagraph (B);(v)in subparagraph (B) (as so redesignated), by striking minimum; and(vi)by adding at the end the following:(C)does not provide for—(i)an exemption that specifically allows a driver to use a personal wireless communications device for texting while stopped in traffic; or(ii)an exemption described in paragraph (7)(E).; and(H)in paragraph (7) (as so redesignated)—(i)in the matter preceding subparagraph (A), by striking set forth in paragraph (2) or (3) and inserting of paragraph (4), (5), or (6);(ii)by striking subparagraph (A) and inserting the following:(A)a driver who uses a personal wireless communications device during an emergency to contact emergency services to prevent injury to persons or property;;(iii)in subparagraph (C), by striking and at the end;(iv)by redesignating subparagraph (D) as subparagraph (F); and(v)by inserting after subparagraph (C) the following:(D)a driver who uses a personal wireless communications device for navigation;(E)except for a law described in paragraph (6), the use of a personal wireless communications device—(i)in a hands-free manner;(ii)with a hands-free accessory; or(iii)with the activation or deactivation of a feature or function of the personal wireless communications device with the motion of a single swipe or tap of the finger of the driver; and;(6)in subsection (f)(3)—(A)in subparagraph (A)(i), by striking accident and inserting crash;(B)by redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G), respectively;(C)by inserting after subparagraph (B) the following:(C)Helmet lawA State law requiring the use of a helmet for each motorcycle rider under the age of 18.; and(D)in subparagraph (F) (as so redesignated), in the subparagraph heading, by striking accidents and inserting crashes;(7)by striking subsection (g);(8)by redesignating subsection (h) as subsection (g);(9)in subsection (g) (as so redesignated)—(A)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively;(B)by inserting before paragraph (2) (as so redesignated) the following:(1)Definition of nonmotorized road userIn this subsection, the term nonmotorized road user means—(A)a pedestrian;(B)an individual using a nonmotorized mode of transportation, including a bicycle, a scooter, or a personal conveyance; and(C)an individual using a low-speed or low-horsepower motorized vehicle, including an electric bicycle, electric scooter, personal mobility assistance device, personal transporter, or all-terrain vehicle.;(C)in paragraph (2) (as so redesignated), by striking pedestrian and bicycle fatalities and injuries that result from crashes involving a motor vehicle and inserting nonmotorized road user fatalities involving a motor vehicle in transit on a trafficway;(D)in paragraph (4) (as so redesignated), by striking pedestrian and bicycle and inserting nonmotorized road user; and(E)by striking paragraph (5) (as so redesignated) and inserting the following:(5)Use of grant amountsGrant funds received by a State under this subsection may be used for the safety of nonmotorized road users, including—(A)training of law enforcement officials relating to nonmotorized road user safety, State laws applicable to nonmotorized road user safety, and infrastructure designed to improve nonmotorized road user safety;(B)carrying out a program to support enforcement mobilizations and campaigns designed to enforce State traffic laws applicable to nonmotorized road user safety;(C)public education and awareness programs designed to inform motorists and nonmotorized road users regarding—(i)nonmotorized road user safety, including information relating to nonmotorized mobility and the importance of speed management to the safety of nonmotorized road users;(ii)the value of the use of nonmotorized road user safety equipment, including lighting, conspicuity equipment, mirrors, helmets, and other protective equipment, and compliance with any State or local laws requiring the use of that equipment;(iii)State traffic laws applicable to nonmotorized road user safety, including the responsibilities of motorists with respect to nonmotorized road users; and(iv)infrastructure designed to improve nonmotorized road user safety; and(D)the collection of data, and the establishment and maintenance of data systems, relating to nonmotorized road user traffic fatalities.; and(10)by adding at the end the following:(h)Preventing roadside deaths(1)In generalThe Secretary shall provide grants to States to prevent death and injury from crashes involving motor vehicles striking other vehicles and individuals stopped at the roadside.(2)Federal shareThe Federal share of the cost of carrying out an activity funded through a grant under this subsection may not exceed 80 percent.(3)EligibilityA State shall receive a grant under this subsection in a fiscal year if the State submits to the Secretary a plan that describes the method by which the State will use grant funds in accordance with paragraph (4).(4)Use of fundsAmounts received by a State under this subsection shall be used by the State—(A)to purchase and deploy digital alert technology that—(i)is capable of receiving alerts regarding nearby first responders; and(ii)in the case of a motor vehicle that is used for emergency response activities, is capable of sending alerts to civilian drivers to protect first responders on the scene and en route;(B)to educate the public regarding the safety of vehicles and individuals stopped at the roadside in the State through public information campaigns for the purpose of reducing roadside deaths and injury;(C)for law enforcement costs relating to enforcing State laws to protect the safety of vehicles and individuals stopped at the roadside; and(D)for programs to identify, collect, and report to State and local government agencies data relating to crashes involving vehicles and individuals stopped at the roadside.(5)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the apportionment of that State under section 402 for fiscal year 2022.(i)Driver and officer safety education(1)Definition of peace officerIn this subsection, the term peace officer includes any individual—(A)who is an elected, appointed, or employed agent of a government entity;(B)who has the authority—(i)to carry firearms; and(ii)to make warrantless arrests; and(C)whose duties involve the enforcement of criminal laws of the United States.(2)GrantsSubject to the requirements of this subsection, the Secretary shall provide grants to—(A)States that enact or adopt a law or program described in paragraph (4); and(B)qualifying States under paragraph (7).(3)Federal shareThe Federal share of the cost of carrying out an activity funded through a grant under this subsection may not exceed 80 percent. (4)Description of law or programA law or program referred to in paragraph (2)(A) is a law or program that requires 1 or more of the following:(A)Driver education and driving safety coursesThe inclusion, in driver education and driver safety courses provided to individuals by educational and motor vehicle agencies of the State, of instruction and testing relating to law enforcement practices during traffic stops, including information relating to—(i)the role of law enforcement and the duties and responsibilities of peace officers;(ii)the legal rights of individuals concerning interactions with peace officers;(iii)best practices for civilians and peace officers during those interactions;(iv)the consequences for failure of an individual or officer to comply with the law or program; and(v)how and where to file a complaint against, or a compliment relating to, a peace officer.(B)Peace officer training programsDevelopment and implementation of a training program, including instruction and testing materials, for peace officers and reserve law enforcement officers (other than officers who have received training in a civilian course described in subparagraph (A)) with respect to proper interaction with civilians during traffic stops.(5)Use of fundsA State may use a grant provided under this subsection for—(A)the production of educational materials and training of staff for driver education and driving safety courses and peace officer training described in paragraph (4); and(B)the implementation of a law or program described in paragraph (4). (6)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the apportionment of that State under section 402 for fiscal year 2022.(7)Special rule for certain States(A)Definition of qualifying StateIn this paragraph, the term qualifying State means a State that—(i)has received a grant under this subsection for a period of not more than 5 years; and(ii)as determined by the Secretary—(I)has not fully enacted or adopted a law or program described in paragraph (4); but(II)(aa)has taken meaningful steps toward the full implementation of such a law or program; and(bb)has established a timetable for the implementation of such a law or program.(B)WithholdingThe Secretary shall—(i)withhold 50 percent of the amount that each qualifying State would otherwise receive under this subsection if the qualifying State were a State described in paragraph (2)(A); and(ii)direct any amounts withheld under clause (i) for distribution among the States that are enforcing and carrying out a law or program described in paragraph (4)..(b)Technical amendmentSection 4010(2) of the FAST Act (23 U.S.C. 405 note; Public Law 114–94) is amended by inserting all before deficiencies.4106.Multiple substance-impaired driving prevention(a)Impaired driving countermeasuresSection 154(c)(1) of title 23, United States Code, is amended by striking alcohol-impaired each place it appears and inserting impaired.(b)Comptroller General study of national DUI reporting(1)In generalThe Comptroller General of the United States shall conduct a study of the reporting of impaired driving arrest and citation data into Federal databases and the interstate sharing of information relating to impaired driving-related convictions and license suspensions to facilitate the widespread identification of repeat impaired driving offenders.(2)InclusionsThe study conducted under paragraph (1) shall include a detailed assessment of—(A)the extent to which State and local criminal justice agencies are reporting impaired driving arrest and citation data to Federal databases;(B)barriers—(i)at the Federal, State, and local levels, to the reporting of impaired driving arrest and citation data to Federal databases; and(ii)to the use of those databases by criminal justice agencies;(C)Federal, State, and local resources available to improve the reporting and sharing of impaired driving data; and(D)any options or recommendations for actions that Federal agencies or Congress could take to further improve the reporting and sharing of impaired driving data.(3)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report describing the results of the study conducted under this subsection.4107.Minimum penalties for repeat offenders for driving while intoxicated or driving under the influenceSection 164(b)(1) of title 23, United States Code, is amended—(1)in subparagraph (A), by striking alcohol-impaired and inserting alcohol- or multiple substance-impaired; and(2)in subparagraph (B)—(A)by striking intoxicated or driving and inserting intoxicated, driving while multiple substance-impaired, or driving; and(B)by striking alcohol-impaired and inserting alcohol- or multiple substance-impaired.4108.Crash data(a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall revise the crash data collection system to include the collection of crash report data elements that distinguish individual personal conveyance vehicles, such as electric scooters and bicycles, from other vehicles involved in a crash.(b)CoordinationIn carrying out subsection (a), the Secretary may coordinate with States to update the Model Minimum Uniform Crash Criteria to provide guidance to States regarding the collection of information and data elements for the crash data collection system.(c)Vulnerable road users(1)UpdateBased on the information contained in the vulnerable road user safety assessments required by subsection (f) of section 32302 of title 49, United States Code (as added by section 4213(b)(2)), the Secretary shall modify existing crash data collection systems to include the collection of additional crash report data elements relating to vulnerable road user safety.(2)Injury health dataThe Secretary shall coordinate with the Director of the Centers for Disease Control and Prevention to develop and implement a plan for States to combine highway crash data and injury health data to produce a national database of pedestrian injuries and fatalities, disaggregated by demographic characteristics.(d)State electronic data collection(1)DefinitionsIn this subsection:(A)Electronic data transferThe term electronic data transfer means a protocol for automated electronic transfer of State crash data to the National Highway Traffic Safety Administration.(B)StateThe term State means—(i)each of the 50 States;(ii)the District of Columbia;(iii)the Commonwealth of Puerto Rico;(iv)the United States Virgin Islands;(v)Guam;(vi)American Samoa;(vii)the Commonwealth of the Northern Mariana Islands; and(viii)the Secretary of the Interior, acting on behalf of an Indian Tribe.(2)Establishment of programThe Secretary shall establish a program under which the Secretary shall—(A)provide grants for the modernization of State data collection systems to enable full electronic data transfer under paragraph (3); and(B)upgrade the National Highway Traffic Safety Administration system to manage and support State electronic data transfers relating to crashes under paragraph (4).(3)State grants(A)In generalThe Secretary shall provide grants to States to upgrade and standardize State crash data systems to enable electronic data collection, intrastate data sharing, and electronic data transfers to the National Highway Traffic Safety Administration to increase the accuracy, timeliness, and accessibility of the data, including data relating to fatalities involving vulnerable road users.(B)EligibilityA State shall be eligible to receive a grant under this paragraph if the State submits to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, that includes a plan to implement full electronic data transfer to the National Highway Traffic Safety Administration by not later than 5 years after the date on which the grant is provided.(C)Use of fundsA grant provided under this paragraph may be used for the costs of—(i)equipment to upgrade a statewide crash data repository;(ii)adoption of electronic crash reporting by law enforcement agencies; and(iii)increasing alignment of State crash data with the latest Model Minimum Uniform Crash Criteria.(D)Federal shareThe Federal share of the cost of a project funded with a grant under this paragraph may be up to 80 percent.(4)National Highway Traffic Safety Administration system upgradeThe Secretary shall manage and support State electronic data transfers relating to vehicle crashes by—(A)increasing the capacity of the National Highway Traffic Safety Administration system; and(B)making State crash data accessible to the public.(e)Crash Investigation Sampling SystemThe Secretary may use funds made available to carry out this section to enhance the collection of crash data by upgrading the Crash Investigation Sampling System to include—(1)additional program sites;(2)an expanded scope that includes all crash types; and(3)on-scene investigation protocols.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $150,000,000 for each of fiscal years 2022 through 2026, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated.4109.Review of Move Over or Slow Down Law public awareness(a)Definition of Move Over or Slow Down LawIn this section, the term Move Over or Slow Down Law means any Federal or State law intended to ensure first responder and motorist safety by requiring motorists to change lanes or slow down when approaching an authorized emergency vehicle that is stopped or parked on or next to a roadway with emergency lights activated.(b)Study(1)In generalThe Comptroller General of the United States shall carry out a study of the efficacy of Move Over or Slow Down Laws and related public awareness campaigns.(2)InclusionsThe study under paragraph (1) shall include—(A)a review of each Federal and State Move Over or Slow Down Law, including—(i)penalties associated with the Move Over or Slow Down Laws; and(ii)the level of enforcement of Move Over or Slow Down Laws;(B)an identification and description of each Federal and State public awareness campaign relating to Move Over or Slow Down Laws; and(C)a description of the role of the Department in supporting State efforts with respect to Move Over or Slow Down Laws, such as conducting research, collecting data, or supporting public awareness or education efforts.(c)ReportOn completion of the study under subsection (b), the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes—(1)the findings of the study; and(2)any recommendations to improve public awareness campaigns, research, or education efforts relating to the issues described in subsection (b)(2).4110.Review of laws, safety measures, and technologies relating to school buses(a)Review of illegal passing laws(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare a report that—(A)identifies and describes all illegal passing laws in each State relating to school buses, including—(i)the level of enforcement of those laws;(ii)the penalties associated with those laws;(iii)any issues relating to the enforcement of those laws; and(iv)the effectiveness of those laws;(B)reviews existing State laws that may inhibit the effectiveness of safety countermeasures in school bus loading zones, such as—(i)laws that require the face of a driver to be visible in an image captured by a camera if enforcement action is to be taken based on that image;(ii)laws that may reduce stop-arm camera effectiveness;(iii)the need for a law enforcement officer to witness an event for enforcement action to be taken; and(iv)the lack of primary enforcement for texting and driving offenses;(C)identifies the methods used by each State to review, document, and report to law enforcement school bus stop-arm violations; and(D)identifies best practices relating to the most effective approaches to address the illegal passing of school buses.(2)PublicationThe report under paragraph (1) shall be made publicly available on the website of the Department.(b)Public safety messaging campaign(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and implement a public safety messaging campaign that uses public safety media messages, posters, digital media messages, and other media messages distributed to States, State departments of motor vehicles, schools, and other public outlets—(A)to highlight the importance of addressing the illegal passing of school buses; and(B)to educate students and the public regarding the safe loading and unloading of schools buses.(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with—(A)representatives of the school bus industry from the public and private sectors; and(B)States.(3)UpdatesThe Secretary shall periodically update the materials used in the campaign under paragraph (1).(c)Review of technologies(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall review and evaluate the effectiveness of various technologies for enhancing school bus safety, including technologies such as—(A)cameras;(B)audible warning systems; and(C)enhanced lighting.(2)InclusionsThe review under paragraph (1)—(A)shall include—(i)an assessment of—(I)the costs of acquiring and operating new equipment;(II)the potential impact of that equipment on overall school bus ridership; and(III)motion-activated detection systems capable of—(aa)detecting pedestrians, cyclists, and other road users located near the exterior of the school bus; and(bb)alerting the operator of the school bus of those road users;(ii)an assessment of the impact of advanced technologies designed to improve loading zone safety; and(iii)an assessment of the effectiveness of school bus lighting systems at clearly communicating to surrounding drivers the appropriate actions those drivers should take; and(B)may include—(i)an evaluation of any technological solutions that may enhance school bus safety outside the school bus loading zone; and(ii)a pilot program to test any technologies in school bus service.(3)ConsultationIn carrying out the review under paragraph (1), the Secretary shall consult with—(A)manufacturers of school buses;(B)manufacturers of various technologies that may enhance school bus safety; and(C)representatives of the school bus industry from the public and private sectors.(4)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department.(d)Review of driver education materials(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)review driver manuals, handbooks, and other materials in all States to determine whether and the means by which illegal passing of school buses is addressed in those driver materials, including in—(i)testing for noncommercial driver’s licenses; and(ii)road tests; and(B)make recommendations on methods by which States can improve education regarding the illegal passing of school buses, particularly for new drivers.(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with—(A)representatives of the school bus industry from the public and private sectors;(B)States;(C)State motor vehicle administrators or senior State executives responsible for driver licensing; and(D)other appropriate motor vehicle experts.(3)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department.(e)Review of other safety issues(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall research and prepare a report describing any relationship between the illegal passing of school buses and other safety issues, including issues such as—(A)distracted driving;(B)poor visibility, such as morning darkness;(C)illumination and reach of vehicle headlights;(D)speed limits; and(E)characteristics associated with school bus stops, including the characteristics of school bus stops in rural areas.(2)PublicationThe Secretary shall make the report under paragraph (1) publicly available on the website of the Department.4111.Motorcyclist Advisory Council(a)In generalSubchapter III of chapter 3 of title 49, United States Code, is amended by adding at the end the following:355.Motorcyclist Advisory Council(a)EstablishmentNot later than 90 days after the date of enactment of this section, the Secretary of Transportation (referred to in this section as the Secretary) shall establish a council, to be known as the Motorcyclist Advisory Council (referred to in this section as the Council).(b)Membership(1)In generalThe Council shall be comprised of 12 members, to be appointed by the Secretary, of whom—(A)5 shall be representatives of units of State or local government with expertise relating to highway engineering and safety issues, including—(i)motorcycle and motorcyclist safety;(ii)barrier and road design, construction, and maintenance; or(iii)intelligent transportation systems;(B)1 shall be a motorcyclist who serves as a State or local—(i)traffic and safety engineer;(ii)design engineer; or(iii)other transportation department official;(C)1 shall be a representative of a national association of State transportation officials;(D)1 shall be a representative of a national motorcyclist association;(E)1 shall be a representative of a national motorcyclist foundation;(F)1 shall be a representative of a national motorcycle manufacturing association;(G)1 shall be a roadway safety data expert with expertise relating to crash testing and analysis; and(H)1 shall be a member of a national safety organization that represents the traffic safety systems industry.(2)Term(A)In generalSubject to subparagraphs (B) and (C), each member shall serve on the Council for a single term of 2 years.(B)Additional termIf a successor is not appointed for a member of the Council before the expiration of the term of service of the member, the member may serve on the Council for a second term of not longer than 2 years.(C)Appointment of replacementsIf a member of the Council resigns before the expiration of the 2-year term of service of the member—(i)the Secretary may appoint a replacement for the member, who shall serve the remaining portion of the term; and(ii)the resigning member may continue to serve after resignation until the date on which a successor is appointed.(3)VacanciesA vacancy on the Council shall be filled in the manner in which the original appointment was made.(4)CompensationA member of the Council shall serve without compensation.(c)Duties(1)AdvisingThe Council shall advise the Secretary, the Administrator of the National Highway Traffic Safety Administration, and the Administrator of the Federal Highway Administration regarding transportation safety issues of concern to motorcyclists, including—(A)motorcycle and motorcyclist safety;(B)barrier and road design, construction, and maintenance practices; and(C)the architecture and implementation of intelligent transportation system technologies.(2)Biennial reportNot later than October 31 of the calendar year following the calendar year in which the Council is established, and not less frequently than once every 2 years thereafter, the Council shall submit to the Secretary a report containing recommendations of the Council regarding the issues described in paragraph (1).(d)Duties of Secretary(1)Council recommendations(A)In generalThe Secretary shall determine whether to accept or reject a recommendation contained in a report of the Council under subsection (c)(2).(B)Inclusion in review(i)In generalThe Secretary shall indicate in each review under paragraph (2) whether the Secretary accepts or rejects each recommendation of the Council covered by the review.(ii)ExceptionThe Secretary may indicate in a review under paragraph (2) that a recommendation of the Council is under consideration, subject to the condition that a recommendation so under consideration shall be accepted or rejected by the Secretary in the subsequent review of the Secretary under paragraph (2).(2)Review(A)In generalNot later than 60 days after the date on which the Secretary receives a report from the Council under subsection (c)(2), the Secretary shall submit a review describing the response of the Secretary to the recommendations of the Council contained in the Council report to—(i)the Committee on Commerce, Science, and Transportation of the Senate;(ii)the Committee on Environment and Public Works of the Senate;(iii)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the Senate;(iv)the Committee on Transportation and Infrastructure of the House of Representatives; and(v)the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the House of Representatives.(B)ContentsA review of the Secretary under this paragraph shall include a description of—(i)each recommendation contained in the Council report covered by the review; and(ii)(I)each recommendation of the Council that was categorized under paragraph (1)(B)(ii) as being under consideration by the Secretary in the preceding review submitted under this paragraph; and(II)for each such recommendation, whether the recommendation—(aa)is accepted or rejected by the Secretary; or(bb)remains under consideration by the Secretary.(3)Administrative and technical supportThe Secretary shall provide to the Council such administrative support, staff, and technical assistance as the Secretary determines to be necessary to carry out the duties of the Council under this section.(e)TerminationThe Council shall terminate on the date that is 6 years after the date on which the Council is established under subsection (a)..(b)Clerical amendmentThe analysis for subchapter III of chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 354 the following:355. Motorcyclist Advisory Council..(c)Conforming amendments(1)Section 1426 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is repealed.(2)The table of contents for the FAST Act (Public Law 114–94; 129 Stat. 1313) is amended by striking the item relating to section 1426.4112.Safe Streets and Roads for All grant program(a)DefinitionsIn this section:(1)Comprehensive safety action planThe term comprehensive safety action plan means a plan aimed at preventing transportation-related fatalities and serious injuries in a locality, commonly referred to as a Vision Zero or Toward Zero Deaths plan, that may include—(A)a goal and timeline for eliminating fatalities and serious injuries;(B)an analysis of the location and severity of vehicle-involved crashes in a locality;(C)an analysis of community input, gathered through public outreach and education;(D)a data-driven approach to identify projects or strategies to prevent fatalities and serious injuries in a locality, such as those involving—(i)education and community outreach;(ii)effective methods to enforce traffic laws and regulations;(iii)new vehicle or other transportation-related technologies; and(iv)roadway planning and design; and(E)mechanisms for evaluating the outcomes and effectiveness of the comprehensive safety action plan, including the means by which that effectiveness will be reported to residents in a locality.(2)Eligible entityThe term eligible entity means—(A)a metropolitan planning organization;(B)a political subdivision of a State;(C)a federally recognized Tribal government; and(D)a multijurisdictional group of entities described in any of subparagraphs (A) through (C).(3)Eligible projectThe term eligible project means a project—(A)to develop a comprehensive safety action plan;(B)to conduct planning, design, and development activities for projects and strategies identified in a comprehensive safety action plan; or(C)to carry out projects and strategies identified in a comprehensive safety action plan.(4)ProgramThe term program means the Safe Streets and Roads for All program established under subsection (b).(b)EstablishmentThe Secretary shall establish and carry out a program, to be known as the Safe Streets and Roads for All program, that supports local initiatives to prevent death and serious injury on roads and streets, commonly referred to as Vision Zero or Toward Zero Deaths initiatives.(c)Grants(1)In generalIn carrying out the program, the Secretary may make grants to eligible entities, on a competitive basis, in accordance with this section.(2)Limitations(A)In generalNot more than 15 percent of the funds made available to carry out the program for a fiscal year may be awarded to eligible projects in a single State during that fiscal year.(B)Planning grantsOf the total amount made available to carry out the program for each fiscal year, not less than 40 percent shall be awarded to eligible projects described in subsection (a)(3)(A).(d)Selection of eligible projects(1)SolicitationNot later than 180 days after the date on which amounts are made available to provide grants under the program for a fiscal year, the Secretary shall solicit from eligible entities grant applications for eligible projects in accordance with this section.(2)Applications(A)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application in such form and containing such information as the Secretary considers to be appropriate.(B)RequirementAn application for a grant under this paragraph shall include mechanisms for evaluating the success of applicable eligible projects and strategies.(3)ConsiderationsIn awarding a grant under the program, the Secretary shall take into consideration the extent to which an eligible entity, and each eligible project proposed to be carried out by the eligible entity, as applicable—(A)is likely to significantly reduce or eliminate transportation-related fatalities and serious injuries involving various road users, including pedestrians, bicyclists, public transportation users, motorists, and commercial operators, within the timeframe proposed by the eligible entity;(B)demonstrates engagement with a variety of public and private stakeholders;(C)seeks to adopt innovative technologies or strategies to promote safety;(D)employs low-cost, high-impact strategies that can improve safety over a wider geographical area;(E)ensures, or will ensure, equitable investment in the safety needs of underserved communities in preventing transportation-related fatalities and injuries;(F)includes evidence-based projects or strategies; and (G)achieves such other conditions as the Secretary considers to be necessary.(4)Transparency(A)In generalThe Secretary shall evaluate, through a methodology that is discernible and transparent to the public, the means by, and extent to, which each application under the program addresses any applicable merit criteria established by the Secretary.(B)PublicationThe methodology under subparagraph (A) shall be published by the Secretary as part of the notice of funding opportunity under the program.(e)Federal shareThe Federal share of the cost of an eligible project carried out using a grant provided under the program shall not exceed 80 percent.(f)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2022 through 2026, to remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated.(2)Administrative expensesOf the amounts made available to carry out the program for a fiscal year, the Secretary may retain not more than 2 percent for the administrative expenses of the program.(3)Availability to eligible entitiesAmounts made available under a grant under the program shall remain available for use by the applicable eligible entity until the date that is 5 years after the date on which the grant is provided.(g)Data submission(1)In generalAs a condition of receiving a grant under this program, an eligible entity shall submit to the Secretary, on a regular basis as established by the Secretary, data, information, or analyses collected or conducted in accordance with subsection (d)(3).(2)FormThe data, information, and analyses under paragraph (1) shall be submitted in such form such manner as may be prescribed by the Secretary. (h)ReportsNot later than 4 years after the date on which an eligible entity receives a grant under the program, the eligible entity shall submit to the Secretary a report that describes—(1)the costs of each eligible project carried out using the grant;(2)the outcomes and benefits that each such eligible project has generated, as—(A)identified in the grant application of the eligible entity; and(B)measured by data, to the maximum extent practicable; and(3)the lessons learned and any recommendations relating to future projects or strategies to prevent death and serious injury on roads and streets.(i)Best practicesBased on the information submitted by eligible entities under subsection (g), the Secretary shall—(1)periodically post on a publicly available website best practices and lessons learned for preventing transportation-related fatalities and serious injuries pursuant to strategies or interventions implemented under the program; and(2)evaluate and incorporate, as appropriate, the effectiveness of strategies and interventions implemented under the program for the purpose of enriching revisions to the document entitled Countermeasures That Work: A Highway Safety Countermeasure Guide for State Highway Safety Offices, Ninth Edition and numbered DOT HS 812 478 (or any successor document).4113.Implementation of GAO recommendations(a)Next Generation 911(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall implement the recommendations of the Comptroller General of the United States contained in the report entitled Next Generation 911: National 911 Program Could Strengthen Efforts to Assist States, numbered GAO–18–252, and dated January 1, 2018, by requiring that the Administrator of the National Highway Traffic Safety Administration, in collaboration with the appropriate Federal agencies, shall determine the roles and responsibilities of the Federal agencies participating in the initiative entitled National NG911 Roadmap initiative to carry out the national-level tasks with respect which each agency has jurisdiction.(2)Implementation planThe Administrator of the National Highway Traffic Safety Administration shall develop an implementation plan to support the completion of national-level tasks under the National NG911 Roadmap initiative.(b)Pedestrian and cyclists information and enhanced performance management(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall implement the recommendations of the Comptroller General of the United States contained in the report entitled Pedestrians and Cyclists: Better Information to States and Enhanced Performance Management Could Help DOT Improve Safety, numbered GAO–21–405, and dated May 20, 2021, by—(A)carrying out measures to collect information relating to the range of countermeasures implemented by States;(B)analyzing that information to help advance knowledge regarding the effectiveness of those countermeasures; and(C)sharing with States any results.(2)Performance management practicesThe Administrator of the National Highway Traffic Safety Administration shall use performance management practices to guide pedestrian and cyclist safety activities by—(A)developing performance measures for the Administration and program offices responsible for implementing pedestrian and cyclist safety activities to demonstrate the means by which those activities contribute to safety goals; and(B)using performance information to make any necessary changes to advance pedestrian and cyclist safety efforts.BVehicle safety4201.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out chapter 301, and part C of subtitle VI, of title 49, United States Code—(1)$200,294,333 for fiscal year 2022;(2)$204,300,219 for fiscal year 2023;(3)$208,386,224 for fiscal year 2024;(4)$212,553,948 for fiscal year 2025; and(5)$216,805,027 for fiscal year 2026.4202.Recall completion(a)Reports on recall campaignsSection 30118 of title 49, United States Code, is amended by adding at the end the following:(f)Reports on notification campaigns(1)In generalEach manufacturer that is conducting a campaign under subsection (b) or (c) or any other provision of law (including regulations) to notify manufacturers, distributors, owners, purchasers, or dealers of a defect or noncompliance shall submit to the Administrator of the National Highway Traffic Safety Administration—(A)by the applicable date described in section 573.7(d) of title 49, Code of Federal Regulations (or a successor regulation), a quarterly report describing the campaign for each of 8 consecutive quarters, beginning with the quarter in which the campaign was initiated; and(B)an annual report for each of the 3 years beginning after the date of completion of the last quarter for which a quarterly report is submitted under subparagraph (A).(2)RequirementsExcept as otherwise provided in this subsection, each report under this subsection shall comply with the requirements of section 573.7 of title 49, Code of Federal Regulations (or a successor regulation)..(b)Recall completion ratesSection 30120 of title 49, United States Code, is amended by adding at the end the following:(k)Recall completion rates(1)In generalThe Administrator of the National Highway Traffic Safety Administration shall publish an annual list of recall completion rates for each recall campaign for which 8 quarterly reports have been submitted under subsection (f) of section 30118 as of the date of publication of the list.(2)RequirementsThe annual list under paragraph (1) shall include—(A)for each applicable campaign—(i)the total number of vehicles subject to recall; and(ii)the percentage of vehicles that have been remedied; and(B)for each manufacturer submitting an applicable quarterly report under section 30118(f)—(i)the total number of recalls issued by the manufacturer during the year covered by the list;(ii)the estimated number of vehicles of the manufacturer subject to recall during the year covered by the list; and(iii)the percentage of vehicles that have been remedied..4203.Recall engagement(a)Recall repairNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a study to determine—(A)the reasons why vehicle owners do not have repairs performed for vehicles subject to open recalls; and(B)whether engagement by third parties, including State and local governments, insurance companies, or other entities, could increase the rate at which vehicle owners have repairs performed for vehicles subject to open recalls; and(2)submit to Congress a report describing the results of the study under paragraph (1), including any recommendations for increasing the rate of repair for vehicles subject to open recalls.(b)RidesharingNot later than 18 months after the date of enactment of this Act, the Comptroller General shall—(1)conduct a study to determine the number of passenger motor vehicles in each State that—(A)are used by transportation network companies for for-hire purposes, such as ridesharing; and(B)have 1 or more open recalls; and(2)submit to Congress a report describing the results of the study under paragraph (1).(c)NHTSA study and reportNot later than 3 years after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall—(1)conduct a study to determine the ways in which vehicle recall notices could—(A)more effectively reach vehicle owners;(B)be made easier for all consumers to understand; and(C)incentivize vehicle owners to complete the repairs described in the recall notices; and(2)submit to Congress a report describing the results of the study under paragraph (1), including any recommendations for—(A)increasing the rate of repair for vehicles subject to open recalls; or(B)any regulatory or statutory legislative changes that would facilitate an increased rate of repair.4204.Motor vehicle seat back safety standards(a)In generalNot later than 2 years after the date of enactment of this Act, subject to subsection (b), the Secretary shall issue an advanced notice of proposed rulemaking to update section 571.207 of title 49, Code of Federal Regulations.(b)Compliance dateIf the Secretary determines that a final rule is appropriate consistent with the considerations described in section 30111(b) of title 49, United States Code, in issuing a final rule pursuant to subsection (a), the Secretary shall establish a date for required compliance with the final rule of not later than 2 motor vehicle model years after the model year during which the effective date of the final rule occurs.4205.Automatic shutoff(a)DefinitionsIn this section:(1)KeyThe term key has the meaning given the term in section 571.114 of title 49, Code of Federal Regulations (or a successor regulation).(2)ManufacturerThe term manufacturer has the meaning given the term in section 30102(a) of title 49, United States Code.(3)Motor vehicle(A)In generalThe term motor vehicle has the meaning given the term in section 30102(a) of title 49, United States Code.(B)ExclusionsThe term motor vehicle does not include—(i)a motorcycle or trailer (as those terms are defined in section 571.3 of title 49, Code of Federal Regulations (or a successor regulation));(ii)any motor vehicle with a gross vehicle weight rating of more than 10,000 pounds;(iii)a battery electric vehicle; or(iv)a motor vehicle that requires extended periods with the engine in idle to operate in service mode or to operate equipment, such as an emergency vehicle (including a police vehicle, an ambulance, or a tow vehicle) and a commercial-use vehicle (including a refrigeration vehicle).(b)Automatic shutoff systems for motor vehicles(1)Final rule(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule amending section 571.114 of title 49, Code of Federal Regulations, to require manufacturers to install in each motor vehicle that is equipped with a keyless ignition device and an internal combustion engine a device or system to automatically shutoff the motor vehicle after the motor vehicle has idled for the period described in subparagraph (B).(B)Description of period(i)In generalThe period referred to in subparagraph (A) is the period designated by the Secretary as necessary to prevent, to the maximum extent practicable, carbon monoxide poisoning.(ii)Different periodsThe Secretary may designate different periods under clause (i) for different types of motor vehicles, depending on the rate at which the motor vehicle emits carbon monoxide, if—(I)the Secretary determines a different period is necessary for a type of motor vehicle for purposes of section 30111 of title 49, United States Code; and(II)requiring a different period for a type of motor vehicle is consistent with the prevention of carbon monoxide poisoning.(2)DeadlineUnless the Secretary finds good cause to phase-in or delay implementation, the rule issued pursuant to paragraph (1) shall take effect on September 1 of the first calendar year beginning after the date on which the Secretary issues the rule.4206.Petitions by interested persons for standards and enforcementSection 30162 of title 49, United States Code, is amended—(1)in subsection (b), by striking The petition and inserting A petition under this section;(2)in subsection (c), by striking the petition and inserting a petition under this section; and(3)in subsection (d)—(A)in the third sentence, by striking If a petition and inserting the following:(3)DenialIf a petition under this section;(B)in the second sentence, by striking If a petition is granted and inserting the following:(2)ApprovalIf a petition under this section is approved; and(C)in the first sentence, by striking The Secretary shall grant or deny a petition and inserting the following:(1)In generalThe Secretary shall determine whether to approve or deny a petition under this section by.4207.Child safety seat accessibility study(a)In generalThe Secretary, in coordination with other relevant Federal departments and agencies, including the Secretary of Agriculture, the Secretary of Education, and the Secretary of Health and Human Services, shall conduct a study to review the status of motor vehicle child safety seat accessibility for low-income families and underserved populations.(b)Addressing needsIn conducting the study under subsection (a), the Secretary shall—(1)examine the impact of Federal funding provided under section 405 of title 23, United States Code; and(2)develop a plan for addressing any needs identified in the study, including by working with social service providers.4208.Crash avoidance technology(a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:30129.Crash avoidance technology(a)In generalThe Secretary of Transportation shall promulgate a rule—(1)to establish minimum performance standards with respect to crash avoidance technology; and(2)to require that all motor vehicles manufactured for sale in the United States on or after the compliance date described in subsection (b) shall be equipped with—(A)a forward collision warning and automatic emergency braking system that—(i)alerts the driver if—(I)the distance to a vehicle ahead or an object in the path of travel ahead is closing too quickly; and(II)a collision is imminent; and(ii)automatically applies the brakes if the driver fails to do so; and(B)a lane departure warning and lane-keeping assist system that—(i)warns the driver to maintain the lane of travel; and(ii)corrects the course of travel if the driver fails to do so.(b)Compliance dateThe Secretary of Transportation shall determine the appropriate effective date, and any phasing-in of requirements, of the final rule promulgated pursuant to subsection (a)..(b)Clerical amendmentThe analysis for subchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:30129. Crash avoidance technology..4209.Reduction of driver distraction(a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall conduct research regarding the installation and use on motor vehicles of driver monitoring systems to minimize or eliminate—(1)driver distraction;(2)driver disengagement;(3)automation complacency by drivers; and(4)foreseeable misuse of advanced driver-assist systems.(b)ReportNot later than 180 days after the date of completion of the research under subsection (a), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a detailed report describing the findings of the research.(c)Rulemaking(1)In generalIf, based on the research completed under subsection (a), the Secretary determines that—(A)1 or more additional rulemakings are necessary to ensure safety, in accordance with the section 30111 of title 49, United States Code, the Secretary shall initiate the rulemakings by not later than 2 years after the date of submission of the report under subsection (b); and(B)an additional rulemaking is not necessary, or an additional rulemaking cannot meet the applicable requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the reasons for not prescribing additional Federal motor vehicle safety standards regarding the research conducted under subsection (a).(2)PrivacyA rule issued pursuant to paragraph (1) shall incorporate appropriate privacy and data security safeguards, as determined by the Secretary.4210.Rulemaking report(a)Definition of covered rulemakingIn this section, the term covered rulemaking means a regulation or rulemaking that—(1)has not been finalized by the date on which the relevant notification is submitted under subsection (b); and(2)relates to—(A)section 30120A of title 49, United States Code;(B)section 30166(o) of title 49, United States Code;(C)section 30172 of title 49, United States Code;(D)section 32302(c) of title 49, United States Code;(E)a defect reporting requirement under section 32302(d) of title 49, United States Code;(F)subsections (b) and (c) of section 32304A of title 49, United States Code;(G)the tire pressure monitoring standards required under section 24115 of the FAST Act (49 U.S.C. 30123 note; Public Law 114–94);(H)the amendment made by section 24402 of the FAST Act (129 Stat. 1720; Public Law 114–94) to section 30120(g)(1) of title 49, United States Code;(I)the records retention rule required under section 24403 of the FAST Act (49 U.S.C. 30117 note; Public Law 114–94);(J)the amendments made by section 24405 of the FAST Act (Public Law 114–94; 129 Stat. 1721) to section 30114 of title 49, United States Code;(K)a defect and noncompliance notification required under—(i)section 24104 of the FAST Act (49 U.S.C. 30119 note; Public Law 114–94); or(ii)section 31301 of MAP–21 (49 U.S.C. 30166 note; Public Law 112–141);(L)a side impact or frontal impact test procedure for child restraint systems under section 31501 of MAP–21 (49 U.S.C. 30127 note; Public Law 112–141);(M)an upgrade to child restraint anchorage system usability requirements required under section 31502 of MAP–21 (49 U.S.C. 30127 note; Public Law 112–141);(N)the rear seat belt reminder system required under section 31503 of MAP–21 (49 U.S.C. 30127 note; Public Law 112–141);(O)a motorcoach rulemaking required under section 32703 of MAP–21 (49 U.S.C. 31136 note; Public Law 112–141); or(P)any rulemaking required under this Act.(b)NotificationNot later than 180 days after the date of enactment of this Act, and not less frequently than biannually thereafter until the applicable covered rulemaking is complete, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a written notification that includes, with respect to each covered rulemaking—(1)for a covered rulemaking with a statutory deadline for completion—(A)an explanation of why the deadline was not met; and(B)an expected date of completion of the covered rulemaking; and(2)for a covered rulemaking without a statutory deadline for completion, an expected date of completion of the covered rulemaking.(c)Additional contentsA notification under subsection (b) shall include, for each applicable covered rulemaking—(1)an updated timeline;(2)a list of factors causing delays in the completion of the covered rulemaking; and(3)any other details associated with the status of the covered rulemaking.4211.Global harmonizationThe Secretary shall cooperate, to the maximum extent practicable, with foreign governments, nongovernmental stakeholder groups, the motor vehicle industry, and consumer groups with respect to global harmonization of vehicle regulations as a means for improving motor vehicle safety.4212.Headlamps(a)DefinitionsIn this section:(1)Adaptive driving beam headlampThe term adaptive driving beam headlamp means a headlamp (as defined in Standard 108) that meets the performance requirements specified in SAE International Standard J3069, published on June 30, 2016.(2)Standard 108The term Standard 108 means Federal Motor Vehicle Safety Standard Number 108, contained in section 571.108 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).(b)RulemakingNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule amending Standard 108—(1)to include performance-based standards for vehicle headlamp systems—(A)to ensure that headlights are correctly aimed on the road; and(B)requiring those systems to be tested on-vehicle to account for headlight height and lighting performance; and(2)to allow for the use on vehicles of adaptive driving beam headlamp systems.(c)Periodic reviewNothing in this section precludes the Secretary from—(1)reviewing Standard 108, as amended pursuant to subsection (b); and(2)revising Standard 108 to reflect an updated version of SAE International Standard J3069, as the Secretary determines to be—(A)appropriate; and(B)in accordance with section 30111 of title 49, United States Code.4213.New Car Assessment Program(a)UpdatesNot later than 1 year after the date of enactment of this Act, the Secretary shall finalize the proceeding for which comments were requested in the notice entitled New Car Assessment Program (80 Fed. Reg. 78522 (December 16, 2015)) to update the passenger motor vehicle information required under section 32302(a) of title 49, United States Code. (b)Information programSection 32302 of title 49, United States Code, is amended—(1)in subsection (a), in the matter preceding paragraph (1), by inserting (referred to in this section as the Secretary) after of Transportation; and(2)by adding at the end the following:(e)Advanced crash-Avoidance technologies(1)NoticeNot later than 1 year after the date of enactment of this subsection, the Secretary shall publish a notice, for purposes of public review and comment, to establish, distinct from crashworthiness information, a means for providing to consumers information relating to advanced crash-avoidance technologies, in accordance with subsection (a).(2)InclusionsThe notice under paragraph (1) shall include—(A)an appropriate methodology for—(i)determining which advanced crash-avoidance technologies shall be included in the information;(ii)developing performance test criteria for use by manufacturers in evaluating advanced crash avoidance technologies;(iii)determining a distinct rating involving each advanced crash-avoidance technology to be included; and(iv)updating overall vehicle ratings to incorporate advanced crash-avoidance technology ratings; and(B)such other information and analyses as the Secretary determines to be necessary to implement the rating of advanced crash-avoidance technologies.(3)ReportNot later than 18 months after the date of enactment of this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes a plan for implementing an advanced crash-avoidance technology information and rating system, in accordance with subsection (a).(f)Vulnerable road user safety(1)NoticeNot later than 1 year after the date of enactment of this subsection, the Secretary shall publish a notice, for purposes of public review and comment, to establish a means for providing to consumers information relating to pedestrian, bicyclist, or other vulnerable road user safety technologies, in accordance with subsection (a).(2)InclusionsThe notice under paragraph (1) shall include—(A)an appropriate methodology for—(i)determining which technologies shall be included in the information;(ii)developing performance test criteria for use by manufacturers in evaluating the extent to which automated pedestrian safety systems in light vehicles attempt to prevent and mitigate, to the best extent possible, pedestrian injury;(iii)determining a distinct rating involving each technology to be included; and(iv)updating overall vehicle ratings to incorporate vulnerable road user safety technology ratings; and(B)such other information and analyses as the Secretary determines to be necessary to implement the rating of vulnerable road user safety technologies.(3)ReportNot later than 18 months after the date of enactment of this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes a plan for implementing an information and rating system for vulnerable road user safety technologies, in accordance with subsection (a)..(c)Roadmap(1)In generalChapter 323 of title 49, United States Code, is amended by adding at the end the following:32310.New Car Assessment Program roadmap(a)EstablishmentNot later than 1 year after the date of enactment of this section, and not less frequently than once every 4 years thereafter, the Secretary of Transportation (referred to in this section as the Secretary) shall establish a roadmap for the implementation of the New Car Assessment Program of the National Highway Traffic Safety Administration.(b)RequirementsA roadmap under subsection (a) shall—(1)cover a term of 10 years, consisting of—(A)a mid-term component covering the initial 5 years of the term; and(B)a long-term component covering the final 5 years of the term; and(2)be in accordance with—(A)section 306 of title 5;(B)section 1115 of title 31;(C)section 24401 of the FAST Act (49 U.S.C. 105 note; Public Law 114–94); and(D)any other relevant plans of the National Highway Traffic Safety Administration.(c)ContentsA roadmap under subsection (a) shall include—(1)a plan for any changes to the New Car Assessment Program of the National Highway Traffic Safety Administration, including—(A)descriptions of actions to be carried out to update the passenger motor vehicle information developed under section 32302(a), including the development of test procedures, test devices, test fixtures, and safety performance metrics, which shall, as applicable, incorporate—(i)objective criteria for evaluating safety technologies; and(ii)reasonable time periods for compliance with new or updated tests;(B)key milestones, including the anticipated start of an action, completion of an action, and effective date of an update; and(C)descriptions of the means by which an update will improve the passenger motor vehicle information developed under section 32302(a);(2)an identification and prioritization of safety opportunities and technologies—(A)with respect to the mid-term component of the roadmap under subsection (b)(1)(A)—(i)that are practicable; and(ii)for which objective rating tests, evaluation criteria, and other consumer data exist for a market-based, consumer information approach; and(B)with respect to the long-term component of the roadmap under subsection (b)(1)(B), exist or are in development;(3)an identification of—(A)any safety opportunity or technology that—(i)is identified through the activities carried out pursuant to subsection (d) or (e); and(ii)is not included in the roadmap under paragraph (2);(B)the reasons why such a safety opportunity or technology is not included in the roadmap; and(C)any developments or information that would be necessary for the Secretary to consider including such a safety opportunity or technology in a future roadmap; and(4)consideration of the benefits of consistency with other rating systems used—(A)within the United States; and(B)internationally.(d)ConsiderationsBefore finalizing a roadmap under this section, the Secretary shall—(1)make the roadmap available for public comment;(2)review any public comments received under paragraph (1); and(3)incorporate in the roadmap under this section those comments, as the Secretary determines to be appropriate.(e)Stakeholder engagementNot less frequently than annually, the Secretary shall engage stakeholders that represent a diversity of technical backgrounds and viewpoints—(1)to identify—(A)safety opportunities or technologies in development that could be included in future roadmaps; and(B)opportunities to benefit from collaboration or harmonization with third-party safety rating programs;(2)to assist with long-term planning;(3)to provide an interim update of the status and development of the following roadmap to be established under subsection (a); and(4)to collect feedback or other information that the Secretary determines to be relevant to enhancing the New Car Assessment Program of the National Highway Traffic Safety Administration..(2)Clerical amendmentThe analysis for chapter 323 of title 49, United States Code, is amended by adding at the end the following:32310. New Car Assessment Program roadmap..4214.Hood and bumper standards(a)NoticeNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a notice, for purposes of public review and comment, regarding potential updates to hood and bumper standards for motor vehicles (as defined in section 30102(a) of title 49, United States Code).(b)InclusionsThe notice under subsection (a) shall include information relating to—(1)the incorporation or consideration of advanced crash avoidance technology in existing motor vehicle standards;(2)the incorporation or consideration of standards or technologies to reduce the number of injuries and fatalities suffered by pedestrians, bicyclists, or other vulnerable road users;(3)the development of performance test criteria for use by manufacturers in evaluating advanced crash avoidance technology, including technology relating to vulnerable road user safety;(4)potential harmonization with global standards, including United Nations Economic Commission for Europe Regulation Number 42; and(5)such other information and analyses as the Secretary determines to be necessary.(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes—(1)the current status of hood and bumper standards;(2)relevant advanced crash avoidance technology;(3)actions needed to be carried out to develop performance test criteria; and(4)if applicable, a plan for incorporating advanced crash avoidance technology, including technology relating to vulnerable road user safety, in existing standards.4215.Emergency medical services and 9–1–1Section 158(a) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942(a)) is amended by striking paragraph (4).4216.Early warning reporting(a)In generalSection 30166(m)(3) of title 49, United States Code, is amended by adding at the end the following:(D)SettlementsNotwithstanding any order entered in a civil action restricting the disclosure of information, a manufacturer of a motor vehicle or motor vehicle equipment shall comply with the requirements of this subsection and any regulations promulgated pursuant to this subsection..(b)Study and reportNot later than 18 months after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall—(1)conduct a study—(A)to evaluate the early warning reporting data submitted under section 30166(m) of title 49, United States Code (including regulations); and(B)to identify improvements, if any, that would enhance the use by the National Highway Traffic Administration of early warning reporting data to enhance safety; and(2)submit to the Committee on the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing the results of the study under paragraph (1), including any recommendations for regulatory or legislative action.4217.Improved vehicle safety databasesNot later than 3 years after the date of enactment of this Act, after consultation with frequent users of publicly available databases, the Secretary shall improve public accessibility to information relating to the publicly accessible vehicle safety databases of the National Highway Traffic Safety Administration by revising the publicly accessible vehicle safety databases—(1)to improve organization and functionality, including design features such as drop-down menus;(2)to allow data from applicable publicly accessible vehicle safety databases to be searched, sorted, aggregated, and downloaded in a manner that—(A)is consistent with the public interest; and(B)facilitates easy use by consumers;(3)to provide greater consistency in presentation of vehicle safety issues; (4)to improve searchability regarding specific vehicles and issues, which may include the standardization of commonly used search terms; and(5)to ensure nonconfidential documents and materials relating to information created or obtained by the National Highway Traffic Safety Administration are made publicly available in a manner that is—(A)timely; and(B)searchable in databases by any element that the Secretary determines to be in the public interest.4218.National Driver Register Advisory Committee repeal(a)In generalSection 30306 of title 49, United States Code, is repealed.(b)Clerical amendmentThe analysis for chapter 303 of title 49, United States Code, is amended by striking the item relating to section 30306.4219.Research on connected vehicle technologyThe Administrator of the National Highway Traffic Safety Administration, in collaboration with the head of the Intelligent Transportation Systems Joint Program Office and the Administrator of the Federal Highway Administration, shall—(1)not later than 180 days after the date of enactment of this Act, expand vehicle-to-pedestrian research efforts to ensure that bicyclists and other vulnerable road users will be incorporated into the safe deployment of connected vehicle systems; and(2)not later than 2 years after the date of enactment of this Act, submit to Congress and make publicly available a report describing the findings of the research efforts described in paragraph (1).4220.Advanced impaired driving technology(a)FindingsCongress finds that—(1)alcohol-impaired driving fatalities represent approximately 1/3 of all highway fatalities in the United States each year;(2)in 2019, there were 10,142 alcohol-impaired driving fatalities in the United States involving drivers with a blood alcohol concentration level of .08 or higher, and 68 percent of the crashes that resulted in those fatalities involved a driver with a blood alcohol concentration level of .15 or higher;(3)the estimated economic cost for alcohol-impaired driving in 2010 was $44,000,000,000;(4)according to the Insurance Institute for Highway Safety, advanced drunk and impaired driving prevention technology can prevent more than 9,400 alcohol-impaired driving fatalities annually; and(5)to ensure the prevention of alcohol-impaired driving fatalities, advanced drunk and impaired driving prevention technology must be standard equipment in all new passenger motor vehicles.(b)DefinitionsIn this section:(1)Advanced drunk and impaired driving prevention technologyThe term advanced drunk and impaired driving prevention technology means a system that—(A)can—(i)passively monitor the performance of a driver of a motor vehicle to accurately identify whether that driver may be impaired; and(ii)prevent or limit motor vehicle operation if an impairment is detected;(B)can—(i)passively and accurately detect whether the blood alcohol concentration of a driver of a motor vehicle is equal to or greater than the blood alcohol concentration described in section 163(a) of title 23, United States Code; and(ii)prevent or limit motor vehicle operation if a blood alcohol concentration above the legal limit is detected; or(C)is a combination of systems described in subparagraphs (A) and (B).(2)NewThe term new, with respect to a passenger motor vehicle, means that the passenger motor vehicle—(A)is a new vehicle (as defined in section 37.3 of title 49, Code of Federal Regulations (or a successor regulation)); and(B)has not been purchased for purposes other than resale.(3)Passenger motor vehicleThe term passenger motor vehicle has the meaning given the term in section 32101 of title 49, United States Code.(4)SecretaryThe term Secretary means the Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration.(c)Advanced drunk and impaired driving prevention technology safety standardSubject to subsection (e) and not later than 3 years after the date of enactment of this Act, the Secretary shall issue a final rule prescribing a Federal motor vehicle safety standard under section 30111 of title 49, United States Code, that requires passenger motor vehicles manufactured after the effective date of that standard to be equipped with advanced drunk and impaired driving prevention technology.(d)Requirements(1)Lead timeTo allow sufficient time for manufacturer compliance, the compliance date of the rule issued under subsection (c) shall be not earlier than 2 years and not more than 3 years after the date on which that rule is issued.(2)Technical capabilityAny advanced drunk and impaired driving prevention technology required for new passenger motor vehicles under subsection (c) that measures blood alcohol concentration shall use the blood alcohol concentration described in section 163(a) of title 23, United States Code.(e)TimingIf the Secretary determines that the Federal motor vehicle safety standard required under subsection (c) cannot meet the requirements and considerations described in subsections (a) and (b) of section 30111 of title 49, United States Code, by the applicable date, the Secretary—(1)may extend the time period to such date as the Secretary determines to be necessary, but not later than the date that is 3 years after the date described in subsection (c); and(2)shall, not later than the date described in subsection (c) and not less frequently than annually thereafter until the date on which the rule under that subsection is issued, submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing, as of the date of submission of the report—(A)the reasons for not prescribing a Federal motor vehicle safety standard under section 30111 of title 49, United States Code, that requires advanced drunk and impaired driving prevention technology in all new passenger motor vehicles;(B)the deployment of advanced drunk and impaired driving prevention technology in vehicles;(C)any information relating to the ability of vehicle manufacturers to include advanced drunk and impaired driving prevention technology in new passenger motor vehicles; and(D)an anticipated timeline for prescribing the Federal motor vehicle safety standard described in subsection (c). VResearch and innovation5001.Intelligent Transportation Systems Program Advisory CommitteeSection 515(h) of title 23, United States Code, is amended—(1)in paragraph (1), by inserting (referred to in this subsection as the Advisory Committee) after an Advisory Committee;(2)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking 20 members and inserting 25 members;(B)in subparagraph (K), by striking ; and and inserting a semicolon; (C)in subparagraph (L)—(i)by striking utilities,; and(ii)by striking the period at the end and inserting a semicolon;(D)by redesignating subparagraphs (E) through (L) as subparagraphs (G), (I), (J), (K), (L), (M), (Q), and (R), respectively;(E)by inserting after subparagraph (D) the following:(E)a representative of a national transit association;(F)a representative of a national, State, or local transportation agency or association;;(F)by inserting after subparagraph (G) (as so redesignated) the following:(H)a private sector developer of intelligent transportation system technologies, which may include emerging vehicle technologies;;(G)by inserting after subparagraph (M) (as so redesignated) the following:(N)a representative of a labor organization;(O)a representative of a mobility-providing entity;(P)an expert in traffic management;; and(H)by adding at the end the following:(S)an expert in cybersecurity; and(T)an automobile manufacturer.;(3)in paragraph (3)—(A)in subparagraph (A), by striking section 508 and inserting section 6503 of title 49; and(B)in subparagraph (B)—(i)in the matter preceding clause (i), by inserting programs and before research; and(ii)in clause (iii), by striking research and and inserting programs, research, and; (4)by redesignating paragraphs (3) through (5) as paragraphs (5) through (7); and(5)by inserting after paragraph (2) the following:(3)Term(A)In generalThe term of a member of the Advisory Committee shall be 3 years.(B)RenewalOn expiration of the term of a member of the Advisory Committee, the member—(i)may be reappointed; or(ii)if the member is not reappointed under clause (i), may serve until a new member is appointed.(4)MeetingsThe Advisory Committee—(A)shall convene not less frequently than twice each year; and (B)may convene with the use of remote video conference technology..5002.Smart Community Resource Center(a)DefinitionsIn this section:(1)Resource centerThe term resource center means the Smart Community Resource Center established under subsection (b).(2)Smart communityThe term smart community means a community that uses innovative technologies, data, analytics, and other means to improve the community and address local challenges.(b)EstablishmentThe Secretary shall work with the modal administrations of the Department and with such other Federal agencies and departments as the Secretary determines to be appropriate to make available to the public on an Internet website a resource center, to be known as the Smart Community Resource Center, that includes a compilation of resources or links to resources for States and local communities to use in developing and implementing—(1)intelligent transportation system programs; or(2)smart community transportation programs.(c)InclusionsThe resource center shall include links to—(1)existing programs and resources for intelligent transportation system or smart community transportation programs, including technical assistance, education, training, funding, and examples of intelligent transportation systems or smart community transportation programs implemented by States and local communities, available from—(A)the Department;(B)other Federal agencies; and(C)non-Federal sources;(2)existing reports or databases with the results of intelligent transportation system or smart community transportation programs;(3)any best practices developed or lessons learned from intelligent transportation system or smart community transportation programs; and(4)such other resources as the Secretary determines to be appropriate.(d)DeadlineThe Secretary shall establish the resource center by the date that is 1 year after the date of enactment of this Act.(e)UpdatesThe Secretary shall ensure that the resource center is updated on a regular basis.5003.Federal support for local decisionmaking(a)Local outreachTo determine the data analysis tools needed to assist local communities in making infrastructure decisions, the Director of the Bureau of Transportation Statistics shall perform outreach to planning and infrastructure decision-making officials in units of local government and other units of government, including a geographically diverse group of individuals from—(1)States;(2)political subdivisions of States;(3)cities;(4)metropolitan planning organizations;(5)regional transportation planning organizations; and(6)federally recognized Indian Tribes.(b)Work plan(1)In generalNot later than 1 year after the date of enactment of this Act, based on the outreach performed under subsection (a), the Director of the Bureau of Transportation Statistics shall submit to the Secretary a work plan for reviewing and updating existing data analysis tools and developing any additional data analysis tools needed to assist local communities with making infrastructure investment decisions.(2)ContentsBased on the needs identified pursuant to the outreach performed under subsection (a), the work plan submitted under paragraph (1) shall include—(A)a description of the data analysis tools identified that would benefit infrastructure decision-making by local governments and address the goals described in subsection (c);(B)a review of the datasets that local governments need to effectively use the data analysis tools described in subparagraph (A);(C)an identification of existing or proposed data analysis tools that use publicly available data;(D)the estimated cost of obtaining each dataset described in subparagraph (B);(E)the estimated cost to develop the data analysis tools described in subparagraph (A);(F)a prioritization for the development of data analysis tools described in subparagraph (A); and(G)a determination as to whether it would be appropriate for the Federal Government to develop the data analysis tools described in subparagraph (A).(c)Goals(1)In generalA data analysis tool created pursuant to the work plan submitted under subsection (b)(1) shall be developed to help inform local communities in making infrastructure investments.(2)Specific issuesA data analysis tool created pursuant to the work plan submitted under subsection (b)(1) shall be intended to help units of local government and other units of government address 1 or more of the following:(A)Improving maintenance of existing assets.(B)Rebuilding infrastructure to a state of good repair.(C)Creating economic development through infrastructure development.(D)Establishing freight plans and infrastructure that connects the community to supply chains.(E)Increasing options for communities that lack access to affordable transportation to improve access to jobs, affordable housing, schools, medical services, foods and other essential community services.(F)Reducing congestion.(G)Improving community resilience to extreme weather events.(H)Any other subject, as the Director determines to be necessary.(d)ImplementationSubject to the availability of appropriations, the Secretary shall develop data analysis tools and purchase datasets as prioritized in the work plan.(e)CoordinationThe Director of the Bureau of Transportation Statistics may utilize existing working groups or advisory committees to perform the local outreach required under subsection (a).5004.Bureau of Transportation Statistics(a)FundingIn addition to amounts made available from the Highway Trust Fund, there is authorized to be appropriated to the Secretary for use by the Bureau of Transportation Statistics for data collection and analysis activities $10,000,000 for each of fiscal years 2022 through 2026.(b)AmendmentSection 6302(b)(3)(B)(vi) of title 49, United States Code, is amended—(1)by striking subclause (V);(2)by redesignating subclauses (VI) through (XI) as subclauses (VII) through (XII), respectively; and(3)by adding after subclause (IV) the following:(V)employment in the transportation sector;(VI)the effects of the transportation system, including advanced technologies and automation, on global and domestic economic competitiveness;.5005.Strengthening mobility and revolutionizing transportation grant program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a State;(B)a political subdivision of a State;(C)a Tribal government;(D)a public transit agency or authority;(E)a public toll authority;(F)a metropolitan planning organization; and(G)a group of 2 or more eligible entities described in any of subparagraphs (A) through (F) applying through a single lead applicant.(2)Eligible projectThe term eligible project means a project described in subsection (e).(3)Large communityThe term large community means a community with a population of not less than 400,000 individuals, as determined under the most recent annual estimate of the Bureau of the Census.(4)Midsized communityThe term midsized community means any community that is not a large community or a rural community.(5)Regional partnershipThe term regional partnership means a partnership composed of 2 or more eligible entities located in jurisdictions with a combined population that is equal to or greater than the population of any midsized community.(6)Rural communityThe term rural community means a community that is located in an area that is outside of an urbanized area (as defined in section 5302 of title 49, United States Code).(7)SMART grantThe term SMART grant means a grant provided to an eligible entity under the Strengthening Mobility and Revolutionizing Transportation Grant Program established under subsection (b).(b)Establishment of programThe Secretary shall establish a program, to be known as the Strengthening Mobility and Revolutionizing Transportation Grant Program, under which the Secretary shall provide grants to eligible entities to conduct demonstration projects focused on advanced smart city or community technologies and systems in a variety of communities to improve transportation efficiency and safety.(c)DistributionIn determining the projects for which to provide a SMART grant, the Secretary shall consider contributions to geographical diversity among grant recipients, including the need for balancing the needs of rural communities, midsized communities, and large communities, consistent with the requirements of subparagraphs (A) through (C) of subsection (g)(1).(d)Applications(1)In generalAn eligible entity may submit to the Secretary an application for a SMART grant at such time, in such manner, and containing such information as the Secretary may require.(2)TransparencyThe Secretary shall include, in any notice of funding availability relating to SMART grants, a full description of the method by which applications under paragraph (1) will be evaluated.(3)Selection criteria(A)In generalThe Secretary shall evaluate applications for SMART grants based on—(i)the extent to which the eligible entity or applicable beneficiary community—(I)has a public transportation system or other transit options capable of integration with other systems to improve mobility and efficiency;(II)has a population density and transportation needs conducive to demonstrating proposed strategies;(III)has continuity of committed leadership and the functional capacity to carry out the proposed project;(IV)is committed to open data sharing with the public; and(V)is likely to successfully implement the proposed eligible project, including through technical and financial commitments from the public and private sectors; and(ii)the extent to which a proposed eligible project will use advanced data, technology, and applications to provide significant benefits to a local area, a State, a region, or the United States, including the extent to which the proposed eligible project will—(I)reduce congestion and delays for commerce and the traveling public;(II)improve the safety and integration of transportation facilities and systems for pedestrians, bicyclists, and the broader traveling public;(III)improve access to jobs, education, and essential services, including health care;(IV)connect or expand access for underserved or disadvantaged populations and reduce transportation costs;(V)contribute to medium- and long-term economic competitiveness;(VI)improve the reliability of existing transportation facilities and systems;(VII)promote connectivity between and among connected vehicles, roadway infrastructure, pedestrians, bicyclists, the public, and transportation systems;(VIII)incentivize private sector investments or partnerships, including by working with mobile and fixed telecommunication service providers, to the extent practicable;(IX)improve energy efficiency or reduce pollution;(X)increase the resiliency of the transportation system; and(XI)improve emergency response.(B)PriorityIn providing SMART grants, the Secretary shall give priority to applications for eligible projects that would—(i)demonstrate smart city or community technologies in repeatable ways that can rapidly be scaled;(ii)encourage public and private sharing of data and best practices;(iii)encourage private-sector innovation by promoting industry-driven technology standards, open platforms, technology-neutral requirements, and interoperability;(iv)promote a skilled workforce that is inclusive of minority or disadvantaged groups;(v)allow for the measurement and validation of the cost savings and performance improvements associated with the installation and use of smart city or community technologies and practices;(vi)encourage the adoption of smart city or community technologies by communities;(vii)promote industry practices regarding cybersecurity; and(viii)safeguard individual privacy.(e)Use of grant funds(1)Eligible projects(A)In generalA SMART grant may be used to carry out a project that demonstrates at least 1 of the following:(i)Coordinated automationThe use of automated transportation and autonomous vehicles, while working to minimize the impact on the accessibility of any other user group or mode of travel.(ii)Connected vehiclesVehicles that send and receive information regarding vehicle movements in the network and use vehicle-to-vehicle and vehicle-to-everything communications to provide advanced and reliable connectivity.(iii)Intelligent, sensor-based infrastructureThe deployment and use of a collective intelligent infrastructure that allows sensors to collect and report real-time data to inform everyday transportation-related operations and performance.(iv)Systems integrationThe integration of intelligent transportation systems with other existing systems and other advanced transportation technologies.(v)Commerce delivery and logisticsInnovative data and technological solutions supporting efficient goods movement, such as connected vehicle probe data, road weather data, or global positioning data to improve on-time pickup and delivery, improved travel time reliability, reduced fuel consumption and emissions, and reduced labor and vehicle maintenance costs.(vi)Leveraging use of innovative aviation technologyLeveraging the use of innovative aviation technologies, such as unmanned aircraft systems, to support transportation safety and efficiencies, including traffic monitoring and infrastructure inspection.(vii)Smart gridDevelopment of a programmable and efficient energy transmission and distribution system to support the adoption or expansion of energy capture, electric vehicle deployment, or freight or commercial fleet fuel efficiency.(2)Eligible project costsA SMART grant may be used for—(A)development phase activities, including—(i)planning;(ii)feasibility analyses;(iii)revenue forecasting;(iv)environmental review;(v)permitting;(vi)preliminary engineering and design work;(vii)systems development or information technology work; and(viii)acquisition of real property (including land and improvements to land relating to an eligible project); and(B)construction phase activities, including—(i)construction;(ii)reconstruction;(iii)rehabilitation;(iv)replacement;(v)environmental mitigation;(vi)construction contingencies; and(vii)acquisition of equipment, including vehicles.(3)Prohibited usesA SMART grant shall not be used—(A)to reimburse any preaward costs or application preparation costs of the SMART grant application;(B)for any traffic or parking enforcement activity; or(C)to purchase or lease a license plate reader.(f)Reports(1)Eligible entitiesNot later than 2 years after the date on which an eligible entity receives a SMART grant, and annually thereafter until the date on which the SMART grant is expended, the eligible entity shall submit to the Secretary an implementation report that describes—(A)the deployment and operational costs of each eligible project carried out by the eligible entity, as compared to the benefits and savings from the eligible project; and(B)the means by which each eligible project carried out by the eligible entity has met the original expectation, as projected in the SMART grant application, including—(i)data describing the means by which the eligible project met the specific goals for the project, such as—(I)reducing traffic-related fatalities and injuries;(II)reducing traffic congestion or improved travel-time reliability;(III)providing the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions; or(IV)reducing barriers or improved access to jobs, education, or various essential services;(ii)the effectiveness of providing to the public real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions; and(iii)lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance.(2)GAONot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct, and submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of, a review of the SMART grant program under this section.(3)SecretaryNot later than 2 years after the date on which the initial SMART grants are provided under this section, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives a report that—(A)describes each eligible entity that received a SMART grant;(B)identifies the amount of each SMART grant provided;(C)summarizes the intended uses of each SMART grant;(D)describes the effectiveness of recipient eligible entities in meeting the goals described in the SMART grant application of the eligible entity, including an assessment or measurement of the realized improvements or benefits resulting from each SMART grant; and(E)describes lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance.(g)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary $100,000,000 for each of the first 5 fiscal years beginning after the date of enactment of this Act, of which—(A)not more than 40 percent shall be used to provide SMART grants for eligible projects that primarily benefit large communities;(B)not more than 30 percent shall be provided for eligible projects that primarily benefit midsized communities; and(C)not more than 30 percent shall be used to provide SMART grants for eligible projects that primarily benefit rural communities or regional partnerships.(2)Administrative costsOf the amounts made available under paragraph (1) for each fiscal year, not more than 2 percent shall be used for administrative costs of the Secretary in carrying out this section.(3)LimitationAn eligible entity may not use more than 3 percent of the amount of a SMART grant for each fiscal year to achieve compliance with applicable planning and reporting requirements.(4)AvailabilityThe amounts made available for a fiscal year pursuant to this subsection shall be available for obligation during the 2-fiscal-year period beginning on the first day of the fiscal year for which the amounts were appropriated.5006.Electric vehicle working group(a)DefinitionsIn this section:(1)SecretariesThe term Secretaries means—(A)the Secretary; and(B)the Secretary of Energy.(2)Working groupThe term working group means the electric vehicle working group established under subsection (b)(1).(b)Establishment(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretaries shall jointly establish an electric vehicle working group to make recommendations regarding the development, adoption, and integration of light-, medium-, and heavy-duty electric vehicles into the transportation and energy systems of the United States.(2)Membership(A)In generalThe working group shall be composed of—(i)the Secretaries (or designees), who shall be cochairs of the working group; and(ii)not more than 25 members, to be appointed by the Secretaries, of whom—(I)not more than 6 shall be Federal stakeholders as described in subparagraph (B); and(II)not more than 19 shall be non-Federal stakeholders as described in subparagraph (C).(B)Federal stakeholdersThe working group—(i)shall include not fewer than 1 representative of each of—(I)the Department;(II)the Department of Energy;(III)the Environmental Protection Agency;(IV)the Council on Environmental Quality; and(V)the General Services Administration; and(ii)may include a representative of any other Federal agency the Secretaries consider to be appropriate.(C)Non-Federal stakeholders(i)In generalSubject to clause (ii), the working group—(I)shall include not fewer than 1 representative of each of—(aa)a manufacturer of light-duty electric vehicles or the relevant components of light-duty electric vehicles;(bb)a manufacturer of medium- and heavy-duty vehicles or the relevant components of medium- and heavy-duty electric vehicles;(cc)a manufacturer of electric vehicle batteries;(dd)an owner, operator, or manufacturer of electric vehicle charging equipment;(ee)the public utility industry;(ff)a public utility regulator or association of public utility regulators;(gg)the transportation fueling distribution industry;(hh)the energy provider industry;(ii)the automotive dealing industry;(jj)the for-hire passenger transportation industry;(kk)an organization representing units of local government;(ll)an organization representing regional transportation or planning agencies;(mm)an organization representing State departments of transportation;(nn)an organization representing State departments of energy or State energy planners;(oo)the intelligent transportation systems and technologies industry;(pp)organized labor;(qq)the trucking industry;(rr)Tribal governments; and(ss)the property development industry; and(II)may include a representative of any other non-Federal stakeholder that the Secretaries consider to be appropriate.(ii)RequirementThe stakeholders selected under clause (i) shall, in the aggregate—(I)consist of individuals with a balance of backgrounds, experiences, and viewpoints; and(II)include individuals that represent geographically diverse regions of the United States, including individuals representing the perspectives of rural, urban, and suburban areas.(3)Meetings(A)In generalThe working group shall meet not less frequently than once every 120 days.(B)Remote participationA member of the working group may participate in a meeting of the working group via teleconference or similar means.(4)CoordinationIn carrying out the duties of the working group, the working group shall coordinate and consult with any existing Federal interagency working groups on fleet conversion or other similar matters relating to electric vehicles.(c)Reports and strategy on electric vehicle adoption(1)Working group reportsThe working group shall complete by each of the deadlines described in paragraph (2) a report describing the status of electric vehicle adoption including—(A)a description of the barriers and opportunities to scaling up electric vehicle adoption throughout the United States, including recommendations for issues relating to—(i)consumer behavior;(ii)charging infrastructure needs, including standardization and cybersecurity;(iii)manufacturing and battery costs, including the raw material shortages for batteries and electric motor magnets;(iv)the adoption of electric vehicles for low- and moderate-income individuals and underserved communities, including charging infrastructure access and vehicle purchase financing;(v)business models for charging personal electric vehicles outside the home, including wired and wireless charging;(vi)charging infrastructure permitting and regulatory issues;(vii)the connections between housing and transportation costs and emissions;(viii)freight transportation, including local, port and drayage, regional, and long-haul trucking;(ix)intercity passenger travel;(x)the process by which governments collect a user fee for the contribution of electric vehicles to funding roadway improvements;(xi)State- and local-level policies, incentives, and zoning efforts;(xii)the installation of highway corridor signage;(xiii)secondary markets and recycling for batteries;(xiv)grid capacity and integration;(xv)energy storage; and(xvi)specific regional or local issues that may not appear to apply throughout the United States, but may hamper nationwide adoption or coordination of electric vehicles;(B)examples of successful public and private models and demonstration projects that encourage electric vehicle adoption;(C)an analysis of current efforts to overcome the barriers described in subparagraph (A);(D)an analysis of the estimated costs and benefits of any recommendations of the working group; and(E)any other topics, as determined by the working group.(2)DeadlinesA report under paragraph (1) shall be submitted to the Secretaries, the Committees on Commerce, Science, and Transportation and Appropriations of the Senate and the Committees on Transportation and Infrastructure and Appropriations of the House of Representatives—(A)in the case of the first report, by not later than 18 months after the date on which the working group is established under subsection (b)(1);(B)in the case of the second report, by not later than 2 years after the date on which the first report is required to be submitted under subparagraph (A); and(C)in the case of the third report, by not later than 2 years after the date on which the second report is required to be submitted under subparagraph (B).(3)Strategy(A)In generalBased on the reports submitted by the working group under paragraph (1), the Secretaries shall jointly develop, maintain, and update a strategy that describes the means by which the Federal Government, States, units of local government, and industry can—(i)establish quantitative targets for transportation electrification;(ii)overcome the barriers described in paragraph (1)(A);(iii)identify areas of opportunity in research and development to improve battery manufacturing, mineral mining, recycling costs, material recovery, fire risks, and battery performance for electric vehicles;(iv)enhance Federal interagency coordination to promote electric vehicle adoption;(v)prepare the workforce for the adoption of electric vehicles, including through collaboration with labor unions, educational institutions, and relevant manufacturers;(vi)expand electric vehicle and charging infrastructure;(vii)expand knowledge of the benefits of electric vehicles among the general public;(viii)maintain the global competitiveness of the United States in the electric vehicle and charging infrastructure markets;(ix)provide clarity in regulations to improve national uniformity with respect to electric vehicles; and(x)ensure the sustainable integration of electric vehicles into the national electric grid.(B)Notice and commentIn carrying out subparagraph (A), the Secretaries shall provide public notice and opportunity for comment on the strategy described in that subparagraph.(4)Information(A)In generalThe Secretaries may enter into an agreement with the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine to provide, track, or report data, information, or research to assist the working group in carrying out paragraph (1).(B)Use of existing informationIn developing a report under paragraph (1) or a strategy under paragraph (3), the Secretaries and the working group shall take into consideration existing Federal, State, local, private sector, and academic data and information relating to electric vehicles and, to the maximum extent practicable, coordinate with the entities that publish that information—(i)to prevent duplication of efforts by the Federal Government; and(ii)to leverage existing information and complementary efforts.(d)CoordinationTo the maximum extent practicable, the Secretaries and the working group shall carry out this section using all available existing resources, websites, and databases of Federal agencies, such as—(1)the Alternative Fuels Data Center;(2)the Energy Efficient Mobility Systems program; and(3)the Clean Cities Coalition Network.5007.Risk and system resilience(a)In generalThe Secretary, in consultation with appropriate Federal, State, and local agencies, shall develop a process for quantifying annual risk in order to increase system resilience with respect to the surface transportation system of the United States by measuring—(1)resilience to threat probabilities by type of hazard and geographical location;(2)resilience to asset vulnerabilities with respect to each applicable threat; and(3)anticipated consequences from each applicable threat to each asset.(b)Use by State, regional, Tribal, and local entities(1)In generalThe Secretary shall provide the process developed under subsection (a) to State departments of transportation, metropolitan planning organizations, Indian Tribes, local governments, and other relevant entities.(2)Guidance and technical assistanceThe Secretary shall provide to the entities described in paragraph (1) guidance and technical assistance on the use of the process referred to in that paragraph.(c)Research(1)In generalThe Secretary shall—(A)identify and support fundamental research to develop a framework and quantitative models to support compilation of information for risk-based analysis of transportation assets by standardizing the basis for quantifying annual risk and increasing system resilience; and(B)build on existing resilience research, including studies conducted by—(i)the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine; and (ii)the National Institute of Standards and Technology.(2)Use of existing facilitiesIn carrying out paragraph (1), the Secretary shall use existing research facilities available to the Secretary, including the Turner–Fairbank Highway Research Center and University Transportation Centers established under section 5505 of title 49, United States Code.5008.Coordination on emerging transportation technology(a)In generalSubchapter I of chapter 3 of title 49, United States Code, is amended by adding at the end the following:313.Nontraditional and Emerging Transportation Technology Council(a)EstablishmentNot later than 180 days after the date of enactment of this section, the Secretary of Transportation (referred to in this section as the Secretary) shall establish a council, to be known as the Nontraditional and Emerging Transportation Technology Council (referred to in this section as the Council), to address coordination on emerging technology issues across all modes of transportation.(b)Membership(1)In generalThe Council shall be composed of—(A)the Secretary, who shall serve as an ex officio member of the Council;(B)the Deputy Secretary of Transportation;(C)the Under Secretary of Transportation for Policy;(D)the Assistant Secretary for Research and Technology of the Department of Transportation;(E)the Assistant Secretary for Budget and Programs of the Department of Transportation;(F)the General Counsel of the Department of Transportation;(G)the Chief Information Officer of the Department of Transportation;(H)the Administrator of the Federal Aviation Administration;(I)the Administrator of the Federal Highway Administration;(J)the Administrator of the Federal Motor Carrier Safety Administration;(K)the Administrator of the Federal Railroad Administration;(L)the Administrator of the Federal Transit Administration;(M)the Administrator of the Maritime Administration;(N)the Administrator of the National Highway Traffic Safety Administration;(O)the Administrator of the Pipeline and Hazardous Materials Safety Administration; and(P)any other official of the Department of Transportation, as determined by the Secretary.(2)Chair and Vice Chair(A)ChairThe Deputy Secretary of Transportation (or a designee) shall serve as Chair of the Council.(B)Vice ChairThe Under Secretary of Transportation for Policy (or a designee) shall serve as Vice Chair of the Council.(c)DutiesThe Council shall—(1)identify and resolve jurisdictional and regulatory gaps or inconsistencies associated with nontraditional and emerging transportation technologies, modes, or projects pending or brought before the Department of Transportation to reduce, to the maximum extent practicable, impediments to the prompt and safe deployment of new and innovative transportation technology, including with respect to—(A)safety oversight;(B)environmental review; and(C)funding and financing issues;(2)coordinate the response of the Department of Transportation to nontraditional and emerging transportation technology projects;(3)engage with stakeholders in nontraditional and emerging transportation technology projects; and(4)develop and establish Department of Transportation-wide processes, solutions, and best practices for identifying and managing nontraditional and emerging transportation technology projects.(d)Best practicesNot later than 1 year after the date of enactment of this section, the Council shall—(1)publish initial guidelines to achieve the purposes described in subsection (c)(4); and(2)promote each modal administration within the Department of Transportation to further test and support the advancement of nontraditional and emerging transportation technologies not specifically considered by the Council.(e)SupportThe Office of the Secretary shall provide support for the Council.(f)MeetingsThe Council shall meet not less frequently than 4 times per year, at the call of the Chair.(g)Lead modal administrationFor each nontraditional or emerging transportation technology, mode, or project associated with a jurisdictional or regulatory gap or inconsistency identified under subsection (c)(1), the Chair of the Council shall—(1)designate a lead modal administration of the Department of Transportation for review of the technology, mode, or project; and(2)arrange for the detailing of staff between modal administrations or offices of the Department of Transportation as needed to maximize the sharing of experience and expertise.(h)TransparencyNot later than 1 year after the date of establishment of the Council, and not less frequently than annually thereafter until December 31, 2026, the Council shall post on a publicly accessible website a report describing the activities of the Council during the preceding calendar year..(b)Clerical amendmentThe analysis for subchapter I of chapter 3 of title 49, United States Code, is amended by adding at the end the following:313. Nontraditional and Emerging Transportation Technology Council..5009.Interagency Infrastructure Permitting Improvement Center(a)In generalSection 102 of title 49, United States Code, is amended—(1)in subsection (a), by inserting (referred to in this section as the Department) after Transportation;(2)in subsection (b), in the first sentence, by inserting (referred to in this section as the Secretary) after Transportation;(3)in subsection (f)(1), by striking of Transportation each place it appears;(4)by redesignating subsection (h) as subsection (i); and(5)by inserting after subsection (g) the following:(h)Interagency Infrastructure Permitting Improvement Center(1)DefinitionsIn this subsection:(A)CenterThe term Center means the Interagency Infrastructure Permitting Improvement Center established by paragraph (2).(B)ProjectThe term project means a project authorized or funded under—(i)this title; or(ii)title 14, 23, 46, or 51.(2)EstablishmentThere is established within the Office of the Secretary a center, to be known as the Interagency Infrastructure Permitting Improvement Center.(3)PurposesThe purposes of the Center shall be—(A)to implement reforms to improve interagency coordination and expedite projects relating to the permitting and environmental review of major transportation infrastructure projects, including—(i)developing and deploying information technology tools to track project schedules and metrics; and(ii)improving the transparency and accountability of the permitting process;(B)(i)to identify appropriate methods to assess environmental impacts; and(ii)to develop innovative methods for reasonable mitigation;(C)to reduce uncertainty and delays with respect to environmental reviews and permitting; and(D)to reduce costs and risks to taxpayers in project delivery.(4)Executive DirectorThe Center shall be headed by an Executive Director, who shall—(A)report to the Under Secretary of Transportation for Policy;(B)be responsible for the management and oversight of the daily activities, decisions, operations, and personnel of the Center; and(C)carry out such additional duties as the Secretary may prescribe.(5)DutiesThe Center shall carry out the following duties:(A)Coordinate and support implementation of priority reform actions for Federal agency permitting and reviews.(B)Support modernization efforts at the operating administrations within the Department and interagency pilot programs relating to innovative approaches to the permitting and review of transportation infrastructure projects.(C)Provide technical assistance and training to Department staff on policy changes, innovative approaches to project delivery, and other topics, as appropriate.(D)Identify, develop, and track metrics for timeliness of permit reviews, permit decisions, and project outcomes.(E)Administer and expand the use of online transparency tools providing for—(i)tracking and reporting of metrics;(ii)development and posting of schedules for permit reviews and permit decisions;(iii)the sharing of best practices relating to efficient project permitting and reviews; and(iv)the visual display of relevant geospatial data to support the permitting process.(F)Submit to the Secretary reports describing progress made toward achieving—(i)greater efficiency in permitting decisions and review of infrastructure projects; and(ii)better outcomes for communities and the environment.(6)Innovative best practices(A)In generalThe Center shall work with the operating administrations within the Department, eligible entities, and other public and private interests to develop and promote best practices for innovative project delivery.(B)ActivitiesThe Center shall support the Department and operating administrations in conducting environmental reviews and permitting, together with project sponsor technical assistance activities, by—(i)carrying out activities that are appropriate and consistent with the goals and policies of the Department to improve the delivery timelines for projects;(ii)serving as the Department liaison to—(I)the Council on Environmental Quality; and(II)the Federal Permitting Improvement Steering Council established by section 41002(a) of the Fixing America’s Surface Transportation Act (42 U.S.C. 4370m–1(a));(iii)supporting the National Surface Transportation and Innovative Finance Bureau (referred to in this paragraph as the Bureau) in implementing activities to improve delivery timelines, as described in section 116(f), for projects carried out under the programs described in section 116(d)(1) for which the Bureau administers the application process;(iv)leading activities to improve delivery timelines for projects carried out under programs not administered by the Bureau by—(I)coordinating efforts to improve the efficiency and effectiveness of the environmental review and permitting process;(II)providing technical assistance and training to field and headquarters staff of Federal agencies with respect to policy changes and innovative approaches to the delivery of projects; and(III)identifying, developing, and tracking metrics for permit reviews and decisions by Federal agencies for projects under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(C)NEPA compliance assistance(i)In generalSubject to clause (ii), at the request of an entity that is carrying out a project, the Center, in coordination with the appropriate operating administrations within the Department, shall provide technical assistance relating to compliance with the applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and applicable Federal authorizations.(ii)Assistance from the BureauFor projects carried out under the programs described in section 116(d)(1) for which the Bureau administers the application process, the Bureau, on request of the entity carrying out the project, shall provide the technical assistance described in clause (i)..(b)Conforming amendmentSection 116(f)(2) of title 49, United States Code, is amended—(1)by striking subparagraph (A); and(2)by redesignating subparagraphs (B) through (D) and subparagraphs (A) through (C), respectively.5010.Rural opportunities to use transportation for economic success initiative(a)DefinitionsIn this section:(1)Build America BureauThe term Build America Bureau means the National Surface Transportation and Innovative Finance Bureau established under section 116 of title 49, United States Code.(2)ROUTES CouncilThe term ROUTES Council means the Rural Opportunities to Use Transportation for Economic Success Council established by subsection (c)(1).(3)ROUTES OfficeThe term ROUTES Office means the Rural Opportunities to Use Transportation for Economic Success Office established by subsection (b)(1).(b)Routes Office(1)In generalThe Secretary shall establish within the Department the Rural Opportunities to Use Transportation for Economic Success Office—(A)to improve analysis of projects from rural areas, federally recognized Indian Tribes, and historically disadvantaged communities in rural or Tribal areas applying for Department discretionary grants, including ensuring that project costs, local resources, and the larger benefits to the people and the economy of the United States are appropriately considered; and(B)to provide rural communities, federally recognized Indian Tribes, and historically disadvantaged communities in rural or Tribal areas with technical assistance for meeting the transportation infrastructure investment needs of the United States in a financially sustainable manner.(2)ObjectivesThe ROUTES Office shall—(A)collect input from knowledgeable entities and the public on—(i)the benefits of rural and Tribal transportation projects;(ii)the technical and financial assistance required for constructing and operating rural and Tribal transportation infrastructure and services;(iii)barriers and opportunities to funding rural and Tribal transportation projects;(iv)unique transportation barriers and challenges facing historically disadvantaged communities in rural and Tribal areas; and(v)unique environmental transportation issues for rural and Tribal communities;(B)evaluate data on rural and Tribal transportation challenges and determining methods to align the discretionary funding and financing opportunities of the Department with the needs of those communities for meeting national transportation goals; and(C)educate rural communities and Tribal communities about applicable Department discretionary grants, develop effective methods to evaluate projects in those communities in discretionary grant programs, and communicate those methods through program guidance.(c)Routes Council(1)In generalThe Secretary shall establish a Rural Opportunities to Use Transportation for Economic Success Council—(A)to organize, guide, and lead the ROUTES Office; and(B)to coordinate rural-related and Tribal-related funding programs and assistance among the modal administrations.(2)Membership(A)In generalThe ROUTES Council shall be composed of the following officers of the Department, or their designees:(i)The Under Secretary of Transportation for Policy.(ii)The General Counsel.(iii)The Chief Financial Officer and Assistant Secretary for Budget and Programs.(iv)The Assistant Secretary for Research and Technology.(v)The Assistant Secretary for Multimodal Freight.(vi)The Administrators of—(I)the Federal Aviation Administration;(II)the Federal Highway Administration;(III)the Federal Railroad Administration; and(IV)the Federal Transit Administration.(vii)The Executive Director of the Build America Bureau.(viii)The Assistant Secretary of Government Affairs.(B)ChairThe Under Secretary of Transportation for Policy shall be the Chair of the ROUTES Council.(C)Additional membersThe Secretary or the Chair of the ROUTES Council may designate additional members to serve on the ROUTES Council.(3)Additional modal inputTo address issues related to safety and transport of rural and Tribal commodities, the ROUTES Council shall consult with the Administrators (or their designees) of—(A)the Maritime Administration;(B)the Great Lakes St. Lawrence Seaway Development Corporation; and(C)the National Highway Traffic Safety Administration.(4)DutiesMembers of the ROUTES Council shall—(A)participate in all meetings and relevant ROUTES Council activities and be prepared to share information relevant to rural and Tribal transportation infrastructure projects and issues;(B)provide guidance and leadership on rural and Tribal transportation infrastructure issues and represent the work of the ROUTES Council and the Department on those issues to external stakeholders; and(C)recommend initiatives to the Chair of the ROUTES Council to consider, establish, and staff any resulting activities or working groups.(5)MeetingsThe ROUTES Council shall meet bimonthly.(6)Work products and deliverablesThe ROUTES Council may develop work products or deliverables to meet the goals of the ROUTES Council, including—(A)an annual report to Congress describing ROUTES Council activities for the past year and expected activities for the coming year;(B)any recommendations to enhance the effectiveness of Department discretionary grant programs regarding rural and Tribal infrastructure issues; and(C)other guides and reports for relevant groups and the public.5011.Advanced transportation technologies deployment programSection 503 of title 23, United States Code, is amended—(1)in subsection (a)(2), by striking under section 508 and inserting under section 6503 of title 49; and(2)in subsection (c)(4)—(A)in subparagraph (A), by striking and congestion management;(B)in subparagraph (B)—(i)by redesignating clauses (i) through (viii) as clauses (vii) through (xiv), respectively;(ii)by inserting before clause (vii) (as so redesignated) the following:(i)improve the mobility of people and goods;(ii)reduce congestion;(iii)promote safety;(iv)improve the durability and extend the life of transportation infrastructure;(v)preserve the environment;(vi)preserve the existing transportation system;; and(iii)in clause (xiv) (as so redesignated), by inserting vehicle-to-pedestrian, after vehicle-to-infrastructure,;(C)in subparagraph (C)(ii)—(i)in subclause (I), by striking and congestion management;(ii)by striking subclause (II);(iii)by redesignating subclauses (III) through (V) as subclauses (II) through (IV), respectively; and(iv)in subclause (II) (as so redesignated), by striking efficiency and reduce traffic congestion;(D)in subparagraph (E)—(i)in the matter preceding clause (i), by striking and congestion management;(ii)in clause (viii), by striking or at the end;(iii)in clause (ix), by striking the period at the end and inserting ; or; and(iv)by adding at the end the following:(x)advanced transportation technologies, in accordance with the research areas described in section 6503 of title 49.;(E)in subparagraph (I)(i), by striking 2016 through 2020 and inserting 2022 through 2026; and(F)in subparagraph (N)—(i)in the matter preceding clause (i), by striking , the following definitions apply;(ii)by striking clause (ii) and inserting the following:(ii)Advanced transportation technologyThe term advanced transportation technology means any technology that improves the efficiency, durability, sustainability, safety, or state of good repair of a surface transportation system.; and(iii)in clause (iii), in the matter preceding subclause (I), by striking a any and inserting any. 5012.Safety data initiative(a)Definition of eligible entityIn this section, the term eligible entity means—(1)a State;(2)a unit of local government;(3)a transit agency or authority;(4)a metropolitan planning organization;(5)any other subdivision of a State or local government;(6)an institution of higher education; and(7)a multi-State or multijurisdictional group.(b)Safety data initiative(1)EstablishmentThe Secretary shall establish an initiative, to be known as the Safety Data Initiative, to promote the use of data integration, data visualization, and advanced analytics for surface transportation safety through the development of innovative practices and products for use by Federal, State, and local entities.(2)Activities(A)Applied research(i)In generalThe Secretary shall support and carry out applied research to develop practices and products that will encourage the integration and use of traditional and new sources of safety data and safety information to improve policy and decisionmaking at the Federal, State, and local government levels.(ii)MethodologyIn carrying out clause (i), the Secretary may—(I)carry out demonstration programs;(II)award grants and provide incentives to eligible entities;(III)enter into partnerships with—(aa)eligible entities;(bb)private sector entities; and(cc)National Laboratories; and(IV)use any other tools, strategies, or methods that will result in the effective use of data and information for safety purposes.(B)Tools and practicesIn carrying out subparagraph (A), the Secretary, to the maximum extent practicable, shall—(i)develop safety analysis tools for State and local governments, with a particular focus on State and local governments with limited capacity to perform safety analysis;(ii)(I)identify innovative State and local government practices;(II)incubate those practices for further development; and(III)replicate those practices nationwide; and(iii)transfer to State and local governments the results of the applied research carried out under that subparagraph.(C)Data sharing(i)In generalTo inform the creation of information useful for safety policy and decisionmaking, the Secretary shall—(I)encourage the sharing of data between and among Federal, State, and local transportation agencies; and(II)leverage data from private sector entities.(ii)GoalsThe goals of the data-sharing activities under clause (i) shall include—(I)the creation of data ecosystems to reduce barriers to the efficient integration and analysis of relevant datasets for use by safety professionals; and(II)the establishment of procedures adequate to ensure sufficient security, privacy, and confidentiality as needed to promote the sharing of sensitive or proprietary data.(iii)Management of data ecosystemsA data ecosystem described in clause (ii)(I) may be managed by—(I)the Director of the Bureau of Transportation Statistics;(II)1 or more trusted third parties, as determined by the Secretary; or(III)1 or more other entities or partnerships capable of securing, managing, and analyzing sensitive or proprietary data.(3)Plan(A)In generalThe Safety Data Initiative shall be carried out pursuant to a plan to be jointly established by—(i)the Under Secretary of Transportation for Policy;(ii)the Chief Information Officer of the Department;(iii)the Administrator of the National Highway Traffic Safety Administration;(iv)the Administrator of the Federal Highway Administration;(v)the Administrator of the Federal Motor Carrier Safety Administration;(vi)the Administrator of the Federal Transit Administration; and(vii)the Administrator of the Federal Railroad Administration.(B)RequirementThe plan established under subparagraph (A) shall include details regarding the means by which tools and innovations developed by projects carried out under the Safety Data Initiative will be transferred to the appropriate program of the Department for further implementation.(C)DeadlineNot later than 1 year after the date of enactment of this Act, the Secretary shall direct the officials described in clauses (i) through (vii) of subparagraph (A) to establish, by a date determined by the Secretary, the plan referred to in that subparagraph.5013.Advanced transportation research(a)In generalChapter 1 of title 49, United States Code (as amended by section 1101(a)), is amended by adding at the end the following:119.Advanced Research Projects Agency–Infrastructure(a)DefinitionsIn this section:(1)ARPA–I The term ARPA–I means the Advanced Research Projects Agency–Infrastructure established by subsection (b).(2)DepartmentThe term Department means the Department of Transportation.(3)DirectorThe term Director means the Director of ARPA–I appointed under subsection (d).(4)Eligible entityThe term eligible entity means—(A)a unit of State or local government;(B)an institution of higher education;(C)a commercial entity;(D)a research foundation;(E)a trade or industry research collaborative;(F)a federally funded research and development center;(G)a research facility owned or funded by the Department;(H)a collaborative that includes relevant international entities; and(I)a consortia of 2 or more entities described in any of subparagraphs (A) through (H).(5)Infrastructure(A)In generalThe term infrastructure means any transportation method or facility that facilitates the transit of goods or people within the United States (including territories).(B)InclusionsThe term infrastructure includes—(i)roads;(ii)highways;(iii)bridges;(iv)airports;(v)rail lines;(vi)harbors; and(vii)pipelines.(6)SecretaryThe term Secretary means the Secretary of Transportation.(b)EstablishmentThere is established within the Department an agency, to be known as the Advanced Research Projects Agency–Infrastructure, to support the development of science and technology solutions—(1)to overcome long-term challenges; and(2)to advance the state of the art for United States transportation infrastructure.(c)Goals(1)In generalThe goals of ARPA–I shall be—(A)to advance the transportation infrastructure of the United States by developing innovative science and technology solutions that—(i)lower the long-term costs of infrastructure development, including costs of planning, construction, and maintenance;(ii)reduce the lifecycle impacts of transportation infrastructure on the environment, including through the reduction of greenhouse gas emissions;(iii)contribute significantly to improving the safe, secure, and efficient movement of goods and people; and(iv)promote the resilience of infrastructure from physical and cyber threats; and(B)to ensure that the United States is a global leader in developing and deploying advanced transportation infrastructure technologies and materials.(2)Research projectsARPA–I shall achieve the goals described in paragraph (1) providing assistance under this section for infrastructure research projects that—(A)advance novel, early-stage research with practicable application to transportation infrastructure;(B)translate techniques, processes, and technologies, from the conceptual phase to prototype, testing, or demonstration;(C)develop advanced manufacturing processes and technologies for the domestic manufacturing of novel transportation-related technologies; and(D)accelerate transformational technological advances in areas in which industry entities are unlikely to carry out projects due to technical and financial uncertainty.(d)Director(1)AppointmentARPA–I shall be headed by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate.(2)QualificationsThe Director shall be an individual who, by reason of professional background and experience, is especially qualified to advise the Secretary regarding, and manage research programs addressing, matters relating to the development of science and technology solutions to advance United States transportation infrastructure.(3)Relationship to SecretaryThe Director shall—(A)be located within the Office of the Assistant Secretary for Research and Technology; and(B)report to the Secretary.(4)Relationship to other programsNo other program within the Department shall report to the Director.(5)ResponsibilitiesThe responsibilities of the Director shall include—(A)approving new programs within ARPA–I;(B)developing funding criteria, and assessing the success of programs, to achieve the goals described in subsection (c)(1) through the establishment of technical milestones;(C)administering available funding by providing to eligible entities assistance to achieve the goals described in subsection (c)(1);(D)terminating programs carried out under this section that are not achieving the goals of the programs; and(E)establishing a process through which eligible entities can submit to ARPA–I unsolicited research proposals for assistance under this section in accordance with subsection (f).(e)Personnel(1)In generalThe Director shall establish and maintain within ARPA–I a staff with sufficient qualifications and expertise to enable ARPA–I to carry out the responsibilities under this section, in conjunction with other operations of the Department.(2)Program directors(A)In generalThe Director shall designate employees to serve as program directors for ARPA–I.(B)ResponsibilitiesEach program director shall be responsible for—(i)establishing research and development goals for the applicable program, including by convening workshops and conferring with outside experts;(ii)publicizing the goals of the applicable program;(iii)soliciting applications for specific areas of particular promise, especially in areas that the private sector or the Federal Government are not likely to carry out absent assistance from ARPA–I;(iv)establishing research collaborations for carrying out the applicable program;(v)selecting on the basis of merit each project to be supported under the applicable program, taking into consideration—(I)the novelty and scientific and technical merit of proposed projects;(II)the demonstrated capabilities of eligible entities to successfully carry out proposed projects;(III)the extent to which an eligible entity took into consideration future commercial applications of a proposed project, including the feasibility of partnering with 1 or more commercial entities; and(IV)such other criteria as the Director may establish;(vi)identifying innovative cost-sharing arrangements for projects carried out or funded by ARPA–I;(vii)monitoring the progress of projects supported under the applicable program;(viii)identifying mechanisms for commercial application of successful technology development projects, including through establishment of partnerships between eligible entities and commercial entities; and(ix)as applicable, recommending—(I)program restructuring; or(II)termination of applicable research partnerships or projects.(C)Term of serviceA program director—(i)shall serve for a term of 3 years; and(ii)may be reappointed for any subsequent term of service.(3)Hiring and management(A)In generalThe Director may—(i)make appointments of scientific, engineering, and professional personnel, without regard to the civil service laws;(ii)fix the basic pay of such personnel at such rate as the Director may determine, but not to exceed level II of the Executive Schedule, without regard to the civil service laws; and(iii)pay an employee appointed under this subparagraph payments in addition to basic pay, subject to the condition that the total amount of those additional payments for any 12-month period shall not exceed the least of—(I)$25,000;(II)an amount equal to 25 percent of the annual rate of basic pay of the employee; and(III)the amount of the applicable limitation for a calendar year under section 5307(a)(1) of title 5.(B)Private recruiting firmsThe Director may enter into a contract with a private recruiting firm for the hiring of qualified technical staff to carry out this section.(C)Additional staffThe Director may use all authorities available to the Secretary to hire administrative, financial, and clerical staff, as the Director determines to be necessary to carry out this section.(f)Research proposals(1)In generalTo be eligible to receive assistance from ARPA–I, an eligible entity may submit to the Director an unsolicited research proposal at such time, in such manner, and containing such information as the Director may require, including a description of—(A)the extent of current and prior efforts with respect to the project proposed to be carried out using the assistance, if applicable; and(B)any current or prior investments in the technology area for which funding is requested, including as described in subsection (c)(2)(D).(2)ReviewThe Director—(A)shall review each unsolicited research proposal submitted under paragraph (1), taking into consideration—(i)the novelty and scientific and technical merit of the research proposal;(ii)the demonstrated capabilities of the applicant to successfully carry out the research proposal;(iii)the extent to which the applicant took into consideration future commercial applications of the proposed research project, including the feasibility of partnering with 1 or more commercial entities; and(iv)such other criteria as the Director may establish;(B)may approve a research proposal if the Director determines that the research is in accordance with—(i)the goals described in subsection (c)(1); or(ii)an applicable transportation research and development strategic plan developed under section 6503; and(C)(i)if funding is denied for the research proposal, shall provide to the eligible entity that submitted the proposal a written notice of the denial that, as applicable—(I)explains why the research proposal was not selected, including whether the research proposal fails to cover an area of need; and(II)recommends that the research proposal be submitted to another research program; or(ii)if the research proposal is approved for funding, shall provide to the eligible entity that submitted the proposal—(I)a written notice of the approval; and(II)assistance in accordance with subsection (g) for the proposed research.(g)Forms of assistanceOn approval of a research proposal of an eligible entity under subsection (f)(2)(B), the Director may provide to the eligible entity assistance in the form of—(1)a grant;(2)a contract;(3)a cooperative agreement;(4)a cash prize; or(5)another, similar form of funding. (h)Reports and roadmaps(1)Annual reportsFor each fiscal year, the Director shall provide to the Secretary, for inclusion in the budget request submitted by the Secretary to the President under section 1108 of title 31 for the fiscal year, a report that, with respect to the preceding fiscal year, describes—(A)the projects that received assistance from ARPA–I, including—(i)each such project that was funded as a result of an unsolicited research proposal; and(ii)each such project that examines topics or technologies closely related to other activities funded by the Department, including an analysis of whether the Director achieved compliance with subsection (i)(1) in supporting the project; and(B)the instances of, and reasons for, the provision of assistance under this section for any projects being carried out by industry entities.(2)Strategic vision roadmapNot later than October 1, 2022, and not less frequently than once every 4 years thereafter, the Director shall submit to the relevant authorizing and appropriations committees of Congress a roadmap describing the strategic vision that ARPA–I will use to guide the selection of future projects for technology investment during the 4-fiscal-year period beginning on the date of submission of the report.(i)Coordination and nonduplicationTo the maximum extent practicable, the Director shall ensure that—(1)the activities of ARPA–I are coordinated with, and do not duplicate the efforts of, programs and laboratories within—(A)the Department; and(B)other relevant research agencies; and(2)no funding is provided by ARPA–I for a project, unless the eligible entity proposing the project—(A)demonstrates sufficient attempts to secure private financing; or(B)indicates that the project is not independently commercially viable.(j)Federal demonstration of technologiesThe Director shall seek opportunities to partner with purchasing and procurement programs of Federal agencies to demonstrate technologies resulting from activities funded through ARPA–I.(k)PartnershipsThe Director shall seek opportunities to enter into contracts or partnerships with minority-serving institutions (as described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)))—(1)to accomplish the goals of ARPA–I;(2)to develop institutional capacity in advanced transportation infrastructure technologies and materials;(3)to engage underserved populations in developing, demonstrating, and deploying those technologies and materials; and(4)to otherwise address the needs of ARPA–I. (l)University transportation centersThe Director may—(1)partner with university transportation centers under section 5505 to accomplish the goals, and address the needs, of ARPA–I; and(2)sponsor and select for funding, in accordance with section 5505, competitively selected university transportation center grants, in addition to the assistance provided under section 5505, to address targeted technology and material goals of ARPA–I.(m)Advice(1)Advisory committeesThe Director may seek advice regarding any aspect of ARPA–I from—(A)an existing advisory committee, office, or other group within the Department; and(B)a new advisory committee organized to support the programs of ARPA–I by providing advice and assistance regarding—(i)specific program tasks; or(ii)the overall direction of ARPA–I.(2)Additional sourcesIn carrying out this section, the Director may seek advice and review from—(A)the President’s Council of Advisors on Science and Technology;(B)the Advanced Research Projects Agency–Energy; and(C)any professional or scientific organization with expertise relating to specific processes or technologies under development by ARPA–I.(n)Evaluation(1)In generalNot later than December 27, 2024, the Secretary may enter into an arrangement with the National Academy of Sciences under which the National Academy shall conduct an evaluation of the achievement by ARPA–I of the goals described in subsection (c)(1).(2)InclusionsThe evaluation under paragraph (1) may include—(A)a recommendation regarding whether ARPA–I should be continued;(B)a recommendation regarding whether ARPA–I, or the Department generally, should continue to allow entities to submit unsolicited research proposals; and(C)a description of—(i)the lessons learned from the operation of ARPA–I; and(ii)the manner in which those lessons may apply to the operation of other programs of the Department.(3)AvailabilityOn completion of the evaluation under paragraph (1), the evaluation shall be made available to—(A)Congress; and(B)the public.(o)Protection of information(1)In generalEach type of information described in paragraph (2) that is collected by ARPA–I from eligible entities shall be considered to be—(A)commercial and financial information obtained from a person;(B)privileged or confidential; and(C)not subject to disclosure under section 552(b)(4) of title 5.(2)Description of types of informationThe types of information referred to in paragraph (1) are—(A)information relating to plans for commercialization of technologies developed using assistance provided under this section, including business plans, technology-to-market plans, market studies, and cost and performance models;(B)information relating to investments provided to an eligible entity from a third party (such as a venture capital firm, a hedge fund, and a private equity firm), including any percentage of ownership of an eligible entity provided in return for such an investment;(C)information relating to additional financial support that the eligible entity—(i)plans to invest, or has invested, in the technology developed using assistance provided under this section; or(ii)is seeking from a third party; and(D)information relating to revenue from the licensing or sale of a new product or service resulting from research conducted using assistance provided under this section.(p)Effect on existing authoritiesThe authority provided by this section—(1)shall be in addition to any existing authority provided to the Secretary; and(2)shall not supersede or modify any other existing authority. (q)Funding(1)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section.(2)Separate budget and appropriation(A)Budget requestThe budget request for ARPA–I shall be separate from the budget request of the remainder of the Department.(B)AppropriationsThe funding appropriated for ARPA–I shall be separate and distinct from the funding appropriated for the remainder of the Department.(3)AllocationOf the amounts made available for a fiscal year under paragraph (1)—(A)not less than 5 percent shall be used for technology transfer and outreach activities—(i)in accordance with the goal described in subsection (c)(2)(D); and(ii)within the responsibilities of the program directors described in subsection (e)(2)(B)(viii); and(B)none may be used for the construction of any new building or facility during the 5-year period beginning on the date of enactment of the Surface Transportation Investment Act of 2021..(b)Clerical amendmentThe analysis for chapter 1 of title 49, United States Code (as amended by section 1101(b)), is amended by adding at the end the following:119. Advanced Research Projects Agency–Infrastructure..5014.Open research initiative(a)In generalSubchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the following:5506.Advanced transportation research initiative(a)Definition of eligible entityIn this section, the term eligible entity means—(1)a State agency;(2)a local government agency;(3)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), including a university transportation center established under section 5505;(4)a nonprofit organization, including a nonprofit research organization; and(5)a private sector organization working in collaboration with an entity described in any of paragraphs (1) through (4).(b)Pilot programThe Secretary of Transportation (referred to in this section as the Secretary) shall establish an advanced transportation research pilot program under which the Secretary—(1)shall establish a process for eligible entities to submit to the Secretary unsolicited research proposals; and(2)may enter into arrangements with 1 or more eligible entities to fund research proposed under paragraph (1), in accordance with this section.(c)Eligible researchThe Secretary may enter into an arrangement with an eligible entity under this section to fund research that addresses—(1)a research need identified by—(A)the Secretary; or(B)the Administrator of a modal administration of the Department of Transportation; or(2)an issue that the Secretary determines to be important.(d)Project reviewThe Secretary shall—(1)review each research proposal submitted under the pilot program established under subsection (b); and(2)(A)if funding is denied for the research proposal—(i)provide to the eligible entity that submitted the proposal a written notice of the denial that, as applicable—(I)explains why the research proposal was not selected, including whether the research proposal fails to cover an area of need; and(II)recommends that the research proposal be submitted to another research program; and(ii)if the Secretary recommends that the research proposal be submitted to another research program under clause (i)(II), provide guidance and direction to—(I)the eligible entity; and(II)the proposed research program office; or(B)if the research proposal is selected for funding—(i)provide to the eligible entity that submitted the proposal a written notice of the selection; and(ii)seek to enter into an arrangement with the eligible entity to provide funding for the proposed research.(e)Coordination(1)In generalTo the maximum extent practicable, the Secretary shall ensure that the activities carried out under subsection (c) are coordinated with, and do not duplicate the efforts of, programs of the Department of Transportation and other Federal agencies.(2)Intraagency coordinationThe Secretary shall coordinate the research carried out under this section with—(A)the research, education, and technology transfer activities carried out by grant recipients under section 5505; and(B)the research, development, demonstration, and commercial application activities of other relevant programs of the Department of Transportation, including all modal administrations of the Department.(3)Interagency collaborationThe Secretary shall coordinate, as appropriate, regarding fundamental research with the potential for application in the transportation sector with—(A)the Director of the Office of Science and Technology Policy;(B)the Director of the National Science Foundation;(C)the Secretary of Energy;(D)the Director of the National Institute of Standards and Technology;(E)the Secretary of Homeland Security;(F)the Administrator of the National Oceanic and Atmospheric Administration;(G)the Secretary of Defense; and(H)the heads of other appropriate Federal agencies, as determined by the Secretary.(f)Review, evaluation, and reportNot less frequently than biennially, in accordance with the plan developed under section 6503, the Secretary shall—(1)review and evaluate the pilot program established under subsection (b), including the research carried out under that pilot program; and(2)make public on a website of the Department of Transportation a report describing the review and evaluation under paragraph (1).(g)Federal share(1)In generalThe Federal share of the cost of an activity carried out under this section shall not exceed 80 percent.(2)Non-Federal shareAll costs directly incurred by the non-Federal partners (including personnel, travel, facility, and hardware development costs) shall be credited toward the non-Federal share of the cost of an activity carried out under this section.(h)Limitation on certain expensesOf any amounts made available to carry out this section for a fiscal year, the Secretary may use not more than 1.5 percent for coordination, evaluation, and oversight activities under this section.(i)Authorization of appropriationsOf the funds made available to carry out the university transportation centers program under section 5505, $50,000,000 shall be available to carry out this section for each of fiscal years 2022 through 2026..(b)Clerical amendmentThe analysis for subchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the following:5506. Advanced transportation research initiative..5015.Transportation research and development 5-year strategic planSection 6503 of title 49, United States Code, is amended—(1)in subsection (a), by striking The Secretary and inserting Not later than 180 days after the date of publication of the Department of Transportation Strategic Plan and not less frequently than once every 5 years thereafter, the Secretary;(2)in subsection (b), in the matter preceding paragraph (1), by striking The strategic and inserting Each strategic;(3)in subsection (c)—(A)in the matter preceding paragraph (1), by striking The strategic and inserting Each strategic; and(B)in paragraph (1)—(i)in subparagraph (E), by striking and at the end;(ii)in subparagraph (F), by adding and after the semicolon at the end; and(iii)by adding at the end the following:(G)reducing transportation cybersecurity risks;;(4)in subsection (d)—(A)in the matter preceding paragraph (1), by striking the strategic and inserting each strategic; and(B)in paragraph (4), by striking 2016 and inserting 2021, and not less frequently than once every 5 years thereafter; and(5)by striking subsection (e).5016.Research planning modifications(a)Annual modal research plansSection 6501 of title 49, United States Code, is amended—(1)in subsection (a)—(A)by striking paragraph (1) and inserting the following:(1)In generalNot later than June 1 of each year, the head of each modal administration and joint program office of the Department of Transportation shall prepare and submit to the Assistant Secretary for Research and Technology of the Department of Transportation (referred to in this chapter as the Assistant Secretary)—(A)a comprehensive annual modal research plan for the following fiscal year; and(B)a detailed outlook for the fiscal year thereafter.;(B)in paragraph (2), by inserting prepared or before submitted;(C)by redesignating paragraph (2) as paragraph (3); and(D)by inserting after paragraph (1) the following:(2)RequirementsEach plan under paragraph (1) shall include—(A)a general description of the strategic goals of the Department that are addressed by the research programs being carried out by the Assistant Secretary or modal administration, as applicable;(B)a description of each proposed research program, as described in the budget request submitted by the Secretary of Transportation to the President under section 1108 of title 31 for the following fiscal year, including—(i)the major objectives of the program; and(ii)the requested amount of funding for each program and area;(C)a list of activities the Assistant Secretary or modal administration plans to carry out under the research programs described in subparagraph (B);(D)an assessment of the potential impact of the research programs described in subparagraph (B), including—(i)potential outputs, outcomes, and impacts on technologies and practices used by entities subject to the jurisdiction of the modal administration;(ii)potential effects on applicable regulations of the modal administration, including the modification or modernization of those regulations;(iii)potential economic or societal impacts; and(iv)progress made toward achieving strategic goals of—(I)the applicable modal administration; or(II)the Department of Transportation;(E)a description of potential partnerships to be established to conduct the research program, including partnerships with—(i)institutions of higher education; and(ii)private sector entities; and(F)such other requirements as the Assistant Secretary considers to be necessary.;(2)in subsection (b)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by inserting by the head of a modal administration or joint program office after submitted; and(ii)in subparagraph (B), by striking clause (ii) and inserting the following:(ii)request that the plan and outlook be—(I)revised in accordance with such suggestions as the Assistant Secretary shall include to ensure conformity with the criteria described in paragraph (2); and(II)resubmitted to the Assistant Secretary for approval.;(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(C)by inserting after paragraph (1) the following:(2)CriteriaIn conducting a review under paragraph (1)(A), the Assistant Secretary shall, with respect to the modal research plan that is the subject of the review—(A)take into consideration whether—(i)the plan contains research objectives that are consistent with the strategic research and policy objectives of the Department of Transportation included in the strategic plan required under section 6503; and(ii)the research programs described in the plan have the potential to benefit the safety, mobility, and efficiency of the United States transportation system;(B)identify and evaluate any potential opportunities for collaboration between or among modal administrations with respect to particular research programs described in the plan;(C)identify and evaluate whether other modal administrations may be better suited to carry out the research programs described in the plan;(D)assess whether any projects described in the plan are—(i)duplicative across modal administrations; or(ii)unnecessary; and(E)take into consideration such other criteria as the Assistant Secretary determines to be necessary.; and(D)by adding at the end the following:(5)Savings clauseNothing in this subsection limits the ability of the head of a modal administration to comply with applicable law.; and(3)in subsection (c), in the matter preceding paragraph (1), by striking subsection (b)(3) and inserting “subsection (b)(4).(b)Consolidated research databaseSection 6502(a) of title 49, United States Code, is amended by striking the subsection designation and heading and all that follows through subparagraph (B) of paragraph (2) and inserting the following:(a)Research abstract database(1)SubmissionNot later than September 1 of each year, the head of each modal administration and joint program office of the Department of Transportation shall submit to the Assistant Secretary, for review and public posting, a description of each proposed research project to be carried out during the following fiscal year, including—(A)proposed funding for any new projects; and(B)proposed additional funding for any existing projects.(2)PublicationNot less frequently than annually, after receiving the descriptions under paragraph (1), the Assistant Secretary shall publish on a public website a comprehensive database including a description of all research projects conducted by the Department of Transportation, including research funded through university transportation centers under section 5505.(3)ContentsThe database published under paragraph (2) shall—(A)be delimited by research project; and(B)include a description of, with respect to each research project—(i)research objectives;(ii)the progress made with respect to the project, including whether the project is ongoing or complete;(iii)any outcomes of the project, including potential implications for policy, regulations, or guidance issued by a modal administration or the Department of Transportation;(iv)any findings of the project;(v)the amount of funds allocated for the project; and(vi)such other information as the Assistant Secretary determines to be necessary to address Departmental priorities and statutory mandates;.5017.Incorporation of Department of Transportation research(a)In generalChapter 65 of title 49, United States Code, is amended by adding at the end the following:6504.Incorporation of Department of Transportation research(a)ReviewNot later than December 31, 2021, and not less frequently than once every 5 years thereafter, in concurrence with the applicable strategic plan under section 6503, the Secretary of Transportation shall—(1)conduct a review of research conducted by the Department of Transportation; and(2)to the maximum extent practicable and appropriate, identify modifications to laws, regulations, guidance, and other policy documents to incorporate any innovations resulting from the research described in paragraph (1) that have the potential to improve the safety or efficiency of the United States transportation system.(b)RequirementsIn conducting a review under subsection (a), the Secretary of Transportation shall—(1)identify any innovative practices, materials, or technologies that have demonstrable benefits to the transportation system;(2)determine whether the practices, materials, or technologies described in paragraph (1) require any statutory or regulatory modifications for adoption; and(3)(A)if modifications are determined to be required under paragraph (2), develop—(i)a proposal for those modifications; and(ii)a description of the manner in which any such regulatory modifications would be—(I)incorporated into the Unified Regulatory Agenda; or(II)adopted into existing regulations as soon as practicable; or(B)if modifications are determined not to be required under paragraph (2), develop a description of the means by which the practices, materials, or technologies described in paragraph (1) will otherwise be incorporated into Department of Transportation or modal administration policy or guidance, including as part of the Technology Transfer Program of the Office of the Assistant Secretary for Research and Technology.(c)ReportOn completion of each review under subsection (a), the Secretary of Transportation shall submit to the appropriate committees of Congress a report describing, with respect to the period covered by the report—(1)each new practice, material, or technology identified under subsection (b)(1); and(2)any statutory or regulatory modification for the adoption of such a practice, material, or technology that—(A)is determined to be required under subsection (b)(2); or(B)was otherwise made during that period..(b)Clerical amendmentThe analysis for chapter 65 of title 49, United States Code, is amended by adding at the end the following:6504. Incorporation of Department of Transportation research..5018.University transportation centers programSection 5505 of title 49, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting of Transportation, acting through the Assistant Secretary for Research and Technology (referred to in this section as the Secretary), after The Secretary; and(B)in paragraph (2)—(i)in subparagraph (B), by inserting multimodal after critical; and(ii)in subparagraph (C), by inserting with respect to the matters described in subparagraphs (A) through (G) of section 6503(c)(1) after transportation leaders;(2)in subsection (b)—(A)in paragraph (2)(A), by striking for each of the transportation centers described under paragraphs (2), (3), and (4) of subsection (c) and inserting as a lead institution under this section, except as provided in subparagraph (B);(B)in paragraph (4)—(i)in subparagraph (A), by striking identified in chapter 65 and inserting described in subparagraphs (A) through (G) of section 6503(c)(1); and(ii)in subparagraph (B), in the matter preceding clause (i), by striking the Assistant Secretary and all that follows through modal administrations and inserting the heads of the modal administrations of the Department of Transportation,; and(C)in paragraph (5)(B), in the matter preceding clause (i), by striking submit and all that follows through of the Senate and inserting make available to the public on a website of the Department of Transportation;(3)in subsection (c)(3)(E)—(A)by inserting , including the cybersecurity implications of technologies relating to connected vehicles, connected infrastructure, and autonomous vehicles after autonomous vehicles; and(B)by striking The Secretary and inserting the following:(i)In generalA regional university transportation center receiving a grant under this paragraph shall carry out research focusing on 1 or more of the matters described in subparagraphs (A) through (G) of section 6503(c)(1).(ii)Focused objectivesThe Secretary; and(4)in subsection (d)—(A)in paragraph (2)—(i)in the paragraph heading, by striking Annual review and inserting Review;(ii)in the matter preceding subparagraph (A), by striking annually and inserting biennially; and(iii)in subparagraph (B), by striking submit and all that follows through of the Senate and inserting make available to the public on a website of the Department of Transportation; and(B)in paragraph (3), by striking 2016 through 2020 and inserting 2022 through 2026.5019.National travel and tourism infrastructure strategic planSection 1431(e) of the FAST Act (49 U.S.C. 301 note; Public Law 114–94) is amended—(1)by redesignating paragraphs (1) through (7) as subparagraphs (A) though (G), respectively, and indenting appropriately;(2)in the matter preceding subparagraph (A) (as so redesignated)—(A)by striking Not later than 3 years after the date of enactment of this Act and inserting Not later than 180 days after the date of enactment of the Surface Transportation Investment Act of 2021; and(B)by striking plan that includes and inserting the following: plan—(1)to develop an immediate-term and long-term strategy, including policy recommendations across all modes of transportation, for the Department and other agencies to use infrastructure investments to revive the travel and tourism industry and the overall travel and tourism economy in the wake of the Coronavirus Disease 2019 (COVID–19) pandemic; and(2)that includes; and(3)in paragraph (2) (as so redesignated)—(A)in subparagraph (A) (as so redesignated), by inserting , including consideration of the impacts of the COVID–19 pandemic after network;(B)in subparagraph (D) (as so redesignated), by inserting of regional significance after corridors;(C)in subparagraph (F) (as so redesignated), by striking and at the end;(D)in subparagraph (G) (as so redesignated), by striking the period at the end and inserting ; and; and(E)by adding at the end the following:(H)an identification of possible infrastructure investments that create recovery opportunities for small, underserved, minority, and rural businesses in the travel and tourism industry, including efforts to preserve and protect the scenic, but often less-traveled, roads that promote tourism and economic development throughout the United States..5020.Local hiring preference for construction jobs(a)Authorization(1)In generalA recipient or subrecipient of a grant provided by the Secretary under title 23 or 49, United States Code, may implement a local or other geographical or economic hiring preference relating to the use of labor for construction of a project funded by the grant, including prehire agreements, subject to any applicable State and local laws, policies, and procedures.(2)TreatmentThe use of a local or other geographical or economic hiring preference pursuant to paragraph (1) in any bid for a contract for the construction of a project funded by a grant described in paragraph (1) shall not be considered to unduly limit competition.(b)Workforce diversity reportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing methods—(1)to ensure preapprenticeship programs are established and implemented to meet the needs of employers in transportation and transportation infrastructure construction industries, including with respect to the formal connection of the preapprenticeship programs to registered apprenticeship programs;(2)to address barriers to employment (within the meaning of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.)) in transportation and transportation infrastructure construction industries for—(A)individuals who are former offenders (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));(B)individuals with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); and(C)individuals that represent populations that are traditionally underrepresented in the workforce; and(3)to encourage a recipient or subrecipient implementing a local or other geographical or economic hiring preference pursuant to subsection (a)(1) to establish, in coordination with nonprofit organizations that represent employees, outreach and support programs that increase diversity within the workforce, including expanded participation from individuals described in subparagraphs (A) through (C) of paragraph (2).(c)Model planNot later than 1 year after the date of submission of the report under subsection (b), the Secretary shall establish, and publish on the website of the Department, a model plan for use by States, units of local government, and private sector entities to address the issues described in that subsection.5021.Transportation workforce development(a)AssessmentThe Secretary shall enter into an arrangement with the National Academy of Sciences under which the National Academy shall develop and submit to the Secretary a workforce needs assessment that—(1)addresses—(A)the education and recruitment of technical workers for the intelligent transportation technologies and systems industry;(B)the development of a workforce skilled in various types of intelligent transportation technologies, components, infrastructure, and equipment, including with respect to—(i)installation;(ii)maintenance;(iii)manufacturing;(iv)operations, including data analysis and review; and(v)cybersecurity; and(C)barriers to employment in the intelligent transportation technologies and systems industry for—(i)individuals who are former offenders (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));(ii)individuals with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); and(iii)individuals that represent populations that are traditionally underrepresented in the workforce; and(2)includes recommendations relating to the issues described in paragraph (1).(b)Working group(1)EstablishmentThe Secretary shall establish a working group, to be composed of—(A)the Secretary of Energy;(B)the Secretary of Labor; and(C)the heads of such other Federal agencies as the Secretary determines to be necessary.(2)Implementation plan(A)In generalThe working group established under paragraph (1) shall develop an intelligent transportation technologies and systems industry workforce development implantation plan.(B)RequirementsThe implementation plan under subparagraph (A) shall address any issues and recommendations included in the needs assessment under subsection (a), taking into consideration a whole-of-government approach with respect to—(i)using registered apprenticeship and preapprenticeship programs; and(ii)re-skilling workers who may be interested in working within the intelligent transportation technologies and systems industry.(3)Submission to CongressNot later than 1 year after the date of receipt of the needs assessment under subsection (a), the Secretary shall submit to Congress the implementation plan developed under paragraph (2).(c)Transportation workforce outreach program(1)In generalSubchapter I of chapter 55 of title 49, United States Code (as amended by section 5014(a)), is amended by adding at the end the following:5507.Transportation workforce outreach program(a)In generalThe Secretary of Transportation (referred to in this section as the Secretary) shall establish and administer a transportation workforce outreach program, under which the Secretary shall carry out a series of public service announcement campaigns during each of fiscal years 2022 through 2026.(b)PurposesThe purpose of the campaigns carried out under the program under this section shall be—(1)to increase awareness of career opportunities in the transportation sector, including aviation pilots, safety inspectors, mechanics and technicians, air traffic controllers, flight attendants, truck and bus drivers, engineers, transit workers, railroad workers, and other transportation professionals; and(2)to target awareness of professional opportunities in the transportation sector to diverse segments of the population, including with respect to race, sex, ethnicity, ability (including physical and mental ability), and socioeconomic status.(c)AdvertisingThe Secretary may use, or authorize the use of, amounts made available to carry out the program under this section for the development, production, and use of broadcast, digital, and print media advertising and outreach in carrying out a campaign under this section.(d)FundingThe Secretary may use to carry out this section any amounts otherwise made available to the Secretary, not to exceed $5,000,000, for each of fiscal years 2022 through 2026..(2)Clerical amendmentThe analysis for subchapter I of chapter 55 of title 49, United States Code (as amended by section 5014(b)), is amended by adding at the end the following:5507. Transportation workforce outreach program..5022.Intermodal Transportation Advisory Board repeal(a)In generalSection 5502 of title 49, United States Code, is repealed.(b)Clerical amendmentThe analysis for subchapter I of chapter 55 of title 49, United States Code, is amended by striking the item relating to section 5502.5023.GAO cybersecurity recommendations(a)Cybersecurity risk managementNot later than 3 years after the date of enactment of this Act, the Secretary shall implement the recommendation for the Department made by the Comptroller General of the United States in the report entitled Cybersecurity: Agencies Need to Fully Establish Risk Management Programs and Address Challenges, numbered GAO–19–384, and dated July 2019—(1)by developing a cybersecurity risk management strategy for the systems and information of the Department;(2)by updating policies to address an organization-wide risk assessment; and(3)by updating the processes for coordination between cybersecurity risk management functions and enterprise risk management functions.(b)Work rolesNot later than 3 years after the date of enactment of this Act, the Secretary shall implement the recommendation of the Comptroller General of the United States in the report entitled Cybersecurity Workforce: Agencies Need to Accurately Categorize Positions to Effectively Identify Critical Staffing Needs, numbered GAO–19–144, and dated March 2019, by—(1)reviewing positions in the Department; and(2)assigning appropriate work roles in accordance with the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework.(c)GAO review(1)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that examines the approach of the Department to managing cybersecurity for the systems and information of the Department.(2)ContentsThe report under paragraph (1) shall include an evaluation of—(A)the roles, responsibilities, and reporting relationships of the senior officials of the Department with respect to cybersecurity at the components of the Department;(B)the extent to which officials of the Department—(i)establish requirements for, share information with, provide resources to, and monitor the performance of managers with respect to cybersecurity within the components of the Department; and(ii)hold managers accountable for cybersecurity within the components of the Department; and(C)other aspects of cybersecurity, as the Comptroller General of the United States determines to be appropriate.5024.Volpe oversight(a)Financial managementNot later than 1 year after the date of enactment of this Act, the Secretary shall implement the recommendations of the Inspector General of the Department included in the report entitled DOT Needs to Strengthen Its Oversight of IAAs With Volpe and dated September 30, 2019, to improve planning, financial management, and the sharing of performance information with respect to intraagency agreements with the John A. Volpe National Transportation Systems Center (referred to in this section as the Volpe Center).(b)GAO review(1)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that examines the surface transportation activities at the Volpe Center.(2)ContentsThe report under paragraph (1) shall include an evaluation of—(A)the amount of Department funding provided to the Volpe Center, as compared to other Federal and non-Federal research partners;(B)the process used by the Department to determine whether to work with the Volpe Center, as compared to any other Federal or non-Federal research partner; and(C)the extent to which the Department is collaborating with the Volpe Center to address research needs relating to emerging issues. VIHazardous materials6001.Authorization of appropriationsSection 5128 of title 49, United States Code, is amended to read as follows:5128.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary to carry out this chapter (except section 5107(e), 5108(g)(2), 5113, 5115, 5116, and 5119)—(1)$67,000,000 for fiscal year 2022;(2)$68,000,000 for fiscal year 2023;(3)$69,000,000 for fiscal year 2024;(4)$70,000,000 for fiscal year 2025; and(5)$71,000,000 for fiscal year 2026.(b)Hazardous Materials Emergency Preparedness FundFrom the Hazardous Materials Preparedness Fund established under section 5116(h), the Secretary may expend, for each of fiscal years 2022 through 2026—(1)$39,050,000 to carry out section 5116(a);(2)$150,000 to carry out section 5116(e);(3)$625,000 to publish and distribute the Emergency Response Guidebook under section 5116(h)(3); and(4)$1,000,000 to carry out section 5116(i).(c)Hazardous materials training grantsFrom the Hazardous Materials Emergency Preparedness Fund established pursuant to section 5116(h), the Secretary may expend $5,000,000 for each of fiscal years 2022 through 2026 to carry out section 5107(e).(d)Community safety grantsOf the amounts made available under subsection (a) to carry out this chapter, the Secretary shall withhold $4,000,000 for each of fiscal years 2022 through 2026 to carry out section 5107(i).(e)Credits to appropriations(1)ExpensesIn addition to amounts otherwise made available to carry out this chapter, the Secretary may credit amounts received from a State, Indian tribe, or other public authority or private entity for expenses the Secretary incurs in providing training to the State, Indian tribe, authority or entity.(2)Availability of amountsAmounts made available under this section shall remain available until expended..6002.Assistance for local emergency response training grant programSection 5116 of title 49, United States Code, is amended—(1)in subsection (j), in the second sentence of the matter preceding paragraph (1), by striking subsection (i) and inserting subsections (i) and (j);(2)by redesignating subsection (j) as subsection (k); and(3)by inserting after subsection (i) the following:(j)Alert grant program(1)Assistance for local emergency response trainingThe Secretary shall establish a grant program to make grants to eligible entities described in paragraph (2)—(A)to develop a hazardous materials response training curriculum for emergency responders, including response activities for the transportation of crude oil, ethanol, and other flammable liquids by rail, consistent with the standards of the National Fire Protection Association; and(B)to make the training described in subparagraph (A) available in an electronic format.(2)Eligible entitiesAn eligible entity referred to in paragraph (1) is a nonprofit organization that—(A)represents first responders or public official responsible for coordinating disaster response; and(B)is able to provide direct or web-based training to individuals responsible for responding to accidents and incidents involving hazardous materials.(3)Funding(A)In generalTo carry out the grant program under paragraph (1), the Secretary may use, for each fiscal year, any amounts recovered during such fiscal year from grants awarded under this section during a prior fiscal year.(B)Other hazardous material training activitiesFor each fiscal year, after providing grants under paragraph (1), if funds remain available, the Secretary may use the amounts described in subparagraph (A)—(i)to make grants under—(I)subsection (a)(1)(C);(II)subsection (i); and(III)section 5107(e);(ii)to conduct monitoring and provide technical assistance under subsection (e);(iii)to publish and distribute the emergency response guide referred to in subsection (h)(3); and(iv)to pay administrative costs in accordance with subsection (h)(4).(C)Obligation limitationNotwithstanding any other provision of law, for each fiscal year, amounts described in subparagraph (A) shall not be included in the obligation limitation for the Hazardous Materials Emergency Preparedness grant program for that fiscal year..6003.Real-time emergency response informationSection 7302 of the FAST Act (49 U.S.C. 20103 note; Public Law 114–94) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking 1 year after the date of enactment of this Act and inserting December 5, 2022;(B)in paragraph (1), by amending subparagraph (B) to read as follows:(B)to provide the electronic train consist information described in subparagraph (A) to authorized State and local first responders, emergency response officials, and law enforcement personnel that are involved in the response to, or investigation of, an accident, incident, or public health or safety emergency involving the rail transportation of hazardous materials;;(C)by striking paragraph (2);(D)by redesignating paragraphs (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), and (6), respectively; and(E)in paragraph (3), as redesignated, by striking paragraph (3) and inserting paragraph (2);(2)in subsection (b)—(A)by striking paragraphs (1) and (4); and(B)by redesignating paragraphs (2), (3), (5), (6), and (7) as paragraphs (1), (2), (3), (4), and (5), respectively; and(3)in subsection (c), by striking , as described in subsection (a)(1)(B),. 